


    
Confidential information in this Master Loan Agreement has been omitted and
filed separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request


Master Loan Agreement
THIS MASTER LOAN AGREEMENT, dated as of April 24, 2012 by and between DT-WF SPE
I, LLC, a Delaware limited liability company (“Borrower”), and Wells Fargo Bank,
N.A., a national banking association (together with its successors and assigns,
“Lender”).
W I T N E S S E T H :
In consideration of the premises and of the mutual covenants herein contained
and to induce Lender to extend credit to Borrower, the parties agree as follows:
1.    Definitions. Capitalized terms that are not otherwise defined herein shall
have the meanings set forth in this Section 1.
1.1    Defined Terms:
2011 Inventory Loan Facility: that certain inventory loan facility evidenced in
part by that Fourth Amended and Restated Loan and Security Agreement, dated as
of October 28, 2011, by and among DTAG, DriveTime Sales, Car Sales, DriveTime
Ohio Company, LLC, as borrowers, and Lender, Santander Consumer USA Inc., and
Manheim Automotive Financial Services, Inc., as lenders, and Wells Fargo Bank,
N.A., as Agent for the lenders, as modified, renewed or extended from time to
time and that certain Guaranty and Security Agreement, dated as of October 28,
2011, by and among DTAC, GFC Lending, LLC, DTCC, DT Jet Leasing, LLC, as
guarantors, and Wells Fargo Bank, N.A., as Agent for the lenders.
Accounting Period: a calendar month, beginning with the month during which this
Agreement is executed and ending with the calendar month during which the
Obligations have been paid in full following termination of this Agreement.
Affiliate: any Person now or in the future directly or indirectly owned or
controlled in whole or in part by DTCG. For the purpose of this definition: (a)
“control” shall mean the power to direct, or cause the direction of, management
or policies, whether through the ownership of voting securities, by contract or
otherwise; and (b) “owned” shall mean at least 10% ownership.
Agreement: this Master Loan Agreement.
ALTA: American Land Title Association, or any successor thereto.
Applicable Margin: as to any portion of any Loan that is a LIBOR Loan, 4.00% per
annum.
Appraisal: an appraisal prepared in accordance with the requirements of FIRREA,
prepared by an independent third party appraiser holding an MAI designation, and
who is State licensed or State certified if required under the laws of the State
where the Property is located, who meets the requirements of FIRREA and who is
otherwise acceptable to Lender in all respects.
Approved Indebtedness: any Indebtedness of DTAC and/or DTAG that is subordinated
in




--------------------------------------------------------------------------------




right of payment and security (if such Indebtedness is secured) to all senior
secured Indebtedness of the Parent Companies, including, without limitation, the
Indebtedness evidenced by this Agreement in accordance with subordination
agreements satisfactory to Lender. To be deemed “Approved Indebtedness”, DTAC
and/or DTAG shall either place a legend indicating such subordination on every
note, ledger page or other document evidencing any part of the Indebtedness or
deliver such documents to Lender.
Available Liquidity: with respect to the DT Entities On A Consolidated Basis at
any date, the aggregate for such date of (a) all unrestricted cash of the DT
Entities On A Consolidated Basis, (b) all Cash Equivalents then held by the DT
Entities On A Consolidated Basis, and (c) the unused portion of borrowing
availability as of such date under any Revolving Credit Facility.
Bankruptcy Code: the United States Bankruptcy Code of 1978, as amended from time
to time.
Borrower: DT-WF SPE I, LLC, a Delaware limited liability company.
Business Day: any day other than (a) a Saturday or Sunday, or (b) a day on which
banking institutions in the States of Arizona, North Carolina or New York are
required by law to be closed.
Capital Lease Obligations: for any Person, all obligations of such Person to pay
rent or other amounts under a lease of (or other agreement conveying the right
to use) property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, to the extent such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
Car Sales: DriveTime Car Sales Company, LLC, an Arizona limited liability
company and an Affiliate of Borrower.
Carvana: Carvana, LLC, an Arizona limited liability company and an Affiliate of
Borrower.
Cash Equivalents: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody's, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers' acceptances maturing within 1
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) Deposit
Accounts (as defined in the UCC) maintained with (i) any bank that satisfies the
criteria described in clause (d) above, or (ii) any other bank organized under
the laws of the United States or any state thereof so long as the full amount
maintained with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a term
of not more than seven days, with respect to securities satisfying the criteria
in clauses (a) or (d) above, (g) debt securities with maturities of six months
or less from the date of acquisition backed by standby letters of credit issued




--------------------------------------------------------------------------------




by any commercial bank satisfying the criteria described in clause (d) above,
and (h) investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
Change of Control: a Change of Control, as that term is defined in the Notes
Indenture as in effect on the Effective Date and as any of the terms defined
therein exists as of the Effective Date.
Code: the Internal Revenue Code of 1986, as amended from time to time.
Collateral: the Property, all Fixtures of the Property, an assignment of the
Leases and the rents derived from the Leases, and the Demand Note pledged by
Borrower to Lender as security for the Loans.
Commercial Deposit Account Agreement: any agreement between Borrower and Lender
concerning the opening and administration of a Demand Deposit Account by
Borrower at Lender, whether now or hereafter existing, and any modifications
thereto.
Contract: a retail installment or conditional sale contract, with any
amendments, originated by any Person included within the definition of DTCG
pursuant to which a Contract Debtor has: (a) purchased a new or used Motor
Vehicle, (b) granted a security interest in the Motor Vehicle to secure the
Contract Debtor's payment obligations, and (c) agreed to pay the unpaid purchase
price and a finance charge in periodic installments no less frequently than
monthly.
Contract Debtor: the Person that has executed a Contract as a purchaser, and any
guarantor, co-signer or other Person obligated to make payments under the
Contract.
Debt Service Coverage Ratio: (a) the sum of (i) net income before taxes plus
(ii) interest expense for Real Estate Loans (including the interest expense of
any Loan and the Loans) plus (iii) depreciation plus (iv) amortization minus (v)
net income before taxes multiplied by 36%, divided by (b) (i) interest expense
for Real Estate Loans (including the interest expense of any Loan and the
Loans) plus (ii) regularly scheduled principal payments for such Real Estate
Loans (including regularly scheduled principal payments of any Loan and the
Loans) other than balloon principal payments, principal payments on maturities
or any other prepayments whether optional or mandatory on such Real Estate
Loans.
Default Rate: on any date, a rate per annum that is equal to 3.0% in excess of
the rate otherwise applicable to the Loan or any other Obligations outstanding
on such date, provided that Obligations under Swap Agreements shall bear
interest at the Default Rate determined in accordance with the terms of said
Swap Agreements.
Demand Deposit Account: such Deposit Account as is opened by Borrower with
Lender within fifteen (15) days of the date hereof pursuant to Section 2.5.2
hereof or any other Deposit Account maintained by Borrower with Lender and
includes demand deposit accounts which may be utilized in connection with
Lender's Sweep Plus Loan & Investment Service.
Demand Note: that certain Demand Note dated as of the date hereof executed by
DTAG and DTAC, on a joint and several basis, in favor of the Borrower, which
Demand Note has been pledged and assigned to and for the benefit of the Lender,
as such Demand Note may be amended, restated, supplemented or otherwise modified
from time to time.
De Minimis Amounts: a quantity of Hazardous Materials or Regulated Materials,
which, in all instances are transported, used and/or stored, as the case may be,
in a manner that (a) does not constitute




--------------------------------------------------------------------------------




a violation of any Environmental Law or require any reporting or disclosure
under any Environmental Law and (b) is consistent with customary business
practice for Borrower's or Tenant's operations at the Property both in the state
where the Property is located and under Federal law, and which is (i)
transported on or from the Property in connection with Borrower's or Tenant's
current operations; or (ii) stored for use on the Property by Borrower or Tenant
in connection with Borrower's or Tenant's current operations; or (iii) currently
used by Borrower or Tenant on the Property.
Dollars and $: lawful money of the United States of America.
Draw Termination Date: the earliest of (a) October 24, 2013, and (b) the date on
which the Maximum Aggregate Amount of Term Loans has been made and remains
outstanding.
DriveTime Sales: DriveTime Sales and Finance Company, LLC, an Arizona limited
liability company and an Affiliate of Borrower.
DT Entities On A Consolidated Basis: with respect to any applicable financial
statement or measurement, the treatment of such financial information or
measurement for the Parent Companies and their consolidated Subsidiaries as a
single unit, after elimination of all intercompany transactions, determined in
accordance with GAAP.
DTAC: DT Acceptance Corporation, an Arizona corporation and an Affiliate of
Borrower.
DTAG: DriveTime Automotive Group, Inc., a Delaware corporation and an Affiliate
of Borrower.
DTCC: DT Credit Company, LLC, an Arizona limited liability company and an
Affiliate of Borrower.
DTCG: this term refers to the “DT Consolidated Group,” which includes Borrower,
the Parent Companies, DTCC, Car Sales, DriveTime Sales, Carvana and direct and
indirect Subsidiaries of Borrower, the Parent Companies, DTCC, Car Sales,
DriveTime Sales and Carvana included in the consolidated financial statements of
the Parent Companies. For purposes of any financial covenants, the financial
statements and information of Borrower and the Parent Companies shall be
presented on a consolidated basis, after elimination of all intercompany
transactions, determined in accordance with GAAP, and the covenants calculated
based upon such consolidated financial information and/or statements.
DT Entity: individually, Borrower, DTAC, DTAG, DTCC, Car Sales, DriveTime Sales,
Carvana and any other Subsidiary of either Parent Company; “DT Entities” means
such Persons collectively.
DT Warehouse: DT Warehouse, LLC, a Delaware limited liability company.
DT Warehouse II: DT Warehouse II, LLC, a Delaware limited liability company.
DT Warehouse III: DT Warehouse III, LLC, a Delaware limited liability company.
DT Warehouse IV: DT Warehouse IV, LLC, a Delaware limited liability company.
DT Warehouse V: DT Warehouse V, LLC, a Delaware limited liability company.
Effective Date: the date on which all of the conditions precedent in Section 3
of this Agreement are satisfied.




--------------------------------------------------------------------------------




Environmental Laws: collectively the following acts and laws, as amended: the
Comprehensive Environmental Response, Compensation and Liability Act of 1980;
the Superfund Amendments and Reauthorization Act of 1986; the Resource
Conservation and Recovery Act; the Toxic Substances Act; the Clean Water Act;
the Clean Air Act; the Oil Pollution and Hazardous Substances Control Act of
1978; or any other federal, state or local statute, law, ordinance, code, rule,
regulation, order or decree relating to, or imposing liability or standards of
conduct concerning, any Hazardous Materials or Regulated Materials, as now or at
any time hereafter in effect.
ERISA: the Employee Retirement Income Security Act of 1974, as amended from time
to time.
ERISA Affiliate: any corporation or trade or business that is a member of any
group of organizations (a) described in Section 414(b) or (c) of the Code of
which Borrower is a member and (b) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
Lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Borrower is a member.
Event of Default: this term has the meaning provided in Section 7.1 of this
Agreement.
Excluded Taxes: (a) taxes imposed on or measured by net income (however
denominated), franchise or gross revenue taxes imposed in lieu of net income
taxes imposed, by the United States (or any political subdivision thereof), or
any other jurisdiction (or any political subdivision thereof), as a result of
the recipient being organized in, doing business in, or having its principal
office or applicable lending office located in such jurisdiction; (b) any United
States withholding tax imposed pursuant to any branch profits taxes imposed by
the United States or any similar taxes imposed by any other jurisdiction in
which Borrower is located; (c) any United States withholding tax imposed by
reason of Lender's failure to provide to Borrower any documents such that
Borrower is required to withhold United States withholding tax; (d) any United
States federal withholding taxes that would be imposed on amounts payable to any
lender that is not a United States person within the meaning of Code Section
7701(a)(30) based upon the applicable withholding rate in effect at the time
such lender becomes a party to this Agreement (or designates a new lending
office); and (e) any taxes imposed pursuant to or as a result of FATCA.
FATCA: Foreign Account Tax Compliance Act, Sections 1471 through 1474 of the
Code and any applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections whether in existence on the
date hereof or promulgated or published hereafter.
FIRREA: the Financial Institutions Reform, Recovery and Enforcement Act of 1989,
as the same may be amended from time to time.
Fixed Rate Term: a period commencing on the first calendar day of the month and
continuing for one month during which all of the outstanding principal balance
of a Note shall bear interest determined in relation to the LIBOR Rate then in
effect; provided, however, no Fixed Rate Term shall extend beyond the scheduled
Term Loan Maturity Date set forth below.
Fixtures: has the meaning set forth in the UCC.
Funding Date: date on which a Loan is made hereunder.
GAAP: generally accepted accounting principles as in effect from time to time in
the United States of America.




--------------------------------------------------------------------------------




Guarantee: as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, or take or pay or otherwise). The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.
Governmental Authority: any nation or government, any state or other political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
court or arbitrator having jurisdiction over any Person, any of its Subsidiaries
or any of its properties.
Hazardous Materials: oil, petroleum products and compounds containing them,
including gasoline, diesel fuel and oil; explosives; flammable materials,
radioactive materials, polychlorinated biphenyls (“PCBs”), and compounds
containing them; lead and lead based paint, asbestos and asbestos-containing
materials in any form that is or could become friable, underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence and quantity of which at any Property is prohibited by
any Governmental Authority; any substance that requires special handling; and
any other hazardous or toxic substances, hazardous waste, regulated substances
or hazardous air pollutants defined as such under any existing or future
Environmental Law.
Improvements: all buildings and improvements now or hereafter erected on the
Property and all fixtures, machinery, equipment and other articles of real,
personal or mixed property attached to or installed in or upon, or used in the
operation or maintenance of, the Property or any buildings or improvements
situated thereon, whether or not such real, personal or mixed property is or
shall be affixed to the Property.
Indebtedness: for any Person: (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, to another Person subject
to an understanding or agreement, contingent or otherwise, to repurchase such
property from such Person); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, or services, other than
trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered which, for clarity, shall not
be deemed to be “Indebtedness” hereunder; (c) Indebtedness of others secured by
a Lien on property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, of such Person, whether or not the respective
Indebtedness so secured has been assumed by such Person; (d) accrued obligations
of such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) Indebtedness of others
Guaranteed by such Person; (h) any other obligation of such Person by a note,
bond, debenture or similar instrument that would be classified as indebtedness
on a balance sheet prepared in accordance with GAAP; and (i) obligations to
Lender or any Lender Affiliate under any Swap Agreement provided by Lender or
such Lender Affiliate.
Intangible Assets: the amount (to the extent reflected in determining
consolidated stockholders' equity) of (a) all investments in Subsidiaries of
either Parent Company other than consolidated




--------------------------------------------------------------------------------




Subsidiaries and (b) all goodwill, patents, trademarks, service marks, trade
names, copyrights, organization or developmental expenses and other intangible
items.
Inventory: Motor Vehicles that are held for sale or lease or to be furnished
under a contract of service.
Inventory Facility: a committed revolving credit facility of which DTAC, DTAG
and/or any direct or indirect Subsidiary is the borrower and pursuant to which
one or more lenders, purchasers or other investors have agreed to provide
financing to DTAC, DTAG and/or any direct or indirect Subsidiary thereof secured
by Inventory, including, without limitation, the 2011 Inventory Loan Facility.
Jurisdiction: the State of New York.
Lease: each and all present and future leases, subleases, licenses, or occupancy
agreements of all or any portion of any Property, together with any renewals,
modifications or replacements thereof, and any options, rights of first refusal
or guarantees of any lease now or hereafter in effect.
Lease Guarantor: (a) DTAC, (b) DTAG, and (c) any other Person now or hereafter
guaranteeing any Lease.
Lender Affiliate: (a) any Person directly or indirectly owning 5% or more of the
voting stock or equity interests of Lender or of which Lender owns 5% or more of
such voting stock or equity interests; (b) any Person controlling, controlled by
or under common control with Lender; (c) any officer, director or employee of
Lender or any Lender Affiliate; and (d) any family member of Lender or any
Lender Affiliate.
Leverage Ratio: as of any Quarterly Measurement Date, the ratio computed by
dividing (a) the total assets of the DT Entities On A Consolidated Basis as of
such date, determined in accordance with GAAP by (b) Net Worth on such date.
LIBOR Rate: the rate of interest equal to the highest London Interbank Offered
Rates (LIBOR) stated in the Wall Street Journal “Money Rates” table for the one
month period, as printed in the publication on the last Business Day of the
month preceding such calendar month.
LIBOR Loan: a Loan, or portion thereof, during any period in which it bears
interest at a rate based upon the LIBOR Rate.
Lien: any mortgage, deed of trust, deed to secure debt, pledge, statutory lien
or other lien arising by operation of law, security interest, trust arrangement,
security deed, financing lease, collateral assignment or other encumbrance,
conditional sale or title retention agreement, or any other interest in property
designed to secure the repayment of Obligations, whether arising by agreement or
under any statute or law or otherwise.
Loan or Loans: a Term Loan and/or the Term Loans.
Loan Documents: this Agreement, each Note, each Mortgage, Security Agreement,
Demand Note, Note Assignment, UCC-1 financing statements, and all other
documents and instruments now or hereafter evidencing, describing, guaranteeing
or securing the Obligations contemplated hereby or delivered in connection
herewith, as they may be modified, amended, extended, renewed or substituted
from time to time, but does not include Swap Agreements.
Material Adverse Effect: a material adverse effect on (a) the properties,
business, operations,




--------------------------------------------------------------------------------




financial condition or prospects of Borrower and/or any Parent Company and/or
the DT Entities taken as a whole, (b) the ability of Borrower or any Lease
Guarantor to perform in all material respects its obligations under any of the
Loan Documents to which it is a party, (c) the ability of Car Sales to perform
in all material respects its obligations under any Lease, (d) the legality,
validity or enforceability in all material respects of any of the Loan
Documents, (e) the rights and remedies of Lender under any of the Loan
Documents, (f) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith, (g) the ability of any Lease
Guarantor to perform in all material respects its obligations under any guaranty
of any Lease, (h) validity, performance or enforceability in all material
respects of any Lease or guaranty of any Lease or any of the transactions
contemplated thereby, or (i) the Collateral.
Maximum Aggregate Amount: this term has the meaning provided in Section 2.1.1.
Maximum Lawful Rate: this term has the meaning provided in Section 2.3.2.
Moody's: Moody's Investors Service, Inc. and its successors.
Mortgage: any mortgage, deed of trust or similar instrument now or hereafter
executed by Borrower or any other Person granting Lender a security interest in
any Collateral to secure the Obligations, as modified, restated or replaced from
time to time.
Motor Vehicle: a vehicle, the ownership of which is embodied in a certificate of
title, manufacturer's certificate of origin or other document issued by a
Governmental Authority evidencing ownership, which is driven or drawn by
mechanical power and manufactured primarily for use on public streets, roads and
highways.
Multiemployer Plan: a multiemployer plan defined as such in Section 3(37) of
ERISA to which contributions have been or are required to be made by Borrower or
any ERISA Affiliate and that is covered by Title IV of ERISA.
Net Equity: the excess of the book value of the assets of the DT Entities On A
Consolidated Basis over the book value of the liabilities of the DT Entities On
A Consolidated Basis, in each case determined in accordance with GAAP.
Net Income: for any period for the DT Entities On A Consolidated Basis, the net
income (or loss) of the DT Entities On A Consolidated Basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (a) the income (or loss) of any Person (other than
the DT Entities On A Consolidated Basis) in which any other Person (other than
the DT Entities On A Consolidated Basis) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to the DT
Entities On A Consolidated Basis by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes a
consolidated Subsidiary or is merged into or consolidated with any DT Entity or
that Person's assets are acquired by any DT Entity or a consolidated Subsidiary,
(c) the income of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by that Subsidiary of that income is not
at the time permitted by operation of the terms of their charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary, (d) any after-tax gains or losses
attributable to asset sales or returned surplus assets of any pension plan, and
(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net non-cash extraordinary losses.
Net Worth: at any time with respect to the DT Entities On A Consolidated Basis,
(a) Net Equity at such time, plus (b) the aggregate amount of Approved
Indebtedness at such time, minus (c) the




--------------------------------------------------------------------------------




sum of (i) the aggregate value of all Intangible Assets of the DT Entities On A
Consolidated Basis at such time determined in accordance with GAAP and (ii) the
aggregate amount of all advances to employees of the DTCG at such time.
Note Assignment: that certain Assignment of Demand Note dated as of the date
hereof executed by Borrower, DTAG, DTAC and Lender, whereby Borrower assigned
the Demand Note to Lender, as such Note Assignment may be amended, restated,
supplemented or otherwise modified from time to time.
Notes: each Term Note and any other promissory note now or hereafter evidencing
any Obligations, and all modifications, extensions and renewals thereof.
Notes Indenture: that certain Indenture, governing the Senior Secured Notes
dated June 4, 2010 by and among DTAC, DTAG, DriveTime Sales, Car Sales, DTCC, DT
Jet Leasing, LLC and Wells Fargo Bank, N.A., solely in its capacity as trustee
thereunder, as amended, supplemented or otherwise modified from time to time.
Obligations: the Loans and all other amounts, including but not limited to all
other amounts advanced, expended or applied by the Lender under this Agreement
or any other Loan Document to or for the benefit of the Borrower or to perform
or enforce the Borrower's covenants in this Agreement or any other Loan
Document, together with all interest accruing thereon, including any interest on
pre-petition debt accruing after bankruptcy, all existing and future obligations
under any Swap Agreements between Lender or any Lender Affiliate and Borrower in
connection with the Loans whenever executed (including obligations under Swap
Agreements entered into prior to any transfer or sale of Lender's interests
hereunder if Lender ceases to be a party hereto), all fees, all costs of
collection, attorneys' fees and expenses of or advances by the Lender which the
Lender pays or incurs in discharge of obligations of the Borrower or to inspect,
repossess, protect, preserve, store or dispose of any Collateral, whether such
amounts are now due or hereafter become due, direct or indirect and whether such
amounts due are from time to time reduced or entirely extinguished and
thereafter re‑incurred.
OFAC: the United States Department of the Treasury's Office of Foreign Assets
Control or any successor thereto.
Parent Company: each of DTAG and DTAC.
PBGC: the Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.
Permitted Liens: has the meaning set forth in Section 6.2 hereof.
Person: any natural person, corporation, unincorporated organization, trust,
joint‑stock company, joint venture, association, company, limited or general
partnership, limited liability company, any government or any agency or
political subdivision of any government, or any other entity or organization.
Plan: an employee benefit or other plan established or maintained by Borrower or
any ERISA Affiliate and that is covered by Title IV of ERISA, other than a
Multiemployer Plan.
Pre-Default Event: an event that with the passage of time, the giving of notice,
or both would constitute an Event of Default.
Properly Contested: in the case of any Indebtedness of Borrower, any Taxes,
trade payables or other obligations of Borrower that are not paid as and when
due or payable by reason of Borrower's bona




--------------------------------------------------------------------------------




fide dispute concerning its liability to pay same or concerning the amount
thereof, (a) such Indebtedness is being properly contested in good faith by
appropriate proceedings promptly instituted and diligently conducted;
(b) Borrower has established appropriate reserves as shall be required in
conformity with GAAP; (c) the non-payment of such Indebtedness will not have a
Material Adverse Effect and will not result in a forfeiture or sale of any
assets of Borrower; (d) no Lien is imposed upon any of Borrower's assets with
respect to such Indebtedness unless such Lien is at all times junior and
subordinate in priority to the Liens in favor of Lender (except only with
respect to property taxes or other obligations that have priority as a matter of
applicable state law) and enforcement of such Lien is stayed during the period
prior to the final resolution or disposition of such dispute; (e) if the
Indebtedness results from, or is determined by the entry, rendition or issuance
against Borrower or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; (f) if such contest is abandoned, settled or
determined adversely (in whole or in part) to Borrower, Borrower forthwith pays
such Indebtedness and all penalties, interest and other amounts due in
connection therewith; and (g) if the amount being contested exceeds $200,000 for
the applicable tax year, Borrower shall notify Lender thereof.
Property: each, any and all of the properties mortgaged to Lender as security
for the Loans.
Quarterly Measurement Date: for DTCG with respect to any fiscal year, the last
day of the March, June, September and December Accounting Periods.
Real Estate Loans: loans pursuant to which DTAC, DTAG and/or any direct or
indirect Subsidiary thereof is the borrower and which is secured primarily by
real property or aircraft.
Regulated Materials: any hazardous, toxic or dangerous waste, substance or
material, the generation, handling, storage, disposal, treatment or emission of
which is subject to any Environmental Law.
Reportable Event: has the meaning set forth in Section 4043 of ERISA.
Requirement of Law: as to any Person, the certificate of incorporation and
by‑laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
Restricted Payments: with respect to any Person, (a) collectively, all dividends
or other distributions of any nature (cash, securities, assets or otherwise),
and all payments, by virtue of redemption or otherwise, on any class of equity
securities (including, without limitation, warrants, options or rights therefor)
issued by such Person, whether such securities are now or may hereafter be
authorized or outstanding and any distribution in respect of any of the
foregoing, whether directly or indirectly, and (b) any payment on account of, or
set apart assets for a sinking or other analogous fund for the purchase,
defeasance, retirement or other acquisition of any subordinate debt of any DT
Entity, whether now or hereafter outstanding, or any other distributions in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any DT Entity.
Revolving Credit Facility: a committed revolving credit facility of which DTAC,
DTAG and/or any direct or indirect Subsidiary thereof is the borrower and
pursuant to which one or more lenders, purchasers or other investors have agreed
to provide financing to DTAC, DTAG and/or any direct or indirect Subsidiary
thereof, including, without limitation, the loan facility evidenced by this
Agreement, any Inventory Facility and any Warehouse Facility.
S&P: Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.,




--------------------------------------------------------------------------------




and its successors.
Sanctioned Country: a country subject to the sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/ or as otherwise
published from time to time.
Sanctioned Person: (a) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
Security Agreement: each security agreement or similar instrument now or
hereafter executed by Borrower or other Person granting Lender a security
interest in any Collateral to secure the Obligations.
Senior Secured Notes: the 12.625% senior secured notes due 2017 issued by DTAC
and DTAG as co-issuers, jointly and severally, and governed by the Notes
Indenture together with any additional senior secured notes issued pursuant to
the Notes Indenture.
Single Employer Plan: has the meaning set forth in Section 3(41) of ERISA.
Stated Rates: this term has the meaning provided in Section 2.3.3.
Subsidiary: with respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
Survey: a survey prepared by a surveyor located in the state where the
applicable Property is located and reasonably satisfactory to Lender and the
company or companies issuing the Title Insurance Policy and containing a
certification of such surveyor reasonably satisfactory to Lender.
Swap Agreement: has the meaning for swap agreement as defined in 11 U.S.C. §
101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.
Taxes: any and all present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto other than Excluded
Taxes.
Tenant: Car Sales and any other tenant under a Lease for any Property.
Termination Date: the earliest of (a) the Term Loan Maturity Date, and (b) the
date on which Lender terminates its obligation to make Loans and other
extensions of credit to Borrower pursuant to Section 7.2 hereof.




--------------------------------------------------------------------------------




Term Loan or Term Loans: the term loans made by Lender to Borrower from time to
time pursuant to Section 2.1 of this Agreement.
Term Loan Commitment: the commitment of Lender to make the Term Loans in
accordance with the provisions of Section 2.1.1 of this Agreement.
Term Loan Maturity Date: October 24, 2020; provided, however, if the Maximum
Aggregate Amount of Term Loans has been made prior to October 24, 2013, the Term
Loan Maturity Date shall be the seven (7) year anniversary of the Funding Date
of the last Term Loan made to Borrower pursuant to this Agreement.
Term Note: has the meaning set forth in Section 2.1.3 of this Agreement.
Third Party Agreement: means a waiver or subordination of Liens satisfactory to
Lender from any Tenants, subtenants, lessors, mortgagees or other third parties
that might have lienholders' enforcement rights against any Collateral, waiving
or subordinating those rights in favor of Lender and assuring Lender's access to
the Collateral in exercise of Lender's rights hereunder and such estoppel
certificates, subordination and attornment agreements and other documents or
agreements as Lender may reasonably require from any Tenant, subtenant or Lease
Guarantor.
Title Insurance Policy: an ALTA mortgagee title insurance policy (or if the
Property is located in a State which does not permit the issuance of such ALTA
policy, such form as shall be permitted by such State and acceptable to Lender)
in form and substance and containing endorsements to the extent available under
the title insurance regulations under the law of the applicable State) and
affirmative coverages (to the extent available under the title insurance
regulations under the law of the applicable State) reasonably acceptable to
Lender and issued with respect to each Property and insuring the lien of the
Mortgage encumbering the Property.
UCC: the Uniform Commercial Code (or any successor statute), as adopted and in
force in the Jurisdiction or, when the laws of any other state govern the method
or manner of the perfection or enforcement of any security interest in any of
the Collateral, the Uniform Commercial Code (or any successor statute) of such
state. Any term used in this Agreement and in any financing statement filed in
connection herewith which is defined in the UCC and not otherwise defined in
this Agreement or in any other Loan Document has the meaning given to the term
in the UCC.
USA Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001.
Warehouse Facility: a committed revolving credit facility of which DTAC, DTAG
and/or any direct or indirect Subsidiary is the borrower and pursuant to which
one or more lenders, purchasers or other investors have agreed to provide
financing to DTAC, DTAG and/or any direct or indirect Subsidiary thereof secured
by Contracts.
1.2    Other Terms. All other terms contained in this Agreement shall, unless
the context indicates otherwise, have the meanings provided in the UCC to the
extent the same are defined therein.
1.3    Accounting Terms. Any accounting terms used in this Agreement which are
not specifically defined shall have the meanings customarily given them in
accordance with GAAP.
2.    The Credit Facility; Interest and Fees.




--------------------------------------------------------------------------------




2.1    The Credit Facility.
2.1.1    Term Loan Commitment. Subject to all of the terms and conditions of
this Agreement, during the period from and including the Effective Date to but
excluding the Draw Termination Date, and provided that no Pre-Default Event or
Event of Default shall have occurred and be continuing hereunder, Lender agrees
from time to time at the request of Borrower, to make Term Loans to Borrower in
a maximum aggregate principal amount not to exceed $25,000,000.00 (the “Maximum
Aggregate Amount”). The proceeds of the Term Loans shall be used by Borrower for
financing of the Properties and for general corporate purposes not prohibited by
the Notes Indenture.
2.1.2    Non-Revolving Facility. Lender's commitment to lend shall terminate
upon the earlier to occur of (a) the date that the Maximum Aggregate Amount has
been loaned by Lender, or (b) the Draw Termination Date.
2.1.3    Term Notes. Each Term Loan shall be evidenced by a separate promissory
note (each, a “Term Note”) in the form of Exhibit A-1 attached hereto and made a
part hereof, which Term Note, in addition to the records of Lender, shall
evidence the respective Term Loan and interest accruing thereon. The outstanding
principal amount and all accrued interest under each Term Note shall be due and
payable in accordance with the terms of the Term Note and this Agreement.
2.1.4    Required Collateral; Mortgages. Each Term Note shall be secured by a
Mortgage executed by Borrower on the Property being financed. If the Property is
located in a mortgage State, each Mortgage shall be substantially in the form of
Exhibit A-2 attached hereto and made a part hereof, subject to those changes
deemed necessary by Lender and its counsel to provide for local law
requirements. If the Property is located in a deed of trust State, each Mortgage
shall be substantially in the form of Exhibit A-3 attached hereto and made a
part hereof, subject to those changes deemed necessary by Lender and its counsel
to provide for local law requirements.
2.1.5    Limitation on Amount. Unless Lender otherwise determines in its sole
and absolute discretion, the principal amount of any Term Loan shall not exceed
70% of the then current fair market value of the Property securing such Term
Loan, based solely on the most-recent Appraisal for such Property.
Notwithstanding anything set forth herein to the contrary, if at any time this
amount is exceeded as to any Term Loan (and such amount is not prepaid pursuant
to Section 2.4 hereof,) Borrower shall, within ten (10) Business Days, deliver
to Lender such additional collateral as approved by Lender in its sole
discretion to satisfy the value requirement set forth herein.
2.1.6    Schedule of Properties and Loan Amounts. As of the Effective Date, the
Lender is making nine (9) initial Term Loans in the amounts set forth on Exhibit
A-4 attached hereto and made a part hereof, each of which is secured by a
Mortgage from the Borrower on such Property as identified on Exhibit A-4
attached hereto and made a part hereof. Exhibit A-4 shall be amended from time
to time to provide for (a) new Term Loans being made hereunder and new
Properties being mortgaged as a result thereof, and (b) Term Loans being repaid
in full and the Mortgage on the respective Property being released as provided
in Section 2.5.7 hereof; provided, however, that the failure to update or amend
Exhibit A-4 shall not affect the validity or enforceability of any Term Loan
made hereunder, Lender's interest in the Collateral, Lender's rights under the
Loan Documents and/or the Obligations of the Borrower or the Lease Guarantors
under the Loan Documents.
2.1.7    Required Collateral; Assignment of Demand Note. The Term Notes,
individually and in the aggregate, shall be further secured by the Demand Note,
which has been assigned to Lender together with all rights to payment thereunder
and all rights to payment required to be made thereunder.




--------------------------------------------------------------------------------




On the Effective Date, Borrower will deliver to Lender the Demand Note endorsed
in blank and the Note Assignment executed and delivered by Borrower, DTAG and
DTAC. Borrower hereby authorizes Lender to demand payment on the Demand Note at
any time during the period commencing on the Effective Date and ending upon the
payment in full of the Loan and satisfaction of all of Borrower's Obligations
under this Agreement and the other Loan Documents, and hereby acknowledges and
agrees that Lender may exercise any and all rights and remedies of Borrower
under or in connection with the Demand Note, including, without limitation, any
and all rights of Borrower to demand or otherwise require payment of any amount
under, or performance of any provision of, the Demand Note. All amounts received
by Lender under or in connection with the Demand Note shall be applied to the
Obligations in such order as Lender may determine, provided that amounts applied
in respect of principal and interest shall be applied pro rata among the then
outstanding Term Loans. Notwithstanding anything set forth herein to the
contrary, so long as no Pre-Default Event or Event of Default shall have
occurred and be continuing under the Loan Documents, Lender shall release the
Demand Note as Collateral on October 24, 2016.
2.2    Procedures for Borrowing.
2.2.1    Procedure. During the term of this Agreement, from and including the
Effective Date to but excluding the Draw Termination Date, the Borrower may
request the Lender to make, and the Lender shall make, on the terms and
conditions set forth herein, Term Loans from time to time.
2.2.2    Request for Borrowing. Any request for a Term Loan by the Borrower
shall be made by delivering to Lender a written request for borrowing in a form
satisfactory to Lender. The request for borrowing shall include, without
limitation, (a) the amount of the requested Term Loan, (b) the proposed real
property collateral for such Term Loan, (c) the current use of the applicable
real property, (d) the names of any tenants at the applicable real property, (e)
the names of any lease guarantors that are guaranteeing the leases at the
applicable real property, (f) copies of any leases and lease guarantees for the
applicable real property, with the leases having a remaining term of not less
than ten (10) years, and (g) any other information regarding the applicable real
property as the Lender may reasonably request. Any such delivery may be made by
facsimile or email delivered to the individuals designated by the Lender to
receive such notice.
2.2.3    Requirements of Lender. Upon receiving a request for borrowing from the
Borrower, the Lender shall determine, in its discretion, (a) if the proposed
real property collateral for such Term Loan is acceptable, (b) if the lease and
lease guarantees (if any) for the applicable real property are acceptable, (c)
the due diligence to be required with respect to such Term Loan, and (d) the
amount and requirements of any fees and expenses to be borne by Borrower with
respect to such Term Loan, including, without limitation, the fees and expenses
for the initial Appraisal, and for a survey, environmental due diligence, legal,
and title work.
2.2.4    Funding Date. The Funding Date of each Term Loan requested by Borrower
under Section 2.2.1 hereof shall occur upon satisfaction of all conditions
precedent set forth in Section 3 hereof, in the sole opinion of Lender and its
counsel together with such additional reasonable requirements, if any, of Lender
and its counsel.




2.3    Interest Rate; Maximum Lawful Rate.
2.3.1    Interest Rate. Each Loan shall accrue interest on the unpaid principal
balance of such Loan at the Applicable Margin for such LIBOR Loan plus the LIBOR
Rate from the Funding Date




--------------------------------------------------------------------------------




of such Loan until paid (whether at stated maturity, on acceleration or
otherwise). Such interest rate shall be fixed for each Fixed Rate Period for
which it is determined and shall apply for that Loan.
2.3.2    Default Rate. In addition to all other rights contained in the Loan
Documents, if an Event of Default occurs, the principal amount of all
outstanding Obligations, other than Obligations under any Swap Agreements
between Borrower and Lender or its Lender Affiliates, may, at Lender's option,
bear interest at the Default Rate. The Default Rate shall apply from
acceleration until such Obligations or any judgment thereon is paid in full.
2.3.3    Maximum Lawful Rate. Notwithstanding any provision in this Agreement,
or in any other document, if at any time before the payment in full of the
Obligations, any of the rates of interest specified in this Agreement (the
“Stated Rates”) exceeds the highest rate of interest permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto (the “Maximum Lawful Rate”), then in such event and so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rates shall be less than the Maximum Lawful Rate, then,
subject to Section 2.3.4 below, the Borrower shall continue to pay interest at
the Maximum Lawful Rate until such time as the total interest received by Lender
is equal to the total interest which Lender would have received had the Stated
Rates been (but for the operation of this Section 2.3.3 the interest rates
payable; thereafter, the interest rates payable shall be the Stated Rates unless
and until any of the Stated Rates shall again exceed the Maximum Lawful Rate, in
which event this Section 2.3.3 shall again apply. In the event interest payable
hereunder is calculated at the Maximum Lawful Rate, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made.
2.3.4    Amount of Interest. In no event shall the total interest contracted
for, charged, received or owed pursuant to the terms of this Agreement exceed
the amount, which Lender may lawfully receive. In the event that a court of
competent jurisdiction, notwithstanding the provisions of this Section 2.3.4,
shall make a final determination that Lender has received, charged, collected,
or contracted for interest hereunder in excess of the amount which Lender could
lawfully have, to the extent permitted by law, such excess shall promptly be
applied to the reduction of the principal balance of each Note and not to the
payment of interest, and any excess remaining thereafter shall be refunded to
the Borrower. In determining whether the interest exceeds the Maximum Lawful
Rate or the maximum amount which Lender could lawfully have received, the total
amount of interest shall, to the extent allowed by law, be spread over the term
of the Loans.




2.4    Repayment of Loans; Making of Payments.
2.4.1    Optional Principal Payments. Each Loan and all Loans are prepayable
without premium or penalty, in whole or in part, at any time; provided, however,
that the Borrower must provide Lender at least one (1) Business Day's prior
written irrevocable notice of such prepayment.
2.4.2    Mandatory Principal Payments. Each Note shall be payable in eighty-four
(84) consecutive monthly payments of principal, plus accrued interest,
commencing on the first day of the month following the Funding Date of such Loan
and on the first day of each month thereafter until fully paid. In any event,
all principal and accrued interest for each Loan shall be due and payable on the
earlier of the date of the last monthly payment under such Loan or the Term Loan
Maturity Date.
2.5    Additional Payment Provisions.




--------------------------------------------------------------------------------




2.5.1    Payment of Other Obligations. The balance of the Obligations under the
Loan Documents requiring the payment of money shall be repaid by Borrower to
Lender as and when provided in the relevant Loan Documents, or, if no date of
payment is otherwise specified in the Loan Documents, on demand.
2.5.2    Authorization to Debit. Within fifteen (15) days of the date hereof,
Borrower shall open a Deposit Account with Lender. Lender may debit the
Borrower's Demand Deposit Account and any account of Borrower subject to
Lender's control (as such term is used in Article 9 of the UCC) and apply such
amounts to the payment of interest, fees, expenses and other amounts to which
Lender may be entitled from time to time and Lender is hereby irrevocably
authorized to do so without the consent of Borrower.
2.5.3    Time and Location of Payment. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by the
Borrower under this Agreement and the Notes, shall be made in Dollars, in
immediately available funds, without deduction, set‑off or counterclaim (subject
to any tax withholdings required by law; provided, however, that Borrower has
given prior written notice of such withholdings to Lender, which notice shall
state the amount of such withholdings and a detailed description of the basis
for such withholdings), not later than 12:00 noon (local time Charlotte, North
Carolina) on the date when due by wire transfer to Lender as follows: Wells
Fargo Bank, N.A., Account #[ Confidential information on this page has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a Confidential Treatment Request.], ABA# [], CLS WIPS Account for
AFS Payments, For Credit to: DT-WF SPE I, LLC- Real Estate, Type of payment
(principal, interest, penalty, late charge, other).  Whenever any payment of
principal of, or interest on, the Loans or of fees shall be due on a day which
is not a Business Day, the date for payment thereof shall be extended to the
next succeeding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
2.5.4    Crediting of Payments. The receipt of any payment item by Lender shall
not be considered a payment on account unless such payment item is debited from
the Borrower's Demand Deposit Account in accordance with Section 2.5.2 hereof, a
wire transfer of immediately available federal funds made as provided in Section
2.5.3 or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
Borrower shall be deemed not to have made such payment and interest shall be
calculated accordingly.
2.5.5    Late Charge. If any payments are not timely made (other than as a
result of Lender's failure to debit the Borrower's Demand Deposit Account in
accordance with Section 2.5.2 hereof), Borrower shall also pay to Lender a late
charge equal to 5% of each payment past due for 10 or more days. This late
charge shall not apply to payments due at maturity or by acceleration of the
applicable Loans, unless such late payment is in an amount not greater than the
highest periodic payment due hereunder.
2.5.6    Swaps are Independent. Any prepayment shall not affect Borrower's
obligation to continue making payments under any Swap Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Swap Agreement.
2.5.7    Releases of Property. So long as no Pre-Default Event or Event of
Default shall have occurred and be continuing, under the Loan Documents, Lender
agrees, upon the request of Borrower, to release a Property from the lien of the
Mortgage securing the respective Loan as set forth on Exhibit A-4 attached
hereto and made a part hereof upon the payment to Lender of an amount equal to
then outstanding principal amount of such Loan, plus all accrued interest and
other expenses payable under the Loan Documents as to such Loan.




--------------------------------------------------------------------------------




2.6    Computation; Fees.
2.6.1    Computations. All fees and other charges provided for in this Agreement
that are calculated as a per annum percentage of any amount and all interest
shall be calculated daily and shall be computed on the actual number of days
elapsed over a year of 360 days.
2.6.2    Expenses. Except as otherwise limited herein, including in Section 5.24
hereof, the Borrower agrees to pay Lender all of the out-of-pocket costs and
expenses incurred by Lender in connection with the development, preparation and
execution of the Loan Documents, including, without limitation, (a) all fees and
expenses of counsel to Lender, and (b) all due diligence, inspection and testing
and review costs and expenses incurred by Lender with respect to the Collateral
under this Agreement. Notwithstanding anything set forth herein to the contrary,
so long as no Pre-Default Event or Event of Default shall have occurred and be
continuing under the Loan Documents, Borrower shall not be required to reimburse
Lender for more than one (1) site inspection per Property per year and more than
one (1) audit per year of the books and records of Borrower. The parties hereto
acknowledge and agree that nothing set forth herein shall limit Lender's access,
inspection and/or audit rights, whether as the Agent and/or as a Lender, under
the 2011 Inventory Loan Facility or hereunder.
2.6.3    Attorneys' Fees and Lender's Expenses. If Lender shall in good faith
employ counsel for advice or other representation or shall incur other
out-of-pocket costs and expenses in connection with entering into any future
amendments or modifications to the Agreement; or if, following an Event of
Default, Lender shall in good faith employ counsel for advice or other
representation or shall incur other out-of-pocket costs and expenses in
connection with (a) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Lender, Borrower or any other Person) in any way relating
to the Collateral, any of the Loan Documents or any other agreements executed or
delivered in connection herewith, (b) any attempt to enforce, or enforcement of,
any rights of Lender against Borrower or any other Person, that may be obligated
to Lender by virtue of any of the Loan Documents, or (c) any actual or attempted
inspection, protection, foreclosure, sale, liquidation or other disposition of
the Collateral; then, in any such event, the attorneys' fees arising from such
services and all out-of-pocket expenses, costs, charges and other fees
(including expert's fees) incurred by Lender in any way arising from or relating
to any of the events or actions described in this Section shall be payable to
Lender by the Borrower on demand by Lender and until paid shall be part of the
Obligations.
2.7    Statement of Account. If Lender provides Borrower with a statement of
account on a periodic basis, such statement will be presumed complete and
accurate, absent manifest error, and will be definitive and binding on Borrower,
unless objected to with specificity by Borrower in writing within forty-five
(45) days after receipt.
2.8    Requirements of Law.
2.8.1    If the adoption of, or any change in the interpretation or application
thereof or compliance by Lender with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Authority
as to, any Requirement of Law (other than with respect to any amendment made to
Lender's certificate of incorporation and by-laws or other organization or
governing documents) made subsequent to the date hereof:
(a) shall subject Lender to any Taxes of any kind whatsoever with respect to
this Agreement, any Note or any Loan made by it (excluding net income or
franchise taxes) or change the basis of taxation of payments to Lender in
respect thereof;




--------------------------------------------------------------------------------




(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory Loan or similar requirement against assets held by deposits or other
liabilities in or for the account of Loans or other extensions of credit by, or
any other acquisition of funds by any office of Lender which is not otherwise
included in the determination of the LIBOR Rate hereunder; or
(c)    shall impose on Lender any other condition; and the result of any of the
foregoing is to increase the cost to Lender, by an amount which Lender deems to
be material, of making, continuing or maintaining any Loan or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, it shall
promptly notify the Borrower of such event. Lender, in its discretion, may take
such action as it deems necessary as to the additional amounts claimed,
including, without limitation, requiring repayment upon demand by Borrower to
Lender such amount or amounts as will compensate Lender for such increased cost
or reduced amount receivable thereafter.
2.8.2    If Lender shall have determined that the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to
Lender's certificate of incorporation and by‑laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by Lender or any corporation controlling
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on Lender's or
such corporation's capital as a consequence of its obligations hereunder by an
amount reasonably deemed by Lender to be material (taking into consideration
Lender's or such corporation's policies with respect to capital adequacy), then
from time to time, the Borrower shall promptly pay to Lender such additional
amount or amounts as will thereafter compensate Lender for such reduction.
3.    Conditions Precedent to Extensions of Credit. In addition to any other
requirement set forth in this Agreement, Lender shall not be required to make
and fund any Loan (including, without limitation, the initial Loans) unless and
until the following conditions shall have been satisfied by Borrower, in the
sole opinion of Lender and its counsel:
3.1    Loan Documents. Borrower, each Lease Guarantor, and each other party to
any Loan Document, as applicable, shall have executed and delivered this
Agreement, the Notes, the Mortgages, the Demand Note, the Note Assignment and
any other Loan Documents required as to such Loan, as applicable, all in form
and substance satisfactory to Lender.
3.2    Supporting Documents and Other Conditions. Borrower shall cause to be
delivered to Lender the following documents and shall satisfy the following
conditions:
3.2.1    Governing Documents. (a) a good standing certificate, and (b) certified
copies of the articles or certificate of incorporation and by‑laws (in the case
of a corporation) or the articles of organization or formation and operating
agreement (in the case of a limited liability company) of Borrower, each Tenant
and each Lease Guarantor and of all corporate, limited liability company, or
other authority for Borrower and each Lease Guarantor with respect to the
execution, delivery and performance of the Loan Documents and each other
document to be delivered by Borrower and each Lease Guarantor from time to time
in connection herewith (and Lender may conclusively rely on such documents until
it receives notice in writing from Borrower or each Lease Guarantor to the
contrary) or, in the case of any Loan made after the Effective Date hereof, an
affidavit of no change as to such items listed in this subparagraph (b);
3.2.2    Incumbency Certificates and Resolutions. Incumbency certificate and
certified resolutions of the board of directors (or other appropriate governing
body) of Borrower, signed by the Secretary or another authorized officer of
Borrower authorizing the execution, delivery and performance




--------------------------------------------------------------------------------




of the Loan Documents;
3.2.3    Legal Opinion. The legal opinion of legal counsel for Borrower and each
Lease Guarantor, addressed to Lender with respect to general corporate and
limited liability company matters and such other matters consistent with
customary practice and with respect to perfection and priority as to the Loan
and the applicable Collateral, in a form acceptable to Lender and its counsel.
The opinion of legal counsel shall include, without limitation, an opinion that
the Notes Indenture is not violated as a result of the consummation of the Loan,
the execution of the Demand Note by DTAG and DTAC, the pledging and assignment
of the Demand Note by Borrower as collateral for the Loan, the execution of the
guaranty of each Lease by the Lease Guarantors, or the execution and delivery of
the Loan Documents;
3.2.4    Transfer Documents. The documents relating to the transfer of title of
each Property to Borrower, including, without limitation, a fully executed deed
and all other required transfer documentation conveying ownership of each
Property to Borrower;
3.2.4    Property Searches. Title Insurance Commitment, Surveys, zoning reports,
evidence of zoning compliance and such other searches and due diligence as the
Lender shall require regarding each Property;
3.2.5    Additional Searches. UCC‑11 searches and other Lien searches showing no
existing security interests in or Liens on the applicable Collateral other than
Permitted Liens;
3.2.6    Security Interest Documents. The Mortgages and UCC‑1 financing
statements covering the applicable Collateral shall have been duly recorded or
filed in the manner and places required by law to establish, preserve, protect
and perfect the interests and rights created or intended to be created by the
Loan Documents; and all taxes, fees and other charges in connection with the
execution, delivery and filing thereof shall duly have been paid;
3.2.7    Leases; Third Party Agreements. Leases and lease guarantees in form and
substance satisfactory to Lender and Third Party Agreements as required by
Lender. Each Lease shall contain such terms and provisions as required by
Lender, including, without limitation, a remaining term of not less than ten
(10) years and a base rental amount sufficient to cover the obligations of
Borrower related to the applicable Property, including the Obligations of
Borrower under the Term Loan related to such Property.
3.2.8    Payoff Letters. A complete and final payoff letter from any lender
whose outstanding Indebtedness is to be satisfied by remittance of proceeds of
the Loans, and, if applicable, such disbursement letter as shall be required to
direct the payment of loan proceeds and discharges and/or other termination
documents to release and discharge all Liens encumbering the applicable
Collateral all in recordable form and reasonably satisfactory to Lender;
3.2.9    Appraisals. All required Appraisals shall have been completed to
Lender's satisfaction as to each Property;
3.2.10    Environmental. All required environmental due diligence shall have
been completed to Lender's satisfaction as to each Property;
3.2.11    Payment of Fees. Satisfactory evidence of payment of all fees due and
reimbursement of all costs incurred by Lender, and evidence of payment to other
parties of all fees or costs which Borrower is required under the Loan Documents
to pay by the applicable Funding Date;
3.2.12    Financial Information.     Such financial information regarding
Borrower, each




--------------------------------------------------------------------------------




Tenant and each Lease Guarantor as Lender shall have requested, and Lender shall
be satisfied therewith, including, without limitation, the financial statements
referenced in Section 5.4 hereof;
3.2.13    Consents, Licenses, Approvals, etc. The Lender shall have received a
list certified by the Borrower of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by the
Borrower of, and the validity and enforceability of, the Loan Documents executed
and delivered in connection with the Loan, which consents, licenses and
approvals shall be in full force and effect;
3.2.14    Insurance. As of the applicable Funding Date, the Lender shall have
received evidence showing compliance by the Borrower as to each Property with
Section 5.9 hereof;
3.2.15    No Material Adverse Effect. There shall not have occurred since March
31, 2011 any event or condition that has had or could be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect; and
3.2.16    Other Documents. The Lender shall have received such additional
documents as the Lender or its counsel may reasonably request.
3.3    Representations and Warranties. All of the representations and warranties
of the Borrower and each Lease Guarantor in all of the Loan Documents shall be
true and correct on and as of the Funding Date of such Loan as though they were
made on and as of such date and the Borrower and each Lease Guarantor shall have
performed all of its respective obligations contained in the Loan Documents
required to be performed as of such date.
3.4    Making of the Loan. The making of the Loan will not cause or constitute
an Event of Default or Pre-Default Event.
3.5    Financial Condition. There shall have been no material adverse change in
the financial condition of DTCG.
3.6    No Proceedings. No claim has been asserted or proceeding commenced
challenging this Agreement, the Demand Note, the Leases, or any guaranty of the
Leases, or Lender's rights under this Agreement, and no claim has been asserted
which if true would be a breach of a representation and warranty in the Loan
Documents.
3.7    No Existing Event of Default. No Event of Default shall have occurred and
still be in existence, and no Pre-Default Event shall have occurred and still be
in existence.
3.8    Liens. Lender has a first priority perfected mortgage and security
interest in the Collateral, and none of the Collateral is subject to any Lien,
except for Permitted Liens.
3.9    Borrower's Reports. All reports delivered by the Borrower and the
Borrower's records of operations have been delivered to Lender and are
satisfactory to the Lender.
3.10    Additional Documents. The Borrower shall have provided such additional
information and documents as the Lender or its counsel may reasonably request.
4.    Representations and Warranties. In order to induce Lender to enter into
this Agreement and to make the Loans or otherwise extend credit as provided for
herein, the Borrower hereby makes the following representations and warranties.
The representations and warranties are made as of the execution




--------------------------------------------------------------------------------




and delivery of the Agreement, and each time the Borrower requests a Term Loan
the representations and warranties are deemed to be made again at that time.
Lender's knowledge of any breach of the representations and warranties contained
herein shall not void any of the representations or warranties or affect
Lender's rights with respect to the breach.
4.1    Organization, Good Standing, Name and Location. Each of Borrower and Car
Sales is a limited liability company, duly organized, validly existing and in
good standing under the laws of the States where it conducts business, with
power and authority to own its properties and to conduct its business. Each
Lease Guarantor is a corporation, duly organized, validly existing and in good
standing under the laws of the States where it conducts business, with power and
authority to own its properties and to conduct its business. Borrower, Car
Sales, and each Lease Guarantor has, is in good standing under, and is in
compliance with, all governmental approvals, licenses, permits, certificates,
inspections, consents and franchises necessary to conduct its business, to own
and operate its business and, to the extent applicable, to enter into and
perform the Loan Documents. Borrower's jurisdiction of organization is set forth
on Exhibit 4.1. The addresses of Borrower's places of business including,
without limitation, Borrower's principal place of business and chief executive
office, and Borrower's proposed places of business are set forth in Exhibit 4.1.
During the preceding five (5) years, Borrower has not been known by or used any
other corporate, trade or fictitious name except as disclosed in Exhibit 4.1.
4.2    Due Qualification. Borrower, each Tenant and each Lease Guarantor has,
and is in good standing under, all licenses, permits, and approvals in all
jurisdictions that are required for its respective performance of the Loan
Documents, the Leases or the guarantee of any Lease, as the case may be.
4.3    Power and Authority.     Borrower and each other Person executing any
Loan Document (other than Lender) has the power and authority to execute the
Loan Documents to which it is a party and carry out their terms, and the
execution and performance of the Loan Documents have been duly authorized by all
necessary corporate or limited liability company action. The execution and
performance of the Loan Documents by Borrower does not require the consent or
approval of any Person.
4.4    Valid and Binding Obligations. The Loan Documents constitute valid loan
obligations of Borrower and a valid granting of a security interest in the
Collateral to Lender, and are legal, valid and binding obligations of Borrower
and, to the extent applicable, each Lease Guarantor enforceable in accordance
with their terms except as such enforceability may be limited by bankruptcy,
insolvency, other similar laws affecting creditors generally and by equitable
principles. Borrower's use of the proceeds of the Loans is a legal and proper
corporate use. Borrower has not used the proceeds of any Loan to give any
preference to any creditor or to make a fraudulent transfer.
4.5    No Violation. The execution and performance of the Loan Documents by
Borrower and each other Person executing any Loan Document (other than Lender)
do not conflict with, result in any breach of, nor constitute (with or without
notice or lapse of time) a default under, (a) the certificate of formation or
operating agreement or limited liability company agreement of Borrower or such
other Person (in the case of a limited liability company), (b) the articles of
incorporation or bylaws of such other Person (in the case of a corporation), or
(c) any indenture, instrument, agreement, or court order by which it is bound,
or (d) any applicable law, rule or regulation, nor (e) does it result in the
creation or imposition of any Lien upon Borrower's properties other than that
granted to Lender.
4.6    No Proceedings. Except as otherwise set forth on Exhibit 4.6, there are
no proceedings or investigations pending, or to the best of Borrower's
knowledge, overtly threatened, before any court, regulatory body, administrative
agency, or other governmental instrumentality having jurisdiction over Borrower
or, to Borrower's knowledge, any Tenant or any Lease Guarantor, or its
respective properties, which




--------------------------------------------------------------------------------




(a) assert the invalidity of the Loan Documents or any Lease, (b) seek to
prevent the consummation of any of the transactions contemplated by the Loan
Documents, (c) seek any determination or ruling that, if determined adversely to
Borrower, any Tenant or any Lease Guarantor would materially and adversely
affect the Collateral, Borrower's, any Tenant's or any Lease Guarantor's ability
to perform its obligations under the Loan Documents, any Lease, the validity or
enforceability of the Loan Documents or any Lease, Lender's rights under the
Loan Documents, or any of Borrower's, any Tenant's or any Lease Guarantor's
financial condition or business, or (d) allege that Borrower, any Tenant or any
Lease Guarantor is in violation of any statute, regulation, rule or ordinance of
any governmental entity, including, without limitation, the United States of
America, any state, city, town, municipality, county or of any other
jurisdiction, or of any agency thereof, except in connection with complaints of
Contract Debtors made in the normal course of any business of Borrower, any
Tenant or any Lease Guarantor and not of a material nature.
4.7    Taxes. All required federal, state and local tax returns of Borrower have
been accurately prepared and duly and timely filed (within the initial or
extended time period allowed therefor) and all federal, state and local taxes
required to be paid with respect to the periods covered by such returns have
been paid. Borrower has not been delinquent in the payment of any tax,
assessment or other governmental charge, which could adversely affect in any way
the Collateral.
4.8    Status and Condition. As of the date hereof and immediately after giving
effect to each Loan, the fair value of the assets of Borrower is greater than
the fair value of the liabilities (including, without limitation, contingent
liabilities if and to the extent required to be recorded as a liability on the
financial statements of Borrower in accordance with GAAP) of the Borrower,
Borrower is and will be solvent, is and will be able to pay its debts as they
mature and does not and will not have an unreasonably small capital to engage in
the business in which it is engaged and propose to engage. Borrower does not
intend to incur, nor believe that it has incurred, debt beyond its ability to
pay such debts as they mature. Borrower is not contemplating the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of Borrower or any of its assets. Borrower is not transferring any
Collateral with any intent to hinder, delay or defraud any of its creditors.
4.9    Disclosure. There is no fact known to Borrower which Borrower has not
disclosed to Lender in writing with respect to the Collateral or the assets,
liabilities, financial condition or activities of Borrower or its Affiliates
which would or may be likely to have a Material Adverse Effect upon the
Collateral or Borrower's ability to perform its obligations under the Loan
Documents. All information and documents prepared by Borrower and provided to
Lender at any time are true and accurate at the time of delivery. To its
knowledge, no information or documents, not prepared by Borrower but delivered
by Borrower to Lender, were false at the time of delivery.
4.10    Certificate of Formation and Good Standing. Borrower's Certificate of
Formation received by Lender pursuant to this Agreement has not been modified.
Borrower has not taken nor allowed any action that would result in it not being
in good standing. Borrower has not received notice of any actual or threatened
action to revoke its certificate of formation or good standing.
4.11    Financial Statements. All financial statements of Borrower and all
consolidated financial statements of DTCG delivered to Lender fairly present the
assets, liabilities and financial condition and income as of the dates thereof.
There are no material omissions from the financial statements and there has been
no development or event nor any prospective development or event with respect to
the assets, liabilities or financial condition since the date of the most
recently delivered financial statements, which has had or should reasonably be
expected to have a Material Adverse Effect. There exists no equity or long-term
investments in, or outstanding advances to, or guaranties of, any Person except
such equity, investment,




--------------------------------------------------------------------------------




advances, or guaranties disclosed in the financial statements. The financial
statements accurately disclose all transactions with Affiliates.
4.12    Conditions. Each time the Borrower requests a Loan hereunder, the
conditions in Section 3.2 have been met.
4.13    No Defaults. No event has occurred and no condition exists which would,
upon the execution and delivery of this Agreement and the other Loan Documents
or Borrower's performance hereunder or thereunder, constitute an Event of
Default. Borrower is not in default, and no event has occurred and is
continuing, and no condition exists, which constitutes, or with the passage of
time or the giving of notice or both, would constitute, a default under any
material agreement between Borrower and any Person, including the payment of any
debt or other obligation permitted under the Loan Documents to any Person for
borrowed funds.
4.14    Margin Regulations. Neither the making of any Loan hereunder, nor the
use of the proceeds thereof, will violate or be inconsistent with the provisions
of Regulation T or Regulation U.
4.15    Investment Company Act. Neither Borrower nor any respective Subsidiary
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
Borrower is not subject to any Federal or state statute or regulation, which
limits its ability to incur Indebtedness.
4.16    Location of Books and Records. The location where Borrower keeps its
books and records including all computer tapes and records relating to the
Collateral is its chief executive office, chief operating office or as set forth
on Exhibit 4.1 attached hereto.
4.17    Intentionally Omitted.
4.18    Title. Borrower has insurable title to the Property and all other
Collateral and all of the assets shown in its financial statements free and
clear of all Liens, except Permitted Liens. Except as disclosed on Exhibit 4.18,
Borrower alone has full ownership rights in all Collateral.
4.19    Collateral. Other than Permitted Liens, the security interests granted
to Lender pursuant to any Mortgage or any Security Agreement (a) constitute and,
as to subsequently acquired property included in the Collateral covered by the
Mortgage or Security Agreement, will constitute, security interests entitled to
all of the rights, benefits and priorities provided by the UCC and applicable
State law and (b) are, and as to such subsequently acquired Collateral will be,
fully perfected, superior and prior to the rights of all third persons, now
existing or hereafter arising.
4.20    Environmental. Except as disclosed on Exhibit 4.20, Borrower warrants
and represents to Lender, that: (a) Borrower has undertaken all appropriate
inquiry and investigation as to the environmental condition of each Property;
(b) each Property and Borrower, and any occupants of the Property, are in
compliance with and shall continue to be in compliance with all applicable
Environmental Laws; (c) each Property is not and has never been used to
generate, handle, treat, store or dispose of Hazardous Materials in excess of De
Minimis Amounts or otherwise in violation of any Environmental Laws; (d) no
Hazardous Materials (including asbestos, mold or lead paint in any form) in
excess of De Minimis Amounts are located on or under any Property or emanate
from any Property or have been disposed of, stored or treated on or about any
Property; (e) there are no unregistered underground storage tanks on the
Property that are subject to any underground storage tank registration laws or
regulations; (f) no notice has been received with regard to any Hazardous
Material on any Property; (g) no action, investigation or proceeding is pending
or to




--------------------------------------------------------------------------------




Borrower's knowledge threatened which seeks to enforce any right or remedy
against Borrower or any Property under any Environmental Law; (h) neither
Borrower nor any occupant of the Property, is subject to any remedial
obligations as to the Property under Environmental Laws relating to Hazardous
Materials, health or the environment; (i) it has not, nor will it, release or
waive the liability of any previous owner, lessee or operator of the Property or
any party who may be potentially responsible for the presence of or removal of
Hazardous Material from the Property, nor has it made promises of
indemnification regarding Hazardous Material on the Property to any party,
except as contained herein and in the Loan Documents; and (j) all licenses,
permits and other governmental or regulatory actions necessary for each Property
to comply with Environmental Laws shall be obtained and maintained and Borrower
shall assure compliance therewith.
4.21    Utilities and Public Access. To Borrower's knowledge, each Property has
rights of access to public ways and is served by public water, sewer, sanitary
sewer and drain facilities adequate to service such Property for its intended
use. All public utilities necessary or convenient to the full use and enjoyment
of each Property are located either in the public right of way abutting such
Property (which are connected so as to serve such Property without passing over
other property) or in recorded easements serving such Property and such
easements are set forth in and insured by the respective Title Insurance Policy.
To the best of Borrower's knowledge after due inquiry, all roads necessary for
the use of each Property for its current respective purpose have been completed,
are physically open and dedicated to public use and have been accepted by all
Governmental Authorities.
4.22    Condemnation. No condemnation or other similar proceeding has been
commenced, or to Borrower's knowledge, is threatened or contemplated with
respect to all or any portion of any Property or for the relocation of roadways
providing access to such Property.
4.23    Use and Operation of Property. Except to the extent disclosed on Exhibit
4.23, each Property is used and operated exclusively for retail motor vehicle
sales or reconditioning of motor vehicles. Each Property is subject to a Lease
as identified on Exhibit 4.23 and, except for those agreements as to use entered
into by Borrower with non-Affiliates in the ordinary course of business and to
the extent disclosed on Exhibit 4.23, the Tenant under each Lease is the sole
user and operator of the Property.
4.24    Certificate of Occupancy; Licenses. Except to the extent disclosed on
Exhibit 4.24, to Borrower's knowledge, all material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Property for its permitted use (collectively, the “Licenses”) pursuant to
Section 4.23, have been obtained and are in full force and effect and are not
subject to revocation, suspension or forfeiture. Borrower shall keep and
maintain all Licenses necessary for the operation of the Property for its
permitted use. To Borrower's knowledge, the use being made of the Property is in
conformity with the certificate of occupancy issued for the Property.
4.25    Flood Zone. To Borrower's knowledge, except as shown on the related
Survey, none of the Improvements on the Property are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards and, if so located, the flood insurance required pursuant to
Section 5.9 is in full force and effect with respect to the Property.
4.26    Physical Condition. Except to the extent disclosed on Exhibit 4.26, the
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, is in good condition, order and repair in all material respects;
there exists no structural or other material defects




--------------------------------------------------------------------------------




or damages in the Property, whether latent or otherwise, and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond. Except to the extent disclosed on Exhibit 4.26, the
Property is free from material damage caused by fire or other casualty. To
Borrower's knowledge after due inquiry, all liquid and solid waste disposal,
septic and sewer systems located on the Property are in a good and safe
condition and repair and in material compliance with all applicable legal
requirements.
4.27    Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property, except those which are insured against
by the applicable Title Insurance Policy and/or disclosed on the related Survey.
4.28    Leases. Borrower is the owner and lessor of landlord's interest in each
Lease. Except to the extent disclosed on Exhibit 4.23, no Person has any
possessory interest in the Property or right to occupy the same except under and
pursuant to the provisions of each Lease. There has been no prior sale, transfer
or assignment, hypothecation or pledge of the Lease or of the rents received
therein. Borrower has delivered to Lender a true and complete copy of each
Lease. Each Lease is in full force and effect and, subject to Exhibit 4.28, (a)
there are no defaults thereunder by either party and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder; (b) no rent (including security deposits) has
been paid more than one (1) month in advance of its due date; (c) there are no
offsets or defenses to the payment of any portion of the rents; (d) all work to
be performed by Borrower under the Lease has been performed as required and has
been accepted by the applicable Tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any Tenant has already been received by such
Tenant; (e) except to the extent disclosed on Exhibit 4.23, the Tenant under
each Lease has not assigned its Lease or sublet all or any portion of the
premises demised thereby, no Tenant holds its leased premises under assignment
or sublease, nor does anyone except such Tenant and its employees occupy such
leased premises; (f) except to the extent expressly set forth in the Lease, no
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part; (g) no Tenant under any Lease has any right or
option for additional space in the Improvements; (h) the term of each Lease has
commenced; (i) payment of base, fixed or minimum rent under each Lease has
commenced; and (j) (i) no Hazardous Materials have been disposed, stored or
treated by any Tenant under any Lease on or about the leased premises in excess
of De Minimis Amounts or otherwise in violation of any Environmental Law, (ii)
nor does Borrower have any knowledge of any Tenant's intention to use its leased
premises for any activity which, directly or indirectly, involves the use,
generation, treatment, storage, disposal or transportation of any Hazardous
Materials in violation of Environmental Law or the Lease.
4.29    Survey. To Borrower's knowledge, the Survey for the Property delivered
to Lender in connection with this Agreement does not fail to reflect any
material matter affecting the Property or the title thereto.
4.30    Inventory. Borrower is the owner of all of the equipment and assets at
the Property (to the extent not owned by the applicable Tenant) and shall not
lease any equipment or assets other than as permitted hereunder.
4.31    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds




--------------------------------------------------------------------------------




of any illegal activity and to Borrower's knowledge, there are no illegal
activities or activities relating to any controlled substances at the Property.
4.32    Brokerage/Developer Fees. There are no brokerage commissions or
developers fees or agreements pursuant to which a third party is entitled to
payment from Borrower relating to the Collateral.
4.33    Breach of Demand Note. No officer of Borrower is aware of (a) any breach
of any representation, warranty, covenant or agreement made by DTAG or DTAC
under the Demand Note, (b) any continuing default or event of default under the
Demand Note, (c) any repudiation of the Demand Note by DTAG or DTAC, or (d) any
event, circumstance or fact that has occurred and is continuing that could
reasonably be expected to result in such a breach, default or event of default
under the Demand Note.
4.34    ERISA and Labor Issues. Each Plan to which Borrower makes direct
contributions, and, to the knowledge of Borrower, each other Plan and each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. No event or
condition has occurred and is continuing as to which Borrower would be under an
obligation to furnish a report to the Lender under Section 5.4.4 hereof.
Borrower is not a party to any collective bargaining contract.
4.35    Licenses. Lender will not be required as a result of financing or taking
a mortgage and security interest in the Collateral to be licensed, registered or
approved or to obtain permits or otherwise qualify (a) to do business in any
state in which it currently so required or (b) under any state consumer lending,
fair debt collection or other applicable state statute or regulation.
4.36    Patriot Act. To the extent applicable, Borrower is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the USA Patriot Act. No
part of the proceeds of the Loans made hereunder will be used by Borrower or any
of its Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
4.37    Management Agreement. Each Property is self-managed by Borrower and,
therefore, there are no management agreements pursuant to which a third party is
to provide management and other services with respect to a Property.
4.38    Special Purpose Bankruptcy Remote Entity. Borrower covenants and agrees
that it has not and shall not:
4.38.1 engage in any business or activity other than the acquisition,
development, ownership, operation, leasing, managing, disposition and
maintenance of the Property, and entering into the Loans, entering into Swap
Agreements in connection with the Loans, and pledging the Property as collateral
for the Obligations, and activities incidental thereto;
4.38.2 acquire or own any assets other than (i) the Property, and (ii) such
incidental personal property as may be necessary for the operation of the
Property;
4.38.3 merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal




--------------------------------------------------------------------------------




structure;
4.38.4 fail to observe its organizational formalities or preserve its existence
as an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation, and qualification to do business in
each State where each Property is located, if applicable, or without the prior
written consent of Lender, amend, modify, terminate or fail to comply with the
provisions of Borrower's Limited Liability Company Agreement, Certificate of
Formation or similar organizational documents, as the case may be;
4.38.5 own any Subsidiary or make any investment in any Person without the
consent of Lender;
4.38.6 commingle its assets with the assets of any of its members, general
partners, Affiliates, principals or of any other Person, participate in a cash
management system with any other Person or fail to use its own separate
stationery, telephone number, invoices and checks;
4.38.7 incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Obligations, it being
agreed for clarity that this restriction shall not apply to trade payables which
are excluded from the definition of “Indebtedness” contained herein;
4.38.8 fail to be solvent or fail to pay its own debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets as the same shall become due;
4.38.9 (i) fail to maintain its records (including financial statements), books
of account and bank accounts separate and apart from those of the members,
principals and Affiliates of Borrower, the Affiliates of a member or principal
of Borrower, and any other Person, (ii) fail to maintain its books, records,
resolutions and agreements as official records, (iii) permit its assets or
liabilities to be listed as assets or liabilities on the financial statement of
any other Person, except to the extent that the assets and liabilities are shown
on a consolidated basis on the financial statements of the Parent Companies, and
are clearly identified as separate entities by footnotes or otherwise, or (iv)
include the assets or liabilities of any other Person on its financial
statements;
4.38.10 except for the Loan Documents and the Limited Liability Company
Agreement of Borrower, enter into any contract or agreement with any member,
general partner, principal or Affiliate of Borrower, or any member, general
partner, principal or Affiliate thereof (other than a business management
services agreement with an Affiliate of Borrower, provided that (i) such
agreement is acceptable to Lender, (ii) the manager, or equivalent thereof,
under such agreement holds itself out as an agent of Borrower and (iii) the
agreement meets the standards set forth in this subsection 4.38.10 following
this parenthetical), except upon terms and conditions that are commercially
reasonable, intrinsically fair and substantially similar to those that would be
available on an arms-length basis with third parties other than any member,
general partner, principal or Affiliate of Borrower, or any member, general
partner, principal or Affiliate thereof;
4.38.11 seek the dissolution or winding up in whole, or in part, of Borrower;
4.38.12 fail to correct any known misunderstandings regarding the separate
identity of Borrower, or any member, general partner, principal or Affiliate
thereof or any other Person;
4.38.13 assume, guarantee or become obligated for the debts of any other Person
or hold itself out to be responsible for the debts of another Person or to hold
out its credit as being available to




--------------------------------------------------------------------------------




satisfy the obligations of any other Person;
4.38.14 make any loans or advances to any third party, including any member,
principal or Affiliate of Borrower, or any member, principal or Affiliate
thereof, and shall not acquire obligations or securities of any member,
principal or Affiliate of Borrower, or any member or Affiliate thereof;
4.38.15 fail to file its own tax returns or be included on the tax returns of
any other Person except as required by applicable law;
4.38.16 fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name;
4.38.17 fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
4.38.18 share any common logo with or hold itself out as or be considered as a
department or division of (i) any general partner, principal, member or
Affiliate of Borrower, (ii) any Affiliate of a general partner, principal or
member of Borrower, or (iii) any other Person;
4.38.19 to the extent its office is located in the offices of any Affiliate, pay
fair market rent for its office space located therein, and otherwise allocate
fairly and reasonably any overhead expenses that are shared with an Affiliate,
including paying for services performed by any employee of an Affiliate, and not
engage in any business transaction with any Affiliate unless on an arm's-length
basis;
4.38.20 other than as set forth herein or in the Loan Documents, pledge the
Collateral or any of its other assets for the benefit of any other Person;
4.38.21 fail to maintain a sufficient number of employees in light of its
contemplated business operations;
4.38.22 fail to hold its assets in its own name;
4.38.23 fail to consider the interests of its creditors in connection with all
limited liability company actions to the extent permitted by applicable law;


4.38.24 have any of its obligations guaranteed by an Affiliate, except as set
forth herein or in the Loan Documents; and


4.38.25 cause the directors, officers, agents and other representatives of the
Borrower to act at all times with respect to the Borrower consistently and in
furtherance of the foregoing and in the best interests of the Borrower.


5.    Affirmative Covenants of Borrower. The following covenants shall remain in
effect until the payment and performance of all of the Borrower's obligations to
the Lender:
5.1    Books and Records; Access. Borrower shall maintain accurate and complete
books and records with respect to the Collateral and Borrower's business. All
accounting books and records shall be maintained in accordance with GAAP
consistently applied. Borrower will allow Lender, or its agents, during normal
business hours, access to the books, records and such other documents of
Borrower as Lender shall reasonably require, and allow Lender, at Borrower's
expense, to inspect, audit and examine the same and to make extracts therefrom
and to make copies thereof.




--------------------------------------------------------------------------------




5.2    Payment of Fees and Expenses. The Borrower shall pay to the Lender, on
demand, any and all fees, costs or expenses which Lender pays to a bank or other
similar institution arising out of or in connection with the forwarding to the
Borrower, or any other Person on behalf of the Borrower, by such Lender of the
Loan proceeds pursuant to this Agreement.
5.3    Continuity of Business and Compliance. Borrower shall maintain its
limited liability company existence and shall continue in business in a prudent,
reasonable and lawful manner with all necessary licenses, permits, and
qualifications necessary to perform this Agreement. Borrower shall take the
steps necessary for the representations and warranties in Section 4 to be true
at all times. In the event that Borrower learns that a representation and
warranty in Section 4 is no longer true, it shall notify Lender within ten (10)
Business Days after learning thereof. Borrower shall comply with the
requirements of all applicable laws, rules, regulations and orders of
Governmental Authorities (including, without limitation, truth in lending and
all Environmental Laws) if failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.
5.4    Financial Statements and Access to Records. The Borrower shall deliver to
Lender:
5.4.1    (a) as soon as available and in any event within fifteen (15) days
after the end of each month, the unaudited consolidated balance sheets of DTCG
as at the end of such month and the related unaudited combined statements of
income for DTCG for such month and the portion of the fiscal year through the
end of such month, setting forth in each case in comparative form the figures
for the previous year, accompanied by a certificate of an officer of the
Borrower, which certificate shall state that such consolidated financial
statements fairly present the consolidated financial condition and results of
operations of DTCG in accordance with GAAP, consistently applied, as at the end
of, and for, such month (subject to normal year‑end audit adjustments);
(b)    as soon as available and in any event within sixty (60) days after the
end of each of the first three quarterly fiscal periods of each fiscal year of
DTCG, the unaudited consolidated balance sheets of DTCG as at the end of such
period and the related unaudited consolidated statements of income and retained
earnings and of cash flows for DTCG for such period and the portion of the
fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, accompanied by a certificate
of an officer of the Borrower, which certificate shall state that each such
consolidated financial statement fairly presents the financial condition and
results of operations of DTCG in accordance with GAAP, consistently applied, as
at the end of, and for, such period (subject to normal year‑end audit
adjustments);
5.4.2    as soon as available and in any event within one hundred and five (105)
days after the end of each fiscal year of DTCG, the audited consolidated balance
sheets of DTCG as at the end of such fiscal year and the related audited
consolidated statements of income and retained earnings and of cash flows for
DTCG for such year, setting forth in each case in comparative form the figures
for the previous year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that each consolidated financial statement fairly presents the financial
condition and results of operations of DTCG at the end of, and for, such fiscal
year in accordance with GAAP, containing a footnote stating that, in making the
examination necessary for their opinion, they obtained no knowledge, except as
specifically stated, of any Pre-Default Event or Event of Default;
5.4.3    from time to time such other information regarding the financial
condition, operations, liabilities, or business of the Borrower or the Lease
Guarantors as Lender may reasonably request, including, without limitation, if
at any time the Borrower or any Lease Guarantor shall cease being public




--------------------------------------------------------------------------------




reporting entities, such information as the Borrower or the Lease Guarantors, as
the case may be, are currently required to publicly report as of the Effective
Date in accordance with the rules, regulations and guidelines of the Securities
and Exchange Commission; and
5.4.4    as soon as reasonably possible, and in any event within thirty (30)
days after an officer knows, or with respect to any Plan or Multiemployer Plan
to which the Borrower or any of their Subsidiaries makes direct contributions,
has reason to believe, that any of the events or conditions specified below with
respect to any Plan or Multiemployer Plan has occurred or exists, a statement
signed by a senior financial officer of the Borrower setting forth details
respecting such event or condition and the action, if any, that the Borrower or
any of their ERISA Affiliates proposes to take with respect thereto (and a copy
of any report or notice required to be filed with or given to PBGC by any
Borrower or an ERISA Affiliate with respect to such event or condition):
(a)    any Reportable Event, with respect to a Plan, as to which PBGC has not by
regulation or otherwise waived the requirement of Section 4043(a) of ERISA that
it be notified within thirty (30) days of the occurrence of such event (provided
that a failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, including, without limitation, the failure to make on
or before its due date a required installment under Section 412(m) of the Code
or Section 302(e) of ERISA, shall be a Reportable Event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code); and any
request for a waiver under Section 412(d) of the Code for any Plan;
(b)    the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;
(c)    the institution by PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by Borrower or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;
(d)    the complete or partial withdrawal from a Multiemployer Plan by Borrower
or any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by Borrower or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
(e)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Borrower or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days; and
(f)    the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax‑exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate fails to timely provide security to such Plan in accordance with
the provisions of said Sections.
The Borrower will furnish to the Lender, (i) on a quarterly basis, at the time
it furnishes financial statements pursuant to Section 5.4.1(b) and Section 5.4.2
above, detailed calculations for each financial covenant required pursuant to
Section 5.7 hereof and (ii) at the time they furnish each set of financial
statements pursuant to Section 5.4.1(b) and Section 5.4.2 above, a certificate
of an officer of the Borrower (a “Compliance Certificate”) to the effect that,
to the best of such officer's knowledge, the Borrower during such fiscal period




--------------------------------------------------------------------------------




or year have observed or performed all of their covenants and other agreements,
and satisfied every material condition, contained in this Agreement and the
other Loan Documents to be observed, performed or satisfied by it, and that such
officer has obtained no knowledge of any Pre-Default Event or Event of Default
except as specified in such certificate (and, if any Pre-Default Event or Event
of Default has occurred and is continuing, describing the same in reasonable
detail and describing the action the Borrower has taken or proposes to take with
respect thereto), in the form attached hereto as Exhibit 5.4.
5.5    Compliance with Other Agreements. Borrower will comply with all terms and
conditions contained in this Agreement, and any other Loan Documents to which it
is a party, and Swap Agreements, if applicable, as in effect from time to time.
5.6    Estoppel Certificate. Borrower shall furnish, within fifteen (15)
Business Days after request by Lender, a written statement duly acknowledged of
the amount due under each Loan and whether offsets or defenses exist against the
Obligations.
5.7    Financial Covenants. Borrower shall cause each applicable DT Entity to
maintain the DT Entities' financial condition as follows:
5.7.1    The Leverage Ratio, as of any Quarterly Measurement Date, shall be not
greater than 5.0:1.0.
5.7.2    Available Liquidity, as of the last day of any Accounting Period, shall
be not less than Twenty Million Dollars ($20,000,000.00).
5.7.3    At all times, the Net Worth of the DT Entities On A Consolidated Basis
shall be equal to or greater than $325,000,000, plus 50% of positive net income
earned after December 31, 2009.
5.7.4    At all times, the Debt Service Coverage Ratio shall not be less than
3.00:1.00, to be measured on an annual basis.
The foregoing financial covenants shall be determined using the consolidated
financial statements and financial information of DTCG required to be delivered
under Section 5.4.1 hereof.
5.8    Hedge Covenant. Borrower shall have the option to hedge the floating
interest expense of all or any portion of each Loan for the full term of each
Loan by maintaining one or more interest rate swap transactions with Lender or a
Lender Affiliate (or with another financial institution approved by the Lender
in writing) in an aggregate notional amount equal to the outstanding principal
balance of such Loan originally scheduled to be outstanding over such term when
the hedge is executed and providing for a fixed rate acceptable to the Lender,
with Borrower making fixed rate payments and receiving floating rate payments to
offset changes in the variable interest expense of such Loan, all upon terms and
subject to such conditions as shall be acceptable to the Lender (or if such
transaction is with another financial institution, all upon terms and subject to
such conditions as shall be approved by the Lender in writing). Any prepayment,
acceleration, reduction, increase or any change in the terms of the Loan will
not alter the notional amount of any such interest rate swap transactions or
otherwise affect Borrower's obligation to continue making payments under any
such interest rate swap transactions, which will remain in full force and effect
notwithstanding any such prepayment, acceleration, reduction, increase or
change, subject to the terms of such interest rate swap transactions.


5.9    Insurance.




--------------------------------------------------------------------------------




5.9.1    Required Insurance. Borrower shall maintain with respect to each
Property: (a) during construction of any Improvements on each Property,
“all-risk” builders risk insurance which must include windstorm, hail damage,
fire and vandalism (non-reporting Completed Value with Special Cause of Loss
form), in an amount not less than the completed replacement value of the
Improvements under construction, naming Lender as mortgagee and loss payee; (b)
upon completion of construction, upon occupancy of any Improvements, and at all
other times, insurance against loss or damage by fire and other casualties and
hazards by insurance written on an “all risks” basis, including malicious
mischief coverage, in an amount not less than the replacement cost thereof,
including coverage for loss of rents or business interruption if applicable,
naming Lender as loss payee and mortgagee; (c) if any Property is required to be
insured pursuant to the National Flood Reform Act of 1994, and the regulations
promulgated thereunder, flood insurance is required in the amount equal to the
lesser of the loan amount or maximum available under the National Flood
Insurance Program, but in no event should the amount of coverage be less than
the value of the improved structure, naming Lender as mortgagee and loss payee.
If, after closing, any Property (or any part thereof) is remapped and if the
vertical Improvements are determined to be located in a special flood hazard
area, Borrower must obtain and maintain a flood insurance policy. If, within
forty-five (45) days of receipt of notification from Lender that any Property
has been reclassified by FEMA as being located in a special flood hazard area,
Borrower has not provided sufficient evidence of flood insurance, Lender is
mandated under federal law to purchase flood insurance on behalf of Borrower,
and Lender will add the associated costs to the principal balance of the
applicable Note. If the land or any portion thereof is located in a special
flood hazard area, this Agreement may be terminated by Lender at its sole
option; (d) as applicable, insurance which complies with the workers'
compensation and employers' liability laws of all states in which Borrower shall
be required to maintain such insurance; and (e) commercial general liability
insurance providing coverage in an amount of no less than a combined single
limit of $1,000,000 per occurrence and $2,000,000 aggregate, naming Lender as an
additional insured; and (f) such other insurance as Lender may reasonably
require from time to time.
5.9.2    Insurance Endorsement. All property insurance policies shall contain an
endorsement or agreement by the insurer in form satisfactory to Lender that any
loss shall be payable in accordance with the terms of such policy
notwithstanding any act or negligence of Borrower and the further agreement
(within both the property and liability policies) of the insurer waiving rights
of subrogation against Lender, and rights of set-off, counterclaim or deductions
against Borrower.
5.9.3    Type. All insurance policies shall be in form, provide coverages, be
issued by companies and be in amounts satisfactory to Lender. At least 30 days
prior to the expiration of each such policy, Borrower shall furnish Lender with
evidence satisfactory to Lender that such policy has been renewed or replaced or
is no longer required hereunder. All such policies shall provide that the policy
will not be canceled or materially amended without at least 30 days prior
written notice to Lender. In the event Borrower fails to provide, maintain, keep
in force, and furnish to Lender the policies of insurance required by this
paragraph, Lender may procure such insurance or single-interest insurance in
such amounts, at such premium, for such risks and by such means as Lender
chooses, at Borrower's expense; provided, however, Lender shall have no
responsibility to obtain any insurance, but if Lender does obtain insurance,
Lender shall have no responsibility to assure that the insurance obtained shall
be adequate or provide any protection to Borrower.
5.9.4    Insurance Proceeds. After occurrence of any loss to all or any part of
any Property, Borrower shall give prompt written notice thereof to Lender. In
the event of such loss, all insurance proceeds, including unearned premiums,
shall be payable to Lender, and Borrower hereby authorizes and directs any
affected insurance company to make payment of such proceeds directly to Lender
and not to Lender and Borrower jointly. Lender is hereby authorized by Borrower
to make proof of loss if not promptly made by Borrower, settle, adjust or
compromise any claims for loss or damage under any policy or policies




--------------------------------------------------------------------------------




of insurance and Borrower appoints Lender as its attorney-in-fact to receive and
endorse any insurance proceeds to Lender, which appointment is coupled with an
interest and shall be irrevocable as long as any Obligations remain unsatisfied.
Borrower shall pay the costs of collection, including attorneys' fees, of
insurance proceeds payable on account of such damage or destruction. Borrower
shall have no claim against the insurance proceeds, or be entitled to any
portion thereof, and all rights to the insurance proceeds are hereby assigned to
Lender as security for payment of the Obligations. In the event of any damage to
or destruction of any Property, Lender shall have the option of applying or
paying all or part of the insurance proceeds to (a) the Obligations in such
order as Lender may determine, (b) restoration, replacement or repair of such
Property in accordance with Lender's standard construction loan disbursement
conditions and requirements, or (c) Borrower. Nothing herein shall be deemed to
excuse Borrower from restoring, repairing and maintaining each Property as
required herein. Notwithstanding the foregoing, provided that all of the
following conditions are fully satisfied by Borrower, Lender shall disburse
insurance proceeds for repair and restoration of a Property in accordance with
Lender's standard construction loan disbursement conditions and requirements:
(a) no Pre-Default Event or Event of Default shall have occurred and be
continuing; (b) Borrower shall have delivered evidence satisfactory to Lender
that such Property can be fully repaired and restored at least six (6) months
prior to the maturity of the Obligations; (c) no Lease of such Property is
cancelable or terminable by the Tenant or Borrower on account of the casualty
or, if it is, the Tenant or Borrower (as applicable) has waived in writing its
right to cancel; (d) the work is performed under a fixed price or guaranteed
maximum price contract satisfactory to Lender in accordance with plans and
specifications and a budget satisfactory to Lender in accordance with all legal
requirements; (e) Borrower shall have deposited with Lender for disbursement in
connection with the restoration the greater of: (i) the applicable deductible
under the insurance policies covering the loss; or (ii) the amount by which the
cost of restoration of such Property to substantially the same value, condition
and character as existed prior to such damage is estimated by Lender to exceed
the net insurance proceeds; (f) Borrower has paid as and when due all of
Lender's costs and expenses incurred in connection with the collection and
disbursement of insurance proceeds, including without limitation, inspection,
monitoring, engineering and legal fees. If not paid on demand, at Lender's
option, such costs may be deducted from the disbursements made by Lender or
added to the sums secured by the Mortgage; and (g) such other terms and
conditions as Lender may reasonably require.
5.10    Maintain Properties. Borrower shall maintain, preserve and keep or cause
each applicable Tenant to maintain preserve and keep its property, including,
without limitation, each Property in good repair, working order and condition
(ordinary wear and tear excepted), making all replacements, additions and
improvements thereto necessary for the proper conduct of its business, unless
prohibited by the Loan Documents.
5.11    Litigation Matters. Borrower shall notify Lender in writing, promptly
upon its learning thereof, of any litigation, arbitration or administrative
proceeding which such Borrower reasonably believes may have a Material Adverse
Effect on the Borrower, any Tenant, any Lease Guarantor or DTCG taken as a
whole, or the ability of the Borrower to perform the Loan Documents or which in
any way involves Lender's security interest in the Collateral or other rights
under the Loan Documents.
5.12    Intentionally Omitted.
5.13    Payment of Obligations. The Borrower shall pay and perform, as and when
due, all of its obligations, including, without limitation, all of its
obligations to the Lender.
5.14    Duty to Notify Lender. The Borrower shall give prompt notice in
accordance with the requirements of this Section 5.14 to Lender as set forth in
Section 9.3 below:




--------------------------------------------------------------------------------




5.14.1    upon Borrower becoming aware of, and in any event within two (2)
Business Days after, the occurrence of (a) any Pre-Default Event or Event of
Default under any Loan Document or (b) any breach, event of default or default,
event of termination, acceleration or the occurrence of any event requiring a
mandatory prepayment or mandatory offer to purchase (or similar event) under any
Swap Agreement or any other material agreement of Borrower, any Lease Guarantor
or any Subsidiary of DTAG or DTAC, including, without limitation, under those
credit facility agreements set forth on Exhibit 5.30, which shall include a copy
of such notice given from the holder of such Indebtedness (or agent on behalf of
one or more holders).
5.14.2    upon Borrower becoming aware of any default related to any Collateral,
any Material Adverse Effect and any event or change in circumstances which
should reasonably be expected to have a Material Adverse Effect.
5.14.3     upon the entry of a judgment or decree against Borrower, any Parent
Company, DT Warehouse, DT Warehouse II, DT Warehouse III, DT Warehouse IV or any
of their respective Subsidiaries in an amount in excess of $500,000.00.
5.14.4    all notices from any Tenant or any Lease Guarantor to Borrower.
Each notice pursuant to Section 5.14.1, 5.14.2 or 5.14.3 hereof shall be
accompanied by a statement of an officer of the Borrower setting forth details
of the occurrence referred to therein and stating what action the Borrower, the
applicable Lease Guarantor or the applicable Subsidiary of DTAG or DTAC has
taken or proposes to take with respect thereto.
5.15    Payment of Taxes. Borrower shall pay before delinquent all of its
Indebtedness and taxes, except and to the extent only that such taxes are being
Properly Contested.
5.16    Management. Borrower self-manages each Property and no management
agreement is currently in effect with respect to any Property. Borrower shall
not enter into any agreement for the management of any Property or any portion
thereof without Lender's prior written consent.
5.17    Intentionally Omitted.
5.18    Leases, Subleases and Easements. Borrower shall maintain, enforce and
cause to be performed all of the terms and conditions under any Lease or
easement which may constitute a portion of the Property.
5.19    Impositions; Escrow Deposit. Borrower will pay or cause to be paid all
taxes, levies, assessments and other fees and charges imposed upon or which may
become a lien upon any Property under any law or ordinance (all of the foregoing
collectively “Impositions”) before they become delinquent and in any event in
the same calendar year in which they first become due. Upon request of Lender
after the occurrence of a Pre-Default Event or Event of Default, Borrower shall
add to each periodic payment required under the Notes the amount estimated by
Lender to be sufficient to enable Lender to pay, as they come due, all
Impositions and insurance premiums which Borrower is required to pay hereunder.
Payments requested under this provision shall be supplemented or adjusted as
required by Lender from time to time. Such funds may be commingled with the
general funds of Lender and shall not earn interest. Upon the occurrence of a
Pre-Default Event, Lender may apply such funds to pay any of the Obligations.
5.20    Use of Property. Borrower shall use and operate, and require its lessees
or licensees to use and operate, each Property in compliance with all applicable
laws (including, for example, the Americans with Disabilities Act) and
ordinances, covenants, and restrictions, and with all applicable




--------------------------------------------------------------------------------




requirements of any Lease now or hereafter affecting each Property. Borrower
shall not permit any unlawful use of any Property or any use that may give rise
to a claim of forfeiture of any of such Property. Borrower shall not allow
changes in the stated use of any Property from that disclosed to Lender at the
time of execution hereof. Borrower shall not initiate or acquiesce to a zoning
change of any Property without prior notice to, and written consent of, Lender.
5.21    Maintenance, Repairs and Alterations. Without the prior written consent
of Lender (which consent shall not be unreasonably withheld or delayed),
Borrower will not remove, demolish or structurally alter, or permit any Tenant
to remove, demolish or structurally alter, any of the buildings or other
Improvements on any Property (“Alterations”). Borrower shall promptly notify
Lender in writing of any material loss, damage or adverse condition affecting
any Property. Notwithstanding anything to the contrary set forth in the
foregoing, Borrower may make or permit Tenant to make Alterations without the
consent of Lender in the event that such Alterations (a) may be required by
laws, ordinances or regulations, (b) would not have a Material Adverse Effect on
a Property, or (c) are tenant improvement work which are commercially reasonable
to facilitate a permitted re-letting of any portion of a Property to an
unrelated third-party tenant and do not materially and adversely affect the
value of such Property; provided, however, that Borrower shall provide prior
written notice of Alterations to a Property if the costs of such Alterations are
expected to exceed the lesser of $300,000 or twenty (20%) percent of the value
of the applicable Property based upon a then current Appraisal or if the
Alterations will or could in any event materially and adversely affect the value
of such Property.
5.22    Eminent Domain. Should any Property or any interest therein be taken or
damaged by reason of any public use or improvement or condemnation proceeding
(“Condemnation”), or should Borrower receive any notice or other information
regarding such Condemnation, Borrower shall give prompt written notice thereof
to Lender. Lender shall be entitled to all compensation, awards and other
payments or relief granted in connection with such Condemnation and, at its
option, may commence, appear in and prosecute in its own name any action or
proceedings relating thereto. Lender shall be entitled to make any compromise or
settlement in connection with such taking or damage. All compensation, awards,
and damages awarded to Borrower related to any Condemnation (the “Proceeds”) are
hereby assigned to Lender and Borrower agrees to execute such further
assignments of the Proceeds as Lender may require. Lender shall have the option
of applying or paying the Proceeds in the same manner as insurance proceeds as
provided herein. Borrower appoints Lender as its attorney-in-fact to receive and
endorse the Proceeds to Lender, which appointment is coupled with an interest
and shall be irrevocable as long as any Obligations remain unsatisfied.
5.23    Environmental Condition of Property and Indemnity. Except as set forth
in Exhibit 4.20, Borrower represents to Lender that no portion of any Property
is a protected wetland. Borrower agrees to notify Lender immediately upon
receipt of any citations, warnings, orders, notices, consent agreements, process
or claims alleging or relating to violations of any Environmental Laws or to the
environmental condition of each Property and shall conduct and complete all
investigations and all cleanup actions necessary to comply with the
Environmental Laws and to remove, in accordance with Environmental Laws, any
Hazardous Material in excess of De Minimis Amounts from each Property. Borrower
shall PROTECT, indemnify, defend, AND HOLD Lender and any participants,
successors or assigns to Lender's interest in the LoanS, and any other party who
acquires any portion of the LoanS at a foreclosure sale or otherwise through the
exercise of Lender's rights and remedies under the Loan Documents, and all
directors, officers, employees and agents of all of the aforementioned
indemnified parties, HARMLESS from and against any and all ACTUAL OR POTENTIAL
damages, penalties, fines, claims, suits, liabilities, costs, judgments and
expenses, including REASONABLE attorneys', consultants' or experts' fees of
every kind and nature incurred, suffered by or asserted against Lender as a
direct or indirect result of OR which arise out of or relate in any




--------------------------------------------------------------------------------




way TO: (a) representations made by Borrower in this Section being or becoming
untrue in any material respect; (b) Borrower's violation of or failure to meet
the requirements of any Environmental Laws; or (c) Hazardous Materials which,
while any Property is subject to the Mortgage, exist on any Property in excess
of de minimis amounts or otherwise in violation of any environmental law. Lender
shall have the right to arrange for or conduct environmental inspections of each
Property from time to time (including the taking of soil, water, air or material
samples). UNLESS required by laws or regulations applicable to Lender or unless
a pre-default event or event of default has occurred and be continuing, the
borrower shall be responsible for the costs of such environmental inspections on
each property only one (1) time per year. However, Borrower's obligations under
this section shall not apply to any grossly negligent or intentional act of
Lender which takes place after foreclosure or satisfaction of the Mortgage.
These indemnification obligations are in addition to general indemnification
provisions set forth hereafter. Borrower's Obligations under this section shall
continue, survive and remain in full force and effect notwithstanding the
repayment of the Obligations, a foreclosure of or exercise of power of sale
under this instrument, a delivery of a deed in lieu of foreclosure, a
cancellation or termination of record of this instrument and the transfer of any
Property.
5.24    Appraisals. Prior to any Loan being made hereunder, Borrower agrees that
Lender will obtain an Appraisal of the Property that will secure such Loan.
Borrower agrees that Lender also may obtain an Appraisal of any Property when
required by the regulations of the Federal Reserve Board or the Office of the
Comptroller of the Currency or any other regulatory agency, or at such other
times as Lender may reasonably require. All Appraisals shall be performed by an
independent third party appraiser selected by Lender. The cost of such
Appraisals shall be borne by Borrower; provided, however, that so long as no
Pre-Default Event or Event of Default has occurred and be continuing and/or no
law or regulation applicable to Lender requires more frequent Appraisals,
Borrower shall not be responsible for the cost of more than one (1) Appraisal
with respect to each Property every two (2) years after the date of the
applicable Loan made hereunder. If requested by Lender, Borrower shall execute
an engagement letter addressed to the appraiser selected by Lender. Borrower's
failure or refusal to sign such an engagement letter, however, shall not impair
Lender's right to obtain such an Appraisal. Borrower agrees to pay the cost of
such Appraisal within the time required in the invoice for such Appraisal or, if
unspecified, within thirty (30) days after receiving an invoice for such
Appraisal.
5.25    Inspections. Lender, or its representatives or agents, are authorized to
enter during normal business hours and at their own risk upon any part of any
Property for the purpose of inspecting any Property and for the purpose of
performing any of the acts it is authorized to perform under the terms of the
Mortgage; provided, however, that so long as no Pre-Default Event or Event of
Default has occurred and be continuing, the Lender shall provide at least
twenty-four (24) hours notice of such inspection to Borrower. The parties hereto
acknowledge and agree that nothing set forth herein shall limit Lender's access,
inspection and/or audit rights, whether as the Agent and/or as a Lender, under
the 2011 Inventory Loan Facility.
5.26    Liens and Subrogation. Borrower shall pay and promptly discharge all
liens, claims and encumbrances upon any Property, except Permitted Liens.
Borrower shall have the right to contest in good faith the validity of any such
lien, claim or encumbrance, provided: (a) such contest suspends the collection
thereof or there is no danger of any Property being sold or forfeited while such
contest is pending; (b) Borrower first deposits with Lender a bond or other
security satisfactory to Lender in such amounts as Lender shall reasonably
require; and (c) Borrower thereafter diligently proceeds to cause such lien,
claim or encumbrance to be removed and discharged. Lender shall be subrogated to
any liens, claims and encumbrances against Borrower or any Property that are
paid or discharged through payment by Lender or with loan proceeds,
notwithstanding the record cancellation or satisfaction thereof.
5.27    Further Assurances. Borrower shall take such further action and provide
to Lender such further assurances as may be reasonably requested to ensure
compliance with the intent of this Agreement




--------------------------------------------------------------------------------




and the other Loan Documents.
5.28    Deposit Accounts. Borrower shall maintain a Demand Deposit Account with
Lender.
5.29    Certificate of an Officer of the Borrower. At the time that the Borrower
delivers financial statements to the Lender in accordance with Section 5.4
hereof, the Borrower shall forward to the Lender a certificate of an officer of
the Borrower, which demonstrates that the Borrower is in compliance with the
covenants set forth in Section 5.7 and Section 6.3.
5.30    Tax Information.
5.30.1    Lender agrees to complete and to deliver to the Borrower on or before
the Effective Date (or, if later, on or prior to the date it becomes a party to
this Agreement) a duly completed and executed copy of Internal Revenue Service
Form W-9 or successor form establishing that the Lender is a United States
person that is not subject to U.S. backup withholding tax.
5.30.2    Lender shall deliver to the Borrower such other tax forms or other
documents as shall be prescribed by applicable law, to the extent applicable,
(x) to demonstrate that payments to such Lender under this Agreement and the
Loans are exempt from any United States withholding tax imposed pursuant to
FATCA or (y) to allow the Borrower to determine the amount to deduct or withhold
under FATCA from a payment hereunder. Lender further agrees to complete and to
deliver to the Borrower from time to time, so long as it is eligible to do so,
any successor or additional form required by the Internal Revenue Service or
reasonably requested by the Borrower in order to secure an exemption from, or
reduction in the rate of, U.S. withholding tax.
6.    Negative Covenants of Borrower. Borrower covenants and agrees that from
the date hereof and until payment in full of the Obligations and the formal
termination of this Agreement, Borrower:
6.1    No Additional Indebtedness. Shall not create or permit to exist (a) any
Indebtedness which will cause Borrower to cease to be a Special Purpose
Bankruptcy Remote Entity, or (b) any Indebtedness that is prohibited by the
Notes Indenture or that, if and when incurred, would otherwise result in a
default under the Notes Indenture.
6.2    Liens. Shall not create or permit any Liens on any Property except the
following (“Permitted Liens”):
(a)    Liens securing the Obligations;
(b)    Liens for Taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due and payable or which are being Properly
Contested;
(c)    The claims of materialmen, mechanics, carriers, warehousemen, processor
or landlords arising out of operation of law so long as the obligations secured
thereby are not past due or are being Properly Contested;
(d)    Liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers' compensation, unemployment insurance,
social security and similar laws;
(e)    Judgment and other similar non-tax Liens arising in connection with court
proceedings but only if and for so long as (a) the execution or enforcement of
such Liens is and continues




--------------------------------------------------------------------------------




to be effectively stayed and bonded on appeal, (b) the validity and/or amount of
the claims secured thereby are being Properly Contested and (c) such Liens do
not, in the aggregate, materially detract from the value of the Collateral or
materially impair the use thereof in the operation of the Property;
(f)    Those exceptions to title referenced on Schedule B-2 of the Mortgage
Title Insurance Commitment delivered to Lender and updated and continued through
the date hereof and that insures the Mortgage on any Property for the benefit of
Lender and its successors and assigns; and
(g)    Liens on the Collateral agreed to in writing by Lender.
6.3    Dividends. Borrower shall not permit DTAC or DTAG to declare or pay
dividends, either directly or indirectly, whether in cash or property or in any
obligations of any member or stockholder of DTAC nor DTAG, except: (a) if DTAC
or DTAG is a validly electing S corporation under §§1361 and 1362 of the Code, a
quarterly dividend paid by DTAC and/or DTAG, as applicable, to its stockholders
in an amount not greater than the percentage of its Net Income (“S-Corp Net
Income”) for such quarter equal to the highest combined federal, state and/or
local tax rate (taking into account the deductibility of state and local taxes)
applicable to any stockholder of DTAC and/or DTAG, as applicable (provided,
however, that the payment by DTAC and/or DTAG, as applicable, of a quarterly
dividend that exceeds such percentage of its S-Corp Net Income for such quarter
will not constitute a breach of this clause (a) if the aggregate amount of all
Restricted Payments paid by DTAC and/or DTAG, as applicable, during such
calendar year as of the date of such dividend does not exceed such percentage of
its S-Corp Net Income for such quarter and all previous quarters during such
calendar year) (the “S-Corp Permissible Dividend Amount”); (b) any S-Corp
Permissible Dividend Amount to the extent unpaid but declared within 135 days
after the end of such quarter, or (c) any Restricted Payment by DTAC or DTAG to
its stockholders (other than as permitted under clauses (a) or (b) hereof) in an
aggregate amount not in excess of fifty percent (50.0%) of the Net Income of the
DT Entities On A Consolidated Basis during any fiscal quarter.
6.4    Restricted Payments. (a) Borrower shall not make any Restricted Payments
after the occurrence of and during the continuance of an Event of Default or, if
after giving effect to such Restricted Payment, an Event of Default would exist.
(b) No Lease Guarantor shall make any Restricted Payments following an Event of
Default or, if after giving effect to such Restricted Payment, an Event of
Default would exist, including but not limited to the payments and dividends
described in Section 6.3. Notwithstanding anything set forth in this Section 6.4
to the contrary and so long as no Event of Default for nonpayment under Section
7.1.1 or Section 7.1.2 exists and is continuing, any Lease Guarantor may pay, as
applicable, to its stockholders the S-Corp Permissible Dividend Amount.
6.5    Adverse Transactions. Borrower shall not enter into any transaction that
materially and adversely affects the Collateral or adversely affects Borrower's
ability to perform this Agreement or the Lender's rights under the Loan
Documents.
6.6    Change in Business. Borrower will not engage and shall cause Tenant not
to engage to any substantial extent in any line or lines of business activity
other than the business generally carried on by it as of the date hereof,
without the prior written consent of Lender. Borrower shall not make any change
and shall cause Tenant not to make any change in any of its business objectives,
purposes and operations that could reasonably be expected to result in a
Material Adverse Effect.
6.7    No Substitution of Collateral. Borrower shall not substitute any
Collateral without Lender's prior written consent.
6.8    No Change in Name, Offices or Jurisdiction of Organization; Removal of




--------------------------------------------------------------------------------




Collateral. Borrower shall not change its name or the jurisdiction in which
Borrower is organized or, unless it shall have given 30 days' advance written
notice thereof to Lender, change the location of its chief executive office or
other office where books or records are kept, or permit the removal of any
Fixtures from any Property.
6.9    No Sale, Leaseback. Except as disclosed on Exhibit 6.9, Borrower shall
not enter into any sale-and-leaseback or similar transaction.
6.10    Margin Stock. Borrower shall not use any proceeds of the Loan to
purchase or carry any margin stock (within the meaning of Regulation U of the
Board of Governors of Federal Reserve System) or extend credit to others for the
purpose of purchasing or carrying any margin stock.
6.11    Change of Fiscal Year or Accounting Methods. Borrower shall not modify
or change its fiscal year or its method of accounting (other than as may be
required to conform to GAAP or as required by tax laws). Borrower's fiscal year
end is December 31 as of the Effective Date.
6.12    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
6.13    Transactions with Affiliates. Borrower shall not enter into, or be a
party to, any transaction including, without limitation, the purchase, sale, or
exchange of property or the rendering of any service, with any Affiliate, or
member of Borrower, except, consistent with Borrower's practice before entering
into this Agreement or as otherwise contemplated by this Agreement, in the
ordinary course of, and pursuant to the reasonable requirements of, Borrower's
business and upon fair and reasonable terms which are fully disclosed to Lender
and are no less favorable than Borrower would obtain in a comparable arm's
length transaction with a Person not an Affiliate or member of Borrower.
6.14    Leases. Except for those Leases set forth on Exhibit 4.23 existing as of
the Effective Date, Borrower shall not, without the prior written consent of
Lender (which consent shall not be unreasonably withheld or delayed), enter into
any new Lease of all or any portion of any Property with any Person (including
with any Parent Company or an Affiliate of Borrower or any Parent Company),
agree to the cancellation or surrender under any Lease of all or any portion of
any Property, agree to prepayment of rents, issues or profits (other than rent
paid at the signing of a Lease), modify any such Lease so as to shorten the
term, decrease the rent, accelerate the payment of rent, or change the terms of
any renewal option; and any such purported new Lease, cancellation, surrender,
prepayment or modification made without the consent of Lender shall be void as
against Lender. Borrower shall not permit the sublease of any Property or the
assignment of any Lease to any Person (including to any Parent Company or an
Affiliate of Borrower or any Parent Company) without Lender's prior written
consent. Except for those agreements as to use set forth on Exhibit 4.23
existing as of the Effective Date, no Property shall be occupied or operated by
any Person that is not an Affiliate of Borrower or either Parent Company.
Notwithstanding anything set forth in this Section 6.14 to the contrary,
Borrower, without the consent of Lender, may in the ordinary course of its
business (a) sublease a portion of any Property to any Person or (b) enter into
an agreement for the use and/or occupancy of a portion of any Property with any
Person, so long as in each instance of sublease or use and/or occupancy (X) such
Person is not an Affiliate of Borrower or either Parent Company, and (Y) either
(i) the portion of such Property to be subleased or used and/or occupied
comprises no more than twenty-five (25%) percent of the square footage of such
Property or (ii) the amount of rent to be received by Tenant or Borrower under
such sublease or agreement of use and/or occupancy is no more than twenty-five
(25%) percent of the monthly rent paid by Tenant under the applicable Lease at
such Property.




--------------------------------------------------------------------------------




6.15    Prohibition of Fundamental Changes. Borrower shall not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets or allow any Subsidiary to convey, sell,
lease, assign, transfer or otherwise dispose of substantially all of its assets
to any Person or permit the sale, transfer or assignment of any limited
liability company interests in Borrower; provided, that Borrower may (a) merge
or consolidate with (i) any of its respective wholly owned Subsidiaries, or (ii)
any other Person if Borrower is the surviving entity, or (iii) any Person
included within the definition of DTCG if, after giving effect thereto, no
Pre-Default Event or Event of Default would exist hereunder, or (b) allow such
action with respect to any Subsidiary so long as such Subsidiary is not a
material part of Borrower's overall business operations, or (c) permit the sale,
transfer or assignment of limited liability company interests in Borrower to any
Person included within the definition of DTCG if, after giving effect thereto,
no Pre-Default Event or Event of Default would exist hereunder and provided that
the transferee of such limited liability company interests shall cause Borrower
to execute and deliver to Lender a reaffirmation as to the obligations of
Borrower hereunder and such other documents and information as to such
transferee as Lender may reasonably require.
6.16    Lease Guarantor. Borrower shall not release any Lease Guarantor or
otherwise modify the guaranty executed by any Lease Guarantor.
6.17    Due on Sale or Further Encumbrance or Transfer of an Interest in
Borrower. Without the prior written consent of Lender in each instance and
subject to the provisions in Section 2.5.7 hereof, Borrower shall not (a) sell,
convey, transfer or encumber any Property, or any part thereof or interest
therein, whether legal or equitable, (b) cause or permit any transfer of any
Property or any part thereof, whether voluntarily, involuntarily or by operation
of law, or (c) enter into any agreement or transaction to transfer, or
accomplish in form or substance a transfer, of such Property. A “transfer” of
the Property includes: (i) the direct or indirect sale, transfer or conveyance
of such Property or any portion thereof or interest therein; (ii) the execution
of an installment sale contract or similar instrument affecting all or any
portion of such Property; (iii) a Change of Control shall have occurred without
the prior consent of Lender; (iv) except as permitted under Section 6.15 hereof,
a sale, transfer or assignment of any limited liability company interests in
Borrower; and (v) an agreement by Borrower leasing all or a substantial part of
any Property for other than actual occupancy by a space tenant thereunder or a
sale, assignment or other transfer of or the grant of a security interest in and
to any Leases.
7.    Events of Default.
7.1    Events of Default. An Event of Default means the occurrence or existence
of one or more of the following events or conditions (whatever the reason for
the Event of Default and whether voluntary, involuntary or caused by operation
of law) which is not waived in writing by Lender or cured to the extent a cure
is applicable:
7.1.1    There shall occur any default by Borrower in the payment, when due, of
any principal of or interest on any Note when due (whether at stated maturity,
upon acceleration or at mandatory prepayment); provided, however that, if the
default is the result of Lender's failure to debit the Borrower's Demand Deposit
Account in accordance with Section 2.5.2, it shall not be an Event of Default
unless such default shall have continued unremedied for a period of three (3)
Business Days after the giving of written notice thereof by Lender; or
7.1.2    Borrower shall default in the payment of any other amount payable by it
hereunder or under any other Loan Document, and such default shall have
continued unremedied for a period of five (5) Business Days; provided, however
that, if the default is the result of Lender's failure to debit the




--------------------------------------------------------------------------------




Borrower's Demand Deposit Account in accordance with Section 2.5.2, it shall not
be an Event of Default unless such default shall have continued unremedied for a
period of five (5) Business Days after the giving of written notice thereof by
Lender; or
7.1.3    DTAG or DTAC shall default in the payment of any amount payable by it
under the Demand Note when due; or
7.1.4    (a) Borrower or any Lease Guarantor (as applicable) or any DT Entity
(as applicable) shall fail to comply with the requirements of Section 5.4, 5.7,
5.14, 5.29, 6.3, 6.4, 6.5, 6.6, 6.11, 6.13, 6.15 or 6.17 of this Agreement, or
(b) Borrower or any Lease Guarantor or any DT Entity (as applicable) shall
otherwise fail to observe or perform any other covenant contained in this
Agreement or any other Loan Document and such failure to observe or perform
shall continue unremedied for a period of five (5) Business Days; or
7.1.5    Any representation or warranty made by Borrower, any Lease Guarantor or
any other party to any Loan Document (other than Lender), herein or therein, or
by Borrower, any Lease Guarantor, any other party to any Loan Document (other
than Lender), any Tenant or any Lease Guarantor in any certificate or report
furnished in connection herewith or therewith shall prove to have been untrue or
incorrect in any material respect when made; or
7.1.6    If there is (a) a default or an event of default or event of
termination occurs under any Indebtedness of Borrower, any Lease Guarantor or
any of their respective Subsidiaries in excess of One Million Dollars
($1,000,000.00) (other than pursuant to the Loan Documents) and such event of
default or event of termination is not waived, cured or otherwise amended, or
(b) a default or an event of default or event of termination occurs under a Swap
Agreement, or (c) or an event of default occurs under any agreement with Lender
or its Lender Affiliates, in each case after any applicable cure period has
expired; or
7.1.7    The Collateral or any material amount of assets of Borrower, any Lease
Guarantor, any Subsidiary of Borrower or any Lease Guarantor, or any Affiliate
are attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors and the same is not dissolved within thirty (30) days
thereafter; an application is made by any Person other than Borrower for the
appointment of a receiver, trustee, or custodian for the Collateral or any other
assets of Borrower, any Lease Guarantor, any Subsidiary of Borrower or any Lease
Guarantor, or any Affiliate and the same is not dismissed within thirty (30)
days after the application therefore; or Borrower, any Lease Guarantor, any
Subsidiary of Borrower or any Lease Guarantor, or any Affiliate shall have
concealed, removed or permitted to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or made or
suffered a transfer of any of its property which may be fraudulent under any
bankruptcy, fraudulent conveyance or other similar law; provided, however, that
if any of the foregoing occurs with respect to the Excluded Entities, it will
not be deemed an Event of Default hereunder. Excluded Entities means any DT
Entity, Subsidiary or Affiliate, other than: (1) Borrower, (2) any Lease
Guarantor, or, (3) to the extent the occurrence of the foregoing with respect to
any Subsidiary or Affiliate could reasonably result in a Material Adverse
Effect, any Subsidiary or Affiliate that is in the business of selling or
financing Motor Vehicles (it being understood that ownership and pledging of
Contracts by special purpose entities and servicing of Contracts by
any entity shall not be deemed to be “in the business”); or
7.1.8    An application is made by Borrower, any Lease Guarantor, any Subsidiary
of Borrower or any Lease Guarantor, or any Affiliate for the appointment of a
receiver, trustee or custodian for the Collateral or any other assets of
Borrower, any Lease Guarantor, any Subsidiary of Borrower or any Lease




--------------------------------------------------------------------------------




Guarantor, or any Affiliate; a petition under any section or chapter of the
Bankruptcy Code or any similar federal or state law or regulation shall be filed
by Borrower, any Lease Guarantor, any Subsidiary of Borrower or any Lease
Guarantor, or any Affiliate; Borrower, any Lease Guarantor, any Subsidiary of
Borrower or any Lease Guarantor, or any Affiliate shall make an assignment for
the benefit of its creditors or any case or proceeding is filed by Borrower, any
Lease Guarantor, any Subsidiary of Borrower or any Lease Guarantor, or any
Affiliate for its dissolution, liquidation, or termination; provided, however,
if any of the foregoing occurs with respect to any of the Excluded Entities, it
will not be deemed an Event of Default hereunder; or
7.1.9    Borrower, any Lease Guarantor, any Subsidiary of Borrower or any Lease
Guarantor, or any Affiliate is enjoined, restrained or in any way prevented by
court order from conducting all or any material part of its business affairs, or
a petition under any section or chapter of the Bankruptcy Code or any similar
federal or state law or regulation is filed against Borrower, any Lease
Guarantor, any Subsidiary of Borrower or any Lease Guarantor, or any Affiliate,
or any case or proceeding is filed against Borrower, any Lease Guarantor, any
Subsidiary of Borrower or any Lease Guarantor, or any Affiliate for its
dissolution or liquidation, and such injunction, restraint, petition, case or
proceeding is not dismissed within sixty (60) days after the entry or filing
thereof; provided, however, if any of the foregoing occurs with respect to any
of the Excluded Entities, it will not be deemed an Event of Default hereunder;
or
7.1.10    A notice of Lien, levy or assessment is filed of record with respect
to all or a material amount of any assets of Borrower, any Lease Guarantor any
Subsidiary of Borrower or any Lease Guarantor, or any Affiliate by the United
States, or any department, agency or instrumentality thereof, or by any state,
county, municipal or other governmental agency and it is not released or bonded
within thirty (30) days after the filing; or if any taxes or debts become a Lien
or encumbrance upon the Collateral or any other assets of Borrower, any Lease
Guarantor, any Subsidiary of Borrower or any Lease Guarantor, or any Affiliate,
and the same is not released or bonded within thirty (30) days after the same
becomes a Lien or encumbrance; provided, however, if any of the foregoing occurs
with respect to any of the Excluded Entities, it will not be deemed an Event of
Default hereunder; or
7.1.11    Borrower, any Lease Guarantor, any Subsidiary of Borrower or any Lease
Guarantor, or any Affiliate becomes insolvent or admits in writing to its
inability to pay its debts as they mature; provided, however, if any of the
foregoing occurs with respect to any of the Excluded Entities, it will not be
deemed an Event of Default hereunder; or
7.1.12    One or more judgments, orders or awards for the payment of money
involving an aggregate amount of $2,000,000 or more (except to the extent fully
covered by insurance pursuant to which the insurer has not denied coverage) is
entered or filed against Borrower or any Lease Guarantor or any other Person
included within the definition of DTCG, or with respect to any of their
respective assets, and either (a) there is a period of thirty (30) consecutive
days at any time after the entry of any such judgment, order or award during
which (1) the same is not discharged, satisfied, vacated or bonded pending
appeal, or (2) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order or award; or
7.1.13    Except as otherwise provided in this Agreement, the lease or sublease
of any Property to any Person; or Borrower or any Tenant shall cease to use and
occupy any Property in the same manner as it currently uses and occupies such
Property; or
7.1.14    Loss, theft, damage or destruction of any material portion of any
Property for which there is either no insurance coverage or for which, in the
reasonable opinion of Lender, there is insufficient insurance coverage, and
either Borrower has failed to commence repairs and/or restoration of the
affected Property for a period of twenty (20) calendar days or, if Borrower is
prohibited by a Governmental




--------------------------------------------------------------------------------




Authority from commencing such repairs and/or restoration within such time
period, Tenant continues to make the applicable Lease payments and Borrower
provides to Lender evidence satisfactory to Lender that it will commence such
repairs and/or restoration immediately upon authorization of such Governmental
Authority and that Tenant intends to continue occupying or to reoccupy such
Property; or
7.1.15    Sale, transfer or any conveyance, whether voluntary or involuntary of
any Property other than Property being released as provided in Section 2.5.7
hereof; or
7.1.16    Any Property shall be abandoned or not continuously occupied for a
period of ninety (90) days; provided, however, that it shall not be deemed an
Event of Default hereunder so long as (a) a Property shall be abandoned or not
continuously occupied for such ninety (90) day period as a result of an act of
God, (b) Tenant continues to make the applicable Lease payments, and (c) either
Borrower has commenced repairs and/or restoration of the affected Property
during such ninety (90) day period or, if it is impractical for Borrower to
obtain access to the applicable Property or if Borrower is prohibited by a
Governmental Authority from commencing such repairs and/or restoration within
such time period, Borrower provides to Lender evidence satisfactory to Lender
that it will commence such repairs and/or restoration immediately upon it being
able to gain access to such Property or upon authorization of such Governmental
Authority, as the case may be, and that Tenant intends to reoccupy such
Property; or
7.1.17    Any Loan Document shall for whatever reason (including an event of
default thereunder) be terminated or the Lien on the Collateral created by this
Agreement or Borrower's material obligations hereunder shall cease to be in full
force and effect or shall cease to be a first priority Lien (subject to
Permitted Liens), or the enforceability thereof shall be contested by Borrower
or any Lease Guarantor; or
7.1.18    Any event or series of events that have had, or any circumstance which
is reasonably likely to have, a Material Adverse Effect, in each case as
determined by Lender, or the existence of any other condition which, in Lender's
reasonable discretion, constitutes a material impairment of the ability of
Borrower or any Lease Guarantor to perform its obligations under this Agreement,
the Notes or any other Loan Document or the ability of DTAG or DTAC to perform
its obligations under the Demand Note; or
7.1.19    (a) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(b) any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of Borrower or any a
Person under “common control” (as defined in Section 4001(a)(14) of ERISA) with
Borrower or its Affiliates, (c) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Lender, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (d) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (e) Borrower or any Person under
“common control” (as defined in Section 4001(a)(14) of ERISA) with the Borrower
or its Affiliates shall, or in the reasonable opinion of the Lender is likely
to, incur any liability in connection with a withdrawal from, or the insolvency
or reorganization of, a Multiemployer Plan or (f) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (a)
through (f) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
7.1.20    Any Change of Control shall have occurred without the prior consent of
the Lender; or




--------------------------------------------------------------------------------




7.1.21    DTAG or DTAC shall have repudiated its obligations under the Demand
Note or the obligation of DTAG or DTAC under the Demand Note is limited or
terminated by operation of law; or
7.1.22    As of the last day of any Accounting Period, the DT Entities On a
Consolidated Basis shall have cash and Cash Equivalents in an amount less than
Fifteen Million Dollars ($15,000,000.00); or
7.1.23    Any Person included within the definition of DTCG receives notice or
becomes aware that a notice of a federal tax Lien has been filed against
Borrower, any Tenant or any Lease Guarantor unless such federal tax Lien has
been Properly Contested; or
7.1.24    Any Event of Default (as such term is defined under the 2011 Inventory
Loan Facility) occurs under the 2011 Inventory Loan Facility;
7.1.25    Termination of any Lease or the Lease Guarantor shall repudiate or
revoke its guaranty of any Lease or shall terminate its obligations under any
Lease or its guaranty of any Lease shall terminate for any reason; or
7.1.26    Any Parent Company, Tenant or Lease Guarantor fails to meet the
financial covenants contained in the Note Assignment or other Loan Documents or
any certificate or report furnished in connection therewith.
7.2    Remedies. Whenever a Pre-Default Event or an Event of Default has
occurred, Lender may immediately withhold further Loans or other extensions of
credit to Borrower. If an Event of Default shall have occurred and be
continuing, Lender may at its option take any or all of the following actions
with respect to Borrower, and with respect to the Collateral for the Loans:
7.2.1    Acceleration.     Lender may declare any or all Obligations (other than
Obligations under any Swap Agreements, between Borrower and Lender or any Lender
Affiliate, which shall be due in accordance with and governed by the provisions
of said Swap Agreements) to be immediately due and payable (if not earlier
demanded), terminate its obligation to make Loans and other extensions of credit
to Borrower, bring suit against Borrower to collect the Obligations, exercise
any remedy available to Lender hereunder or at law and take any action or
exercise any remedy provided herein or in any other Loan Document or under
applicable law. No remedy shall be exclusive of other remedies or impair the
right of Lender to exercise any other remedies.
7.2.2    UCC Rights.     Without waiving any of its other rights hereunder or
under any other Loan Document, Lender shall have all rights and remedies of a
secured party under the UCC (and the Uniform Commercial Code of any other
applicable jurisdiction) and such other rights and remedies as may be available
hereunder, under other applicable law or pursuant to contract. Borrower agrees
that any notice by Lender of the sale or disposition of the Collateral or any
other intended action hereunder, whether required by the UCC or otherwise, shall
constitute reasonable notice to Borrower if the notice is mailed to Borrower by
regular or certified mail, postage prepaid, at least five (5) days before the
action to be taken. Borrower shall be liable for any deficiencies in the event
the proceeds of the disposition of the Collateral do not satisfy the Obligations
in full.
7.2.3    Collection.     Lender may demand, collect and sue for proceeds of any
Collateral (either in the Borrower's name or Lender's name at the latter's
option), with the right to enforce, compromise, settle or discharge any such
amounts.




--------------------------------------------------------------------------------




7.2.4    Foreclosure. (a) Lender may exercise any or all of Lender's remedies
under the Mortgage or other Loan Documents including, without limitation,
acceleration of the maturity of all payments and Obligations, other than
Obligations under any Swap Agreements with Lender or any of its Lender
Affiliates, which shall be due in accordance with and governed by the provisions
of said Swap Agreements; (b) Lender may take immediate possession of each, any
and all Property or any part thereof (which Borrower agrees to surrender to
Lender) and manage, control or lease the same to such Persons and at such rental
as it may deem proper and collect and apply Rents (as defined in the Mortgage)
to the payment of: (i) the Obligations, together with all costs and attorneys'
fees; (ii) all Impositions (as defined in the Mortgage) and any other levies,
assessments or liens which may be prior in lien or payment to the Obligations,
and premiums for insurance, with interest on all such items; and (iii) the cost
of all alterations, repairs, replacements and expenses incident to taking and
retaining possession of each, any and all Property and the management and
operation thereof; all in such order or priority as Lender in its sole
discretion may determine. The taking of possession shall not prevent concurrent
or later proceedings for the foreclosure sale of each, any and all Property; (c)
Lender may apply to any court of competent jurisdiction for the appointment of a
receiver for all purposes including, without limitation, to manage and operate
each, any and all Property or any part thereof, and to apply the Rents therefrom
as hereinabove provided. In the event of such application, Borrower consents to
the appointment of a receiver, and agrees that a receiver may be appointed
without notice to Borrower, without regard to whether Borrower has committed
waste or permitted deterioration of each, any or all of Borrower's Property,
without regard to the adequacy of any security for the Obligations, and without
regard to the solvency of Borrower or any other person, firm or corporation who
or which may be liable for the payment of the Obligations; (d) Lender may
exercise all the remedies of a mortgagee as provided by law and in equity
including, without limitation, foreclosure upon the Mortgage and sale of each,
any and all Property, or any part of the Property, at public sale conducted
according to applicable law (referred to as “Sale”) and conduct additional Sales
as may be required until all of the Property is sold or the Obligations are
satisfied; (e) With respect to any portion of each, any and all Property
governed by the UCC, Lender shall have all of the rights and remedies of a
secured party thereunder. Lender may elect to foreclose upon any Property that
is Fixtures under law applicable to foreclosure of interests in real estate or
law applicable to personal property; (f) Lender may bid at Sale and may accept,
as successful bidder, credit of the bid amount against the Obligations as
payment of any portion of the purchase price; and (g) Lender shall apply the
proceeds of Sale, first to any fees or attorney fees permitted Lender by law in
connection with Sale, second to expenses of foreclosure, publication, and sale
permitted Lender by law in connection with Sale, third to the Obligations, and
any remaining proceeds as required by law.
7.3    Receiver. In addition to any other remedy available to it, Lender shall
have the absolute right, upon the occurrence of an Event of Default, to seek and
obtain the appointment of a receiver to take possession of and operate and/or
dispose of the business and assets of Borrower and any costs and expenses
incurred by Lender in connection with such receivership shall bear interest at
the Default Rate, at Lender's option, and shall be secured by all Collateral.
7.4    Deposits; Insurance. After the occurrence of an Event of Default,
Borrower authorizes Lender to collect and apply against Borrower's Obligations
when due any cash or Deposit Accounts in its possession, and any refund of
insurance premiums or any insurance proceeds payable on account of the loss or
damage to any of the Collateral and irrevocably appoints Lender as its
attorney‑in‑fact to endorse any check or draft or take other action necessary to
obtain such funds.
7.5    Injunctive Relief. Borrower recognizes that if there is an Event of
Default then, depending on the nature of the Event of Default, it may be that no
remedy at law will provide complete or adequate relief to Lender, and Lender
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages. The injunctive relief shall not
be a waiver of




--------------------------------------------------------------------------------




Lender's rights to other relief and remedies.
7.6    Lender's Default. In the event of any default of the Loan Documents by
Lender or any claim by Borrower related to the Loan Documents, the Borrower's
sole and exclusive remedy against Lender shall be a cause of action sounding in
contract with damages limited to actual and direct damages incurred. Lender
shall not in any event be liable to Borrower or any Lease Guarantor for ordinary
negligence, delay in performance or any consequential, special, punitive,
incidental or indirect damages, including without limitation, loss of profit or
goodwill. Lender shall in no event be liable to Borrower or any Lease Guarantor
for any loss or damage directly or indirectly resulting from the furnishing of
services or reports under this Agreement. With respect to any goods and services
provided by Lender, LENDER MAKES NO warranties, whether expressed or implied,
including, without limitation, implied WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE, to Borrower or any LEASE GUARANTOR. Borrower shall not
have any cause of action against Lender for a default of the Loan Documents
unless the Borrower first notifies Lender of the default and allows Lender a
reasonable time of at least thirty (30) Business Days to cure the default and
Lender fails to cure the default.
8.    Indemnification. In addition to all other Obligations, the Borrower shall
defend, protect, indemnify and hold harmless Lender and its Lender Affiliates
and all of their respective officers, directors, employees, attorneys,
consultants, agents and any other Person acting on behalf of Lender (each, an
“Indemnified Party”) from and against any and all losses, claims, damages,
obligations, costs, good faith settlements, expenses, taxes, penalties, fines,
reasonable attorneys' fees or other liabilities, including but not limited to
costs of investigation, litigation fees and expenses, and costs in successfully
asserting the right to indemnification hereunder (each a “Loss” and
collectively, “Losses”) incurred by such Indemnified Party at any time and
pertaining to (a) the due diligence effort (including, without limitation,
public record search, recording fees, examinations and investigations of the
properties of the Borrower and the Borrower's operations), negotiation,
preparation, execution and/or performance of any of the Loan Documents or of any
document executed in connection with the transactions contemplated thereby and
the perfection of Lender's Liens in the Collateral, maintenance of the Loan by
Lender, and any and all amendments, modifications and supplements of any of the
Loan Documents or restructuring of the Obligations, (b) any suit, investigation,
action or proceeding by any Person (other than Borrower), whether threatened or
initiated, asserting a claim for any legal or equitable remedy against any
Person under any statute, regulation or common law principle, arising from or in
connection with Lender's furnishing of funds to Borrower under this Agreement
(other than for any Loss arising from such Indemnified Party's gross negligence
or willful misconduct), (c) Lender's preservation, administration and
enforcement of its rights under the Loan Documents and applicable law, including
the reasonable fees and disbursements of counsel for Lender in connection
therewith, whether suit be brought or not and whether incurred at trial or on
appeal, and all costs of foreclosure, repossession, storage, disposition,
protection and collection of Collateral, (d) (v) any civil penalty or fine
assessed by OFAC against Lender or any Lender Affiliate and all reasonable costs
and expense (including attorneys' fees and disbursements) actually incurred in
connection with defense thereof by Lender or such Lender Affiliate, as a result
of the funding of Loans or the extension of credit, the acceptance of payments
due under the Loan Documents or any Swap Agreement or acceptance of Collateral,
(vi) any matter relating to the financing transactions contemplated by the Loan
Documents or by any document executed in connection with the transactions
contemplated thereby, other than for such loss, damage, liability, obligation,
penalty, fee, cost or expense arising from such Indemnified Party's gross
negligence or willful misconduct, (vii) facts which are, or allegations which if
true would be, a breach of any representation, warranty, obligation, agreement
or covenant of Borrower contained in the Loan Documents, (viii) an Event of
Default or a Pre-Default Event, and/or (ix) activities, operations or conduct of
Borrower or any Person included within the definition of DTCG. If Borrower
should fail to pay any tax or other amount required by this Agreement to be paid
or which may be reasonably necessary to protect or preserve any Collateral or
Borrower's or Lender's interests




--------------------------------------------------------------------------------




therein, Lender may make such payment and the amount thereof shall be payable on
demand, shall bear interest at the Default Rate from the date of demand until
paid and shall be deemed to be Obligations entitled to the benefit and security
of the Loan Documents. In addition, the Borrower agrees to pay and save each
Indemnified Party harmless against any liability for payment of any state
documentary stamp taxes, intangible taxes or similar taxes (including interest
or penalties, if any) which may now or hereafter be determined to be payable in
respect to the execution, delivery or recording of any Loan Document or the
making of any Loan, whether originally thought to be due or not, and regardless
of any mistake of fact or law on the part of any Indemnified Party or Borrower
with respect to the applicability of such tax. The Borrower's obligation for
indemnification for all of the foregoing losses, damages, liabilities,
obligations, penalties, fees, costs and expenses of the Indemnified Parties
shall be part of the Obligations, secured by the Collateral, and shall survive
termination of this Agreement. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THIS INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO LOSSES
WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT (OTHER
THAN WILLFUL MISCONDUCT OR A GROSSLY NEGLIGENT ACT) OR OMISSION OF SUCH
INDEMNIFIED PARTY OR OF ANY OTHER PERSON.


9.    Miscellaneous.
9.1    Remedies Cumulative. The remedies herein provided are cumulative and are
in addition to any other remedies provided by law, any Loan Document or
otherwise.
9.2    Survival. All representations and warranties made herein shall survive
the making of the Loans hereunder and the delivery of the Notes, and shall
continue in full force and effect so long as any Obligations are outstanding,
there exists any commitment by Lender to Borrower, and until this Agreement is
formally terminated in writing. The obligations of the Borrower under Section 8
hereof shall survive the repayment of the Loans and the termination of this
Agreement. In addition, each representation and warranty made, or deemed to be
made by a request for a borrowing, herein or pursuant hereto shall survive the
making of such representation and warranty, and the Lender shall not be deemed
to have waived, by reason of making any Loan, any Pre-Default Event that may
arise by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time such Loan was made.
9.3    Notices. Any notice or other communication hereunder or under the Notes
to any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, telegram, or registered or
certified United States mail with return receipt and unless otherwise provided
herein shall be deemed to have been given or made when delivered, telegraphed
or, if sent via United States mail, when receipt signed by the receiver, postage
prepaid, addressed to the party at its address specified below (or at any other
address that the party may hereafter specify to the other parties in writing):




--------------------------------------------------------------------------------




If to the Borrower:


DT-WF SPE I, LLC
c/o DriveTime Automotive Group, Inc.
Attn.: General Counsel
4020 E. Indian School Road
Phoenix, AZ 85018
With a copy to:
Snell & Wilmer L.L.P.
Attn: Brian Burke, Esq.
One Arizona Center
Phoenix, AZ 85004-2202
If to the Lender:
Wells Fargo Bank, N.A.
Commercial Lending Services
Attn: Loan Administration Manager
MAC - D1644-018
1451 Thomas Langston Road
Winterville, NC 28590
With copies to:
Wells Fargo Dealer Services
100 North Main Street (MAC D4001-08A)
Winston-Salem, NC 27150
Attn.: National Accounts Director


                     - and -


Marcus, Brody, Ford & Kessler, L.L.C.
5 Becker Farm Road
Roseland, NJ 07068
Attn.: Jane L. Brody, Esq.

9.4Governing Law. Except as otherwise provided in this Agreement and, as to the
other Loan Documents, in such Loan Documents, this Agreement and the Loan
Documents shall be deemed contracts made under the laws of the Jurisdiction and
shall be governed by and construed in accordance with the laws of the
Jurisdiction (excluding its conflict of laws provisions if such provisions would
require application of the laws of another jurisdiction).
9.5    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of Borrower and Lender, and their respective successors and assigns.
9.6    Counterparts; Telecopied Signatures. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which when taken together shall constitute but one and the
same instrument. Any signature delivered by a party by facsimile transmission
shall be deemed to be an original signature hereto.
9.7    Powers. All powers of attorney granted to Lender are coupled with an
interest and are irrevocable.
9.8    Approvals; Amendments. If this Agreement calls for the approval or
consent of Lender, such approval or consent may be given or withheld in the sole
and absolute discretion of Lender unless otherwise specified herein. This
Agreement and the other Loan Documents may not be modified, altered or amended,
except by an agreement in writing signed by Borrower and Lender and may not be
modified in any manner adverse to a provider under any secured or guarantied
Swap Agreement without that provider's prior written consent.
9.9    Assignments and Participation. Borrower may not assign any of its rights
hereunder




--------------------------------------------------------------------------------




without the prior written consent of Lender, and any such assignment made
without such consent will be void. Lender may from time to time, without the
consent of Borrower, sell, transfer, pledge, assign and convey the Note, the
Loan and the Loan Documents (or any interest therein), and delegate any and all
of its obligations with respect thereto, and may grant participations in the
Loan to another financial institution or other Person on terms and conditions
reasonably acceptable to Lender and split the Loan into multiple parts, or the
Note into multiple component notes or tranches. In connection with any such
sale, transfer, assignment, conveyance or participation, Lender may, acting for
this purpose as an agent of Borrower, maintain at its offices a register for the
recordation of the names and addresses of Lender's participants or assignees,
and the amount and terms of Lender's sales, transfers, assignments, conveyances
and participations including specifying any such participant's or assignee's
entitlement to payments of principal and interest, and any payments made, with
respect to each such sale, transfer, assignment, conveyance or participation.
Upon prior notice to Borrower of such participation or assignment, Borrower
shall thereafter furnish to such participant or assignee any information
furnished by Borrower to Lender pursuant to the terms of the Loan Documents.
Nothing in this Agreement or any other Loan Document shall prohibit Lender from
pledging or assigning this Agreement and Lender's rights under any of the other
Loan Documents, including Collateral therefor, to any Federal Reserve Lender in
accordance with applicable law.
9.10    Dealings with Multiple Borrowers. If more than one Person is named as
Borrower hereunder, Lender shall have the right to deal with any individual of
any Borrower with regard to all matters concerning the rights and obligations of
Lender hereunder and pursuant to applicable law with regard to the transactions
contemplated under the Loan Documents. All actions or inactions of the officers,
managers, members and/or agents of any Borrower with regard to the transactions
contemplated under the Loan Documents shall be deemed with full authority and
binding upon all Borrowers hereunder. Each Borrower hereby appoints each other
Borrower as its true and lawful attorney-in-fact, with full right and power, for
purposes of exercising all rights of such Person hereunder and under applicable
law with regard to the transactions contemplated under the Loan Documents. The
foregoing is a material inducement to the agreement of Lender to enter into the
terms hereof and to consummate the transactions contemplated hereby.
9.11    Waiver of Certain Defenses. To the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default, neither Borrower
nor anyone claiming by or under Borrower will claim or seek to take advantage of
N.C.G.S.' 26-7, et seq. or any other law requiring Lender to attempt to realize
upon any Collateral or collateral of any surety or guarantor, or any
appraisement, evaluation, stay, extension, homestead, redemption or exemption
laws now or hereafter in force in order to prevent or hinder the enforcement of
this Agreement. Borrower, for itself and all who may at any time claim through
or under Borrower, hereby expressly waives to the fullest extent permitted by
law the benefit of all such laws. All rights of Lender and all obligations of
Borrower hereunder shall be absolute and unconditional irrespective of (a) any
change in the time, manner or place of payment of, or any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to
any departure from any provision of the Loan Documents, (b) any exchange,
release or non-perfection of any Collateral given as security for the
Obligations, or any release or amendment or waiver of or consent to departure
from any guaranty for all or any of the Obligations, or (c) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, Borrower or any third party, other than payment and performance in
full of the Obligations.
9.12    Integration; Final Agreement. This Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
9.13    LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES
HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN




--------------------------------------------------------------------------------




ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (A) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.
9.14    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT TO EACH PARTY TO ACCEPT THIS AGREEMENT. EACH
OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH,
RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS
AGREEMENT.
9.15    Acknowledgements. Borrower hereby acknowledges that (a) it has been
advised by counsel in the negotiation, execution and delivery of this Agreement,
the Notes and the other Loan Documents to which it is a party; (b) Lender has no
fiduciary relationship to Borrower, and the relationship between Borrower and
Lender is solely that of debtor and creditor; and (c) no joint venture exists
among or between Lender and Borrower.
9.16    Disgorgement of Payments. If Lender is required in any bankruptcy,
insolvency or receivership proceeding by or against Borrower or any Lease
Guarantor or any of its respective property or otherwise to disgorge, turn over
or otherwise pay to the estate of Borrower or any Lease Guarantor any amount (a
“Recovery”), because such Recovery was avoided or ordered to be paid or
disgorged for any reason, including without limitation because it was found to
be fraudulent or preferential transfer, whether received as proceeds of
security, enforcement or any right of set-off or otherwise, then the Obligations
shall be reinstated to the extent of such Recovery and, for purposes of this
Agreement, deemed to be outstanding as if such payment had not occurred. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.
9.17    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender or Borrower, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
9.18    Statements of Account. Each report, billing statement, payment
transcript, or other statement which is prepared by Lender shall, except for
manifest errors, be deemed final, binding and




--------------------------------------------------------------------------------




conclusive upon the Borrower in all respects as to all matters reflected
therein, and shall constitute an account stated between the Borrower and the
Lender, unless thereafter waived in writing by the Lender or unless, within
thirty (30) days after the Borrower's receipt of such document, the Borrower
delivers to Lender notice of a written objection thereto specifying the claimed
error. In the event of such an error, only those items expressly objected to in
such notice shall be deemed to be disputed by the Borrower and the Lender's only
liability to the Borrower shall be to issue a corrected document.
9.19    Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the USA Patriot Act. In addition, if Lender is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) USA Patriot Act searches, OFAC/PEP searches,
and customary individual background checks for Borrower and (b) OFAC/PEP
searches and customary individual background checks for the senior management
and key principals of Borrower, and Borrower hereby agrees to cooperate in
respect of the conduct of such searches and further agree that the reasonable
costs and charges for such searches shall be at the expense of and for the
account of Borrower.
9.20    Counterparts; Electronic Execution. This Agreement may be executed in
two or more counterparts, with the same effect as if all parties had signed the
same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.
9.21    Severability. If any one or more of the provisions of this Agreement are
held to be invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision or provision in
every other respect and of the remaining provisions of this Agreement shall not
be in any way impaired.
9.22    Offset. Lender has the right to offset, apply, or recoup any obligation
of the Borrower to Lender, arising under the Loan Documents or otherwise,
against any obligations or payments such Lender owes to Borrower, arising under
the Loan Documents or otherwise, or against any property of Borrower held by
Lender. Borrower waives any right to offset, apply, or recoup against any
obligation it owes to Lender. Lender is not obligated to pursue any of the
Collateral or any of Lender's rights at any time as a condition to payment and
performance by Borrower.
9.23    Debtor-Creditor Relationship; Independent Contractor. The relationship
between the Lender, on the one hand, and the Borrower, on the other hand, is
solely that of creditor and debtor. Lender does not have (nor shall it be deemed
to have) any fiduciary relationship or duty to Borrower arising out of or in
connection with the Loan Documents or the transactions contemplated thereby.
Borrower is an independent contractor in all matters relating to this Agreement
and the Collateral and there is no agency or joint venture relationship between
the Lender, on the one hand, and Borrower, on the other hand, by virtue of any
Loan Document or any transaction contemplated therein. Borrower has no authority
to act on behalf of or bind Lender.
9.24    Waiver by Borrower. Except as otherwise provided for in this Agreement,
Borrower




--------------------------------------------------------------------------------




waives (a) notice and consummation of presentment, demand, protest, dishonor,
intent to accelerate, acceleration; (b) all rights to notice and a hearing prior
to taking possession or control of, or the Lender's replevy, attachment or levy
upon, the Collateral; (c) any bond or security in a judicial proceeding as a
condition to the Lender exercising any of the Lender's remedies; and (d) the
benefit of all valuation, appraisement and exemption laws. The failure or delay
of Borrower to strictly enforce the terms of this Agreement shall not be a
waiver of Borrower's right to do so.
9.25    Waiver by Lender. Any failure by Lender or any Person acting on behalf
of Lender, at any time or times hereafter, to require strict performance by the
Borrower of any provision of this Agreement or any of the other Loan Documents
shall not waive, affect or diminish any right of Lender or such Person
thereafter to demand strict performance therewith. Any suspension or waiver by
Lender of an Event of Default by the Borrower under the Loan Documents shall not
suspend, waive or affect any other Event of Default by the Borrower under the
Loan Documents, whether the same is prior or subsequent thereto and whether of
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Borrower contained in the Loan
Documents and no Event of Default by the Borrower under the Loan Documents shall
be deemed to have been suspended or waived by the Lender or any other Person
acting on Lender's behalf unless such suspension or waiver is by an instrument
in writing signed by the Lender, and identifies the matter waived or suspended.
Any consent or approval by the Lender pursuant to this Agreement is not a waiver
by the Lender of, or an admission by the Lender of the truth of, Borrower's
representations and warranties in this Agreement.


[Signatures on following page]
IN WITNESS WHEREOF, the parties hereto have caused this Master Loan Agreement to
be duly executed under seal as of the day and year first above written.


DT-WF SPE I, LLC


By: DRIVETIME CAR SALES COMPANY, LLC,
its Manager


By:                         
Name: Jon D. Ehlinger
Title: Manager and Secretary




Accepted in Winston-Salem, North Carolina


WELLS FARGO BANK, N.A.


By:_________________________________________
Name: Michael R. Burkitt
Title: Senior Vice President
















--------------------------------------------------------------------------------




















 














S:


- X


Time
Estate Loan


Agreement (6).doc    






2    








SCHEDULE OF EXHIBITS
Exhibit    Section Reference    Title
A-1    2.1.3    Form of Term Note


A-2    2.1.4    Form of Mortgage


A-3    2.1.4    Form of Deed of Trust


A-4    2.1.6    Properties and Loan Amounts


Section 4 Exhibits:
4.1    4.1 (“Organization, Good Standing    Places of Business; Jurisdiction
Name and Location”)     of Organization


4.6    4.6 (“No Proceedings”)    Litigation; Other Proceedings






--------------------------------------------------------------------------------




4.18    4.18 (“Title”)    Title Exceptions


4.20    4.20 (“Environmental”)    Environmental Disclosures


4.23    4.23 (“Use and Operation of    Uses and Possession
Property”)
    
4.24    4.24 (“Certificate of Occupancy;    Certificates of Occupancy;
Licenses”)     Licenses


4.26    4.26 (“Physical Condition”)    Physical Condition Disclosures


Section 5 Exhibits:
5.4    5.4 (“Financial Statements     Compliance Certificate
and Access to Records”)


5.30    5.30 (“Other Indebtedness”)    Credit Facility Agreements






EXHIBIT A-1


FORM OF TERM NOTE
See attached.




PROMISSORY NOTE


$_________________________


___________________, 2012


FOR VALUE RECEIVED, the undersigned, DT-WF SPE I, LLC, a Delaware limited
liability company (the “Borrower”), hereby jointly and severally promise to pay
to the order of WELLS FARGO BANK, N.A. (the “Lender”) at the place and times
provided in the Loan Agreement referred to below, the principal sum of
_____________________________ DOLLARS ($________________) or such amount as may
be advanced and outstanding from time to time under this Note.
This Note is subject to the provisions of that certain Master Loan Agreement
dated as of April 24, 2012, by and between the Borrower and the Lender, as
modified from time to time (the “Loan Agreement”). Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Loan
Agreement. This Note is entitled to the benefits of, and evidences Obligations
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Note and for a statement of the additional terms and
conditions on which Borrower is permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this Note and on which
such Obligations may be




--------------------------------------------------------------------------------




declared to be immediately due and payable. This Note is one of the Notes
referred to in the Loan Agreement.


The unpaid principal amount of this Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Loan
Agreement and shall bear interest as provided in the Loan Agreement. All
payments of principal and interest on this Note shall be payable to Lender or
the holder of this Note in lawful currency of the United States of America in
immediately available funds in the manner and location indicated in the Loan
Agreement or wherever else the Lender or such holder may specify.


Notwithstanding the grant of the Collateral, Borrower hereby acknowledges,
admits and agrees that the Borrower's obligations under this Note are recourse
obligations of Borrower for which Borrower pledges its full faith and credit.
Borrower promise to pay all of the Lender's costs of collection and enforcement
in respect of this Note when incurred including, without limitation, all
reasonable attorneys' fees and disbursements.
Borrower, and any endorsers or guarantors hereof, hereby (i) severally waive
diligence, presentment, protest and demand, and notice of protest, demand,
dishonor or any non-payment of this Note, (ii) expressly agree that this Note,
or any payment hereunder, may be extended from time to time and consent to the
acceptance of further Collateral, release of any Collateral for this Note and/or
release of any party primarily or secondarily liable hereon, and (iii) expressly
agree that it shall not be necessary for the Lender, in order to enforce payment
of this Note, to first institute or exhaust the Lender's remedies against
Borrower or any other party liable hereon, or against any Collateral for this
Note. No extension of time for the payment of this Note, or any installment
hereof, made by agreement of the Lender with any Person now or hereafter liable
for the payment of this Note shall affect the liability under this Note of the
Borrower, even if the Borrower is not a party to such agreement; provided that
the Lender and the Borrower, by written agreement between them, may affect the
liability of the Borrower.


Upon the occurrence of any Event of Default specified in the Loan Agreement, all
amounts remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, as provided in the Loan Agreement.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO CHOICE-OF-LAW DOCTRINE BUT WITH REFERENCE TO SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), WHICH THE BORROWER EXPRESSLY
ELECTS TO APPLY TO THIS NOTE. THE BORROWER AGREES THAT ANY ACTION OR PROCEEDING
BROUGHT TO ENFORCE OR ARISING FROM THIS NOTE MAY BE COMMENCED IN THE SUPREME
COURT OF THE STATE OF NEW YORK OR UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK.
IN WITNESS WHEREOF, the undersigned have executed and delivered this Promissory
Note effective as of the day and year first above written.


DT-WF SPE I, LLC


By:    DRIVETIME CAR SALES COMPANY,
LLC, its Manager


                            
By:_____________________________
Name:
             Title:




--------------------------------------------------------------------------------








EXHIBIT A-2
FORM OF MORTGAGE
See attached.










--------------------------------------------------------------------------------








    
Record and Return to:


Jane L. Brody, Esq.
Marcus, Brody, Ford & Kessler, L.L.C.
5 Becker Farm Road
Roseland, New Jersey 07068
(973) 740-1200






MORTGAGE, ASSIGNMENT OF RENTS AND LEASES,
AND SECURITY AGREEMENT


THIS MORTGAGE, ASSIGNMENT AND SECURITY AGREEMENT (this “Mortgage”) is executed
as of ____________________, by DT-WF SPE I, LLC, having an address at 4020 East
Indian School Road, Suite 685, Phoenix, Arizona 85018 (“Mortgagor”), to WELLS
FARGO BANK, N.A., having an address at 1451 Thomas Langston Road, Winterville,
North Carolina 28590 (“Mortgagee”).


1.    Loan Agreement. This Mortgage is subject to the provisions of that certain
Master Loan Agreement between Mortgagee and Mortgagor dated as of April 24,
2012, as modified from time to time (the “Loan Agreement”). The terms and
provisions of the Loan Agreement and the Note (as hereinafter defined) are
hereby incorporated by reference in this Mortgage. Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Loan
Agreement.


2.    Mortgage.


2.1    Grant. For the purposes and upon the terms and conditions in this
Mortgage, Mortgagor irrevocably mortgages, warrants, grants, conveys and assigns
to Mortgagee, with the right of entry and possession, Mortgagor's interest in:
(a) all real property located in ____________ County, ______________, and
described on Exhibit A attached hereto (the “Land”); (b) all easements,
rights-of-way and rights used in connection with or as a means of access to any
portion of the Land; (c) all tenements, hereditaments and appurtenances thereof
and thereto; (d) all right, title and interest of Mortgagor, now owned or
hereafter acquired, in and to any land lying within the right-of-way of any
street, open or proposed, adjoining said real property, and any and all
sidewalks, alleys and strips and gores of land adjacent to or used in connection
with the Land; (e) all buildings, improvements and landscaping now or hereafter
erected or located on the Land; (f) all fixtures, machinery, equipment and other
articles of real, personal or mixed property now owned or hereafter acquired by
Mortgagor and attached to, situated or installed in or upon, or used in the
operation or maintenance of, the Land or any buildings or improvements situated
thereon, whether or not such real, personal or mixed property is or shall be
affixed to the Land; (g) all building materials, building machinery and building
equipment now owned or hereafter acquired by Mortgagor and delivered on site to
the Land during the course of, or in connection with, any construction, repair
or renovation of the buildings and improvements situated or to be situated
thereon; (h) all leases, licenses or occupancy agreements of all or any part of
the Land and all extensions, renewals, and modifications thereof, and any
options, rights of first refusal or guarantees relating thereto; all rents,
income, revenues, security deposits, issues, profits, awards and payments of any
kind payable under the leases or otherwise arising from the Land; (i) all
contract rights, accounts receivable and general intangibles now owned or
hereafter acquired by Mortgagor relating




--------------------------------------------------------------------------------




to the Land or the use, occupancy, maintenance, construction, repair or
operation thereof; all management agreements, franchise agreements, utility
agreements and deposits now owned or hereafter acquired by Mortgagor; all maps,
plans, surveys and specifications now owned or hereafter acquired by Mortgagor;
all warranties and guaranties now owned or hereafter acquired by Mortgagor; all
permits, licenses and approvals now owned or hereafter acquired by Mortgagor;
and all insurance policies now owned or hereafter acquired by Mortgagor; (j) all
development rights, governmental or quasi-governmental licenses, permits or
approvals, zoning rights and other similar rights or interests which relate to
the development, use or operation of, or that benefit or are appurtenant to, the
Land; (k) all mineral rights, oil and gas rights, air rights, water or water
rights, including without limitation, all wells, canals, ditches and reservoirs
of any nature and all rights thereto, appurtenant to or associated with the
Land, whether decreed or undecreed, tributary or non-tributary, surface or
underground, appropriated or unappropriated, and all shares of stock in any
water, canal, ditch or reservoir company, and all well permits, water service
contracts, drainage rights and other evidences of any such rights; and (l) all
interest or estate which Mortgagor now has or may hereafter acquire in the Land
and all additions and accretions thereto, and all awards or payments made for
the taking of all or any portion of the Land by eminent domain or any proceeding
or purchase in lieu thereof, or any damage to any portion of said real property
(collectively, the “Subject Property”). The listing of specific rights or
property shall not be interpreted as a limitation of general terms.


2.2    Address. The address of the Subject Property is:
__________________________________________. Neither the failure to designate an
address nor any inaccuracy in the address designated shall affect the validity
or priority of the lien of this Mortgage on the Subject Property as described on
Exhibit A. In the event of any conflict between the provisions of Exhibit A and
said address, Exhibit A shall control.


3.    Obligations Secured.


3.1    Obligations Secured. Mortgagor makes this grant and assignment for the
purpose of securing the following obligations (each, a “Secured Obligation” and
collectively, the “Secured Obligations”):


(a)    payment to Mortgagee of all sums at any time owing and performance of all
other Obligations arising under or in connection with that certain promissory
note (“Note”) dated as of ____________________, in the maximum principal amount
of _____________________________________ Dollars ($________________), with
interest as provided therein, executed by Mortgagor and payable to Mortgagee or
its order, together with the payment and performance of any other Obligations of
Mortgagor under the Loan Documents, whether or not specifically referenced
therein; and


(b)    payment and performance of all obligations of Mortgagor under this
Mortgage, together with all advances, payments or other expenditures made by
Mortgagee as or for the payment or performance of any such obligations of
Mortgagor; and


(c)    payment and performance of all obligations, if any, and the contracts
under which they arise, which any rider attached to and recorded with this
Mortgage recites are secured hereby; and


(d)    payment to Mortgagee of all liability, whether liquidated or
unliquidated, defined, contingent, conditional or of any other nature
whatsoever, and performance of all other obligations, arising under any Swap
Agreement at any time entered into with Mortgagee in connection with any Secured
Obligation; and


(e)    subject to the Section hereof entitled Future Advances, payment and
performance of all future advances and other obligations that the then record
owner of the Subject Property may agree to pay and/or perform (whether as
principal, surety or guarantor) for the benefit of Mortgagee, when any such
advance or




--------------------------------------------------------------------------------




other obligation is evidenced by a writing which recites that it is secured by
this Mortgage; and


(f)    all modifications, extensions and renewals of any of the Secured
Obligations (including without limitation, (i) modifications, extensions or
renewals at a different rate of interest, or (ii) deferrals or accelerations of
the required principal payment dates or interest payment dates or both, in whole
or in part), however evidenced, whether or not any such modification, extension
or renewal is evidenced by a new or additional promissory note or notes.


3.2    Incorporation. All terms of the Secured Obligations are incorporated
herein by this reference. All persons who may have or acquire an interest in the
Subject Property are hereby deemed to have notice of the terms of the Secured
Obligations and to have notice, if provided therein, that: (a) the Note or any
other Secured Obligation may permit borrowing, repayment and reborrowing; and
(b) the rate of interest on one or more of the Secured Obligations may vary from
time to time.


3.3    Future Advances. Mortgagor hereby acknowledges and agrees that the
Secured Obligations may include, and that this Mortgage is given to secure,
advances that may be made by Mortgagee and/or Obligations to Mortgagee that may
be incurred after the execution of this Mortgage (collectively, “Future
Advances”), and that this Mortgage shall secure all Future Advances of every
kind and whenever occurring.


4.    Assignment of Rents.


4.1    Assignment. For the purposes and upon the terms and conditions set forth
herein, Mortgagor irrevocably assigns to Mortgagee all of Mortgagor's right,
title and interest in, to and under all leases, licenses, rental agreements and
other agreements of any kind relating to the use or occupancy of any of the
Subject Property, whether existing as of the date hereof or at any time
hereafter entered into, together with all guarantees of and security for any
tenant's or lessee's performance thereunder, and all amendments, extensions,
renewals and modifications thereto (each, a “Lease” and collectively, the
“Leases”), together with any and all other rents, issues and profits of the
Subject Property (collectively, “Rents”). This assignment shall not impose upon
Mortgagee any duty to produce Rents from the Subject Property, nor cause
Mortgagee to be: (a) a “mortgagee in possession” for any purpose;
(b) responsible for performing any of the obligations of the lessor or landlord
under any Lease; or (c) responsible for any waste committed by any Person at any
time in possession of the Subject Property or any part thereof, or for any
dangerous or defective condition of the Subject Property, or for any negligence
in the management, upkeep, repair or control of the Subject Property. This is an
absolute assignment, not an assignment for security only, and Mortgagee's right
to Rents is not contingent upon and may be exercised without taking possession
of the Subject Property. Mortgagor agrees to execute and deliver to Mortgagee,
within five (5) days of Mortgagee's written request, such additional documents
as Mortgagee may reasonably request to further evidence the assignment to
Mortgagee of any and all Leases and Rents. Mortgagee, at Mortgagee's option and
without notice, may notify any lessee or tenant of this assignment of the Leases
and Rents.


4.2    Protection of Security. To protect the security of this assignment,
Mortgagor has agreed under the Loan Agreement (the terms of which are governed
by the laws of the Jurisdiction) and hereby acknowledges its agreement (subject
to the terms of the Loan Agreement, including, without limitation, Section 9.4
thereof) as to the following:


(a)    At Mortgagor's sole cost and expense: (i) to perform each obligation to
be performed by the lessor or landlord under each Lease and to enforce or secure
the performance of each obligation to be performed by the lessee or tenant under
each Lease; (ii) not to modify any Lease in any material respect, nor accept
surrender under or terminate the term of any Lease; (iii) not to anticipate the
Rents under any Lease;




--------------------------------------------------------------------------------




and (iv) not to waive or release any lessee or tenant of or from any Lease
obligations. Mortgagor assigns to Mortgagee all of Mortgagor's right and power
to modify the terms of any Lease, to accept a surrender under or terminate the
term of or anticipate the Rents under any Lease, and to waive or release any
lessee or tenant of or from any Lease obligations, and any attempt on the part
of Mortgagor to exercise any such rights or powers without Mortgagee's prior
written consent shall be a breach of the terms hereof.


(b)    At Mortgagor's sole cost and expense, to defend any action in any manner
connected with any Lease or the obligations thereunder, and to pay all costs of
Mortgagee, including reasonable attorneys' fees, in any such action in which
Mortgagee may appear.


(c)    That, should Mortgagor fail to do any act required to be done by
Mortgagor under a Lease, then Mortgagee, but without obligation to do so and
without notice to Mortgagor and without releasing Mortgagor from any obligation
hereunder, may make or do the same in such manner and to such extent as
Mortgagee reasonably deems necessary to protect the security hereof, and, in
exercising such powers, Mortgagee may employ attorneys and other agents, and
Mortgagor shall pay necessary costs and reasonable attorneys' fees incurred by
Mortgagee, or its agents, in the exercise of the powers granted herein.
Mortgagor shall give prompt notice to Mortgagee of any default by any lessee or
tenant under any Lease, and of any notice of default on the part of Mortgagor
under any Lease received from a lessee or tenant thereunder, together with an
accurate and complete copy thereof.


(d)    To pay to Mortgagee immediately upon demand all sums expended under the
authority hereof, including reasonable attorneys' fees, together with interest
thereon at the highest rate per annum payable under any Secured Obligation, and
the same, at Mortgagee's option, may be added to any Secured Obligation and
shall be secured hereby.


4.3    License. Mortgagee confers upon Mortgagor a license (“License”) to
collect and retain the Rents as, but not before, they come due and payable,
until the occurrence of any Event of Default. Upon the occurrence of any Event
of Default, the License shall be automatically revoked, and Mortgagee may, at
Mortgagee's option and without notice, either in person or by agent, with or
without bringing any action, or by a receiver to be appointed by a court: (a)
enter, take possession of, manage and operate the Subject Property or any part
thereof; (b) make, cancel, enforce or modify any Lease; (c) obtain and evict
tenants, fix or modify Rents, and do any acts which Mortgagee deems proper to
protect the security hereof; and (d) either with or without taking possession of
the Subject Property, in its own name, sue for or otherwise collect and receive
all Rents, including those past due and unpaid, and apply the same in accordance
with the provisions of this Mortgage. The entering and taking possession of the
Subject Property, the collection of Rents and the application thereof as
aforesaid, shall not cure or waive any Event of Default, nor waive, modify or
affect any notice of default hereunder, nor invalidate any act done pursuant to
any such notice. The License shall not grant to Mortgagee the right to
possession, except as provided in this Mortgage.


5.    Security Interest. This Mortgage constitutes a security agreement under
the UCC and shall be deemed to constitute a Fixture financing statement.
Mortgagor hereby grants and assigns to Mortgagee a security interest, to secure
payment and performance of all of the Secured Obligations, in any personal
property included in the Subject Property. On request of Mortgagee, Mortgagor
will execute one or more financing statements in form satisfactory to Mortgagee
and will pay all costs and expenses of filing the same in all public filing
offices, where filing is deemed desirable by Mortgagee. Mortgagee is authorized
to file financing statements relating to the Subject Property without
Mortgagor's signature where permitted by law. Mortgagor appoints Mortgagee as
its attorney-in-fact to execute such documents necessary to perfect Mortgagee's
security interest on Mortgagor's behalf. The appointment is coupled with an
interest and shall be irrevocable as long as any Secured Obligations remain
outstanding.






--------------------------------------------------------------------------------




6.    Rights and Duties of the Parties.


6.1    Title. Mortgagor warrants that, except as disclosed to Mortgagee prior to
the date hereof in a writing which refers to this warranty, Mortgagor lawfully
possesses and holds fee simple title to, or if permitted by Mortgagee in
writing, a leasehold interest in, the Subject Property without limitation on the
right to encumber, as herein provided, and that this Mortgage is a valid lien on
the Subject Property and all of Mortgagor's interest therein.


6.2    Performance of Secured Obligations. Mortgagor has agreed under the Loan
Agreement (subject to the terms thereof, including, without limitation, Section
9.4) and hereby acknowledges that the Loan Agreement requires that it shall
promptly pay and perform each Secured Obligation when due.


6.3    Liens, Encumbrances and Charges. As agreed to under the Loan Agreement
and subject to the terms thereof, including, without limitation, Section 5.26
and Section 9.4, Mortgagor hereby acknowledges that it shall immediately
discharge any Lien (other than Permitted Liens) on the Subject Property not
approved by Mortgagee in writing. Except as otherwise provided in any Secured
Obligation or other agreement with Mortgagee, Mortgagor shall pay when due all
obligations secured by or reducible to Liens which shall now or hereafter
encumber the Subject Property, whether senior or subordinate hereto, including
without limitation, any mechanics' liens.


6.4    Insurance. Mortgagor has agreed under the Loan Agreement to maintain
insurance in full force and effect at all times with respect to the Subject
Property (subject to the terms of the Loan Agreement, including, without
limitation, Section 9.4 thereof).


6.5    Damages; Insurance and Condemnation Proceeds. In the event of any
casualty to the Property or Condemnation of the Property, the provisions of
Section 5.9 or Section 5.22 of the Loan Agreement (the terms of which are
governed by the laws of the Jurisdiction), as the case may be, shall govern.


6.6    Use of Property. Mortgagor has agreed under the Loan Agreement to use and
operate, and require its lessees, tenants or licensees to use and operate, the
Subject Property in accordance with the terms of the Loan Agreement (the terms
of which are governed by the laws of the Jurisdiction).


6.7    Protection of Security. Mortgagor has agreed under the Loan Agreement
(the terms of which are governed by the laws of the Jurisdiction), and Mortgagor
acknowledges that it shall, at Mortgagor's sole expense: (a) protect, preserve
and defend the Subject Property and Mortgagor's title and right to possession of
the Subject Property against all adverse claims; and (b) protect, preserve and
defend the security of this Mortgage and the rights and powers of Mortgagee
under this Mortgage against all adverse claims. Mortgagor shall give Mortgagee
prompt notice in writing of the assertion of any claim, the filing of any action
or proceeding, or the occurrence of any damage, Condemnation offer or other
action relating to or affecting the Subject Property.


6.8    Other Covenants. All of the covenants in the Loan Agreement (the terms of
which are governed by the laws of the Jurisdiction) are incorporated herein by
reference and hereby made a part of this Mortgage and, together with the
covenants in this Mortgage shall be covenants running with the Land. The
covenants set forth in the Loan Agreement (the terms of which are governed by
the laws of the Jurisdiction) include, among other provisions: (a) subject to
the terms of the Loan Agreement, Mortgagor shall be prohibited from further
selling, transferring or encumbering any of the Subject Property, (b) Mortgagor
shall be obligated to pay or to cause to be paid when due all Impositions on the
Subject Property and any taxes assessed against Lender with respect to the Loan
in accordance with the terms of the Loan Agreement, (c) Mortgagee shall have the
right to inspect the Subject Property in accordance with the terms of the Loan




--------------------------------------------------------------------------------




Agreement, (d) Mortgagor shall be obligated to keep the Subject Property insured
as Mortgagee may require and in accordance with the terms of the Loan Agreement,
(e) subject to the terms of the Loan Agreement, Mortgagor shall be obligated to
comply and to cause each Tenant to comply with all legal requirements (including
Environmental Laws), maintain the Subject Property in good condition, and
promptly repair any damage or casualty, and (f) except as otherwise permitted
under the Loan Agreement, Mortgagor shall be obligated to obtain Mortgagee's
consent prior to entering into, modifying or taking other actions with respect
to the Leases.


6.9    Powers and Duties of Mortgagee. Mortgagee may, upon written request,
without obligation to do so or liability therefor and without notice: (a)
release all or any part of the Subject Property from the lien of this Mortgage;
(b) consent to the making of any map or plat of the Subject Property; and (c)
join in any grant of easement or declaration of covenants and restrictions with
respect to the Subject Property, or any extension agreement or any agreement
subordinating the lien or charge of this Mortgage. Mortgagee may from time to
time apply to any court of competent jurisdiction for aid and direction in the
exercise or enforcement of its rights and remedies available under this
Mortgage, and may obtain orders or decrees directing, confirming or approving
acts in the exercise or enforcement of said rights and remedies. Mortgagee has
no obligation to notify any party of any pending sale or any action or
proceeding (including, but not limited to, actions in which Mortgagor or
Mortgagee shall be a party) unless held or commenced and maintained by Mortgagee
under this Mortgage.


6.10    Compensation; Exculpation; Indemnification.


(a)    Mortgagor shall pay Mortgagee reasonable compensation for services
rendered concerning this Mortgage, including without limitation, the providing
of any statement of amounts owing under any Secured Obligation. Mortgagee shall
not directly or indirectly be liable to Mortgagor or any other Person as a
consequence of: (i) the exercise of any rights, remedies or powers granted to
Mortgagee in this Mortgage; (ii) the failure or refusal of Mortgagee to perform
or discharge any obligation or liability of Mortgagor under this Mortgage or any
Lease or other agreement related to the Subject Property; or (iii) any loss
sustained by Mortgagor or any third party as a result of Mortgagee's failure to
lease the Subject Property after any Event of Default or from any other act or
omission of Mortgagee in managing the Subject Property after any Event of
Default unless such loss is caused by the willful misconduct or gross negligence
of Mortgagee; and no such liability shall be asserted or enforced against
Mortgagee, and all such liability is hereby expressly waived and released by
Mortgagor.


(b)    Mortgagor shall indemnify Mortgagee against, and hold Mortgagee harmless
from, any and all losses, damages, liabilities, claims, causes of action,
judgments, court costs, attorneys' fees and other legal expenses, costs of
evidence of title, costs of evidence of value, and other expenses which
Mortgagee may suffer or incur: (i) by reason of this Mortgage; (ii) by reason of
the performance of any act required or permitted hereunder or by law; (iii) as a
result of any failure of Mortgagor to perform Mortgagor's Obligations; or (iv)
by reason of any alleged obligation or undertaking of Mortgagee to perform or
discharge any of the representations, warranties, conditions, covenants or other
obligations contained in any other document related to the Subject Property,
including without limitation, the payment of any taxes, Impositions, rents or
other lease obligations, Liens or other obligations of Mortgagor under this
Mortgage. Mortgagor's duty to indemnify Mortgagee shall survive the payment,
discharge or cancellation of the Secured Obligations and the release or
satisfaction, in whole or in part, of this Mortgage.


(c)    Mortgagor shall pay all indebtedness arising under this Section
immediately upon demand by Mortgagee, together with interest thereon from the
date of demand until paid in full at the highest rate per annum payable under
any Secured Obligation. Mortgagee may, at its option, add any such indebtedness
to any Secured Obligation.




--------------------------------------------------------------------------------






6.11    Due on Sale or Encumbrance. Except as permitted under the Loan Agreement
(the terms of which are governed by the laws of the Jurisdiction) or with the
prior written consent of Mortgagee in each instance, Mortgagor shall not (a)
sell, convey, transfer or encumber the Subject Property, or any part thereof or
interest therein, whether legal or equitable, (b) cause or permit any transfer
of the Subject Property or any part thereof, whether voluntarily, involuntarily
or by operation of law, or (c) enter into any agreement or transaction to
transfer, or accomplish in form or substance a transfer, of the Subject
Property. A “transfer” of the Subject Property includes: (i) the direct or
indirect sale, transfer or conveyance of the Subject Property or any portion
thereof or interest therein; (ii) the execution of an installment sale contract
or similar instrument affecting all or any portion of the Subject Property;
(iii) a Change of Control (as defined in the Loan Agreement) shall have occurred
without the prior consent of Mortgagee; (iv) except as permitted under the Loan
Agreement, a sale, transfer or assignment of any limited liability company
interests in Mortgagor; and (v) an agreement by Mortgagor leasing all or a
substantial part of the Subject Property for other than actual occupancy by a
space tenant thereunder or a sale, assignment or other transfer of or the grant
of a security interest in and to any Leases.


6.12    Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of any Persons having any
interest at any time in the Subject Property or in any manner obligated under
any Secured Obligation (each, an “Interested Party”), Mortgagee may, from time
to time, release any Interested Party from liability for the payment of any
Secured Obligation, take any action or make any agreement extending the maturity
or otherwise altering the terms or increasing the amount of any Secured
Obligation, accept additional security, and enforce, waive, subordinate or
release all or a portion of the Subject Property or any other security for any
Secured Obligation. None of the foregoing actions shall release or reduce the
personal liability of any Interested Party, nor release or impair the priority
of the lien of this Mortgage upon the Subject Property.


6.13    Release of Mortgage. Upon satisfaction in full of the Secured
Obligations, Mortgagee, without warranty, shall deliver for recording in the
appropriate real property records a satisfaction or release of Mortgage for the
Subject Property, or that portion thereof then covered hereby, from the lien of
this Mortgage.


6.14    Subrogation. Mortgagee shall be subrogated to the lien of all
encumbrances, whether or not released of record, paid in whole or in part by
Mortgagee pursuant to this Mortgage or by the proceeds of any Secured
Obligation.


6.15    Mortgagor Different From Obligor (“Third Party Mortgagor”). As used in
this Section, the term “Obligor” shall mean each Person obligated in any manner
under any of the Secured Obligations; and the term “Third Party Mortgagor” shall
mean (1) each Person included in the definition of Mortgagor herein and which is
not an Obligor under all of the Secured Obligations, and (2) each Person
included in the definition of Mortgagor herein if any Obligor is not included in
said definition.


(a)    Representations and Warranties. Each Third Party Mortgagor represents and
warrants to Mortgagee that: (i) this Mortgage is executed at an Obligor's
request; (ii) this Mortgage complies with all agreements between each Third
Party Mortgagor and any Obligor regarding such Third Party Mortgagor's execution
hereof; (iii) Mortgagee has made no representation to any Third Party Mortgagor
as to the creditworthiness of any Obligor; and (iv) each Third Party Mortgagor
has established adequate means of obtaining from each Obligor on a continuing
basis financial and other information pertaining to such Obligor's financial
condition. Each Third Party Mortgagor agrees to keep adequately informed from
such means of any facts, events or circumstances which might in any way affect
such Third Party Mortgagor's risks hereunder. Each Third Party Mortgagor further
agrees that Mortgagee shall have no obligation to disclose to any Third




--------------------------------------------------------------------------------




Party Mortgagor any information or material about any Obligor which is acquired
by Mortgagee in any manner. The liability of each Third Party Mortgagor
hereunder shall be reinstated and revived, and the rights of Mortgagee shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Secured Obligation is rescinded or must otherwise be restored by
Mortgagee, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Mortgagee in its sole discretion; provided however, that if
Mortgagee chooses to contest any such matter at the request of any Third Party
Mortgagor, each Third Party Mortgagor agrees to indemnify and hold Mortgagee
harmless from and against all costs and expenses, including reasonable
attorneys' fees, expended or incurred by Mortgagee in connection therewith,
including without limitation, in any litigation with respect thereto.


(b)    Waivers.


(i)    Each Third Party Mortgagor waives any right to require Mortgagee to: (A)
proceed against any Obligor or any other Person; (B) marshal assets or proceed
against or exhaust any security held from any Obligor or any other Person; (C)
give notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from any Obligor or any other
Person; (D) take any other action or pursue any other remedy in Mortgagee's
power; or (E) make any presentment or demand for performance, or give any notice
of nonperformance, protest, notice of protest or notice of dishonor hereunder or
in connection with any Obligations or evidences of Indebtedness held by
Mortgagee as security for or which constitute in whole or in part the Secured
Obligations, or in connection with the creation of new or additional
obligations.


(ii)    Each Third Party Mortgagor waives any defense to its obligations
hereunder based upon or arising by reason of: (A) any disability or other
defense of any Obligor or any other Person; (B) the cessation or limitation from
any cause whatsoever, other than payment in full, of any Secured Obligation; (C)
any lack of authority of any officer, director, partner, agent or any other
person acting or purporting to act on behalf of any Obligor which is a
corporation, partnership or other type of entity, or any defect in the formation
of any such Obligor; (D) the application by any Obligor of the proceeds of any
Secured Obligation for purposes other than the purposes represented by any
Obligor to, or intended or understood by, Mortgagee or any Third Party
Mortgagor; (E) any act or omission by Mortgagee which directly or indirectly
results in or aids the discharge of any Obligor or any portion of any Secured
Obligation by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Mortgagee against any Obligor; (F) any
impairment of the value of any interest in any security for the Secured
Obligations or any portion thereof, including without limitation, the failure to
obtain or maintain perfection or recordation of any interest in any such
security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (G) any modification of any Secured Obligation, in any
form whatsoever, including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, any Secured Obligation or any portion thereof, including increase or
decrease of the rate of interest thereon; or (H) any requirement that Mortgagee
give any notice of acceptance of this Mortgage. Until all Secured Obligations
shall have been paid in full, no Third Party Mortgagor shall have any right of
subrogation, and each Third Party Mortgagor waives any right to enforce any
remedy which Mortgagee now has or may hereafter have against any Obligor or any
other Person, and waives any benefit of, or any right to participate in, any
security now or hereafter held by Mortgagee. Each Third Party Mortgagor further
waives all rights and defenses it may have arising out of: (1) any election of
remedies by Mortgagee, even though that election of remedies, such as a
non-judicial foreclosure with respect to any security for any portion of the
Secured Obligations, destroys such Third Party Mortgagor's rights of subrogation
or such Third Party Mortgagor's rights to proceed against any Obligor for
reimbursement; or (2) any loss of rights any Third Party Mortgagor may suffer by




--------------------------------------------------------------------------------




reason of any rights, powers or remedies of any Obligor in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging any
Obligor's obligations.


(iii)    If any of said waivers is determined to be contrary to any applicable
law or public policy, such waiver shall be effective to the extent permitted by
applicable law or public policy.


7.    Default Provisions.


7.1    Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Mortgage: (a) Mortgagor shall fail to observe or
perform any obligation or agreement contained herein; (b) any representation or
warranty of Mortgagor herein shall prove to be incorrect, false or misleading in
any material respect when made; or (c) any default in the payment or performance
of any of the Obligations, or any defined Event of Default, under any provisions
of the Loan Agreement, the Note or any other Loan Document executed in
connection with, or with respect to, any Secured Obligation.


7.2    Rights and Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, Mortgagee shall have all the following rights and remedies:


(a)    With or without notice, to declare all Secured Obligations immediately
due and payable in full.


(b)    With or without notice, without releasing Mortgagor from any Secured
Obligation and without becoming a mortgagee in possession, to cure any Event of
Default of Mortgagor and, in connection therewith: (i) to enter upon the Subject
Property and to do such acts and things as Mortgagee deems necessary or
desirable to protect the security of this Mortgage, including without
limitation, to appear in and defend any action or proceeding purporting to
affect the security of this Mortgage or the rights or powers of Mortgagee
hereunder; (ii) to pay, purchase, contest or compromise any Lien or claim of
Lien which, in the judgment of Mortgagee, is senior in priority to this
Mortgage, the judgment of Mortgagee being conclusive as between the parties
hereto; (iii) to obtain, and to pay any premiums or charges with respect to, any
insurance required to be carried hereunder; and (iv) to employ counsel,
accountants, contractors and other appropriate persons to assist Mortgagee.


(c)    To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this Mortgage or to obtain specific enforcement of the
covenants of Mortgagor under this Mortgage, and Mortgagor agrees that such
covenants shall be specifically enforceable by injunction or any other
appropriate equitable remedy. For the purposes of any suit brought under this
subsection, Mortgagor waives the defenses of laches and any applicable statute
of limitations.


(d)    To apply to a court of competent jurisdiction for and obtain appointment
of a receiver of the Subject Property as a matter of strict right and without
regard to: (i) the adequacy of the security for the repayment of the Secured
Obligations; (ii) the existence of a declaration that the Secured Obligations
are immediately due and payable; or (iii) the filing of a notice of default; and
Mortgagor consents to such appointment.


(e)    To take and possess all documents, books, records, papers and accounts of
Mortgagor or the then owner of the Subject Property; to make or modify Leases
of, and other agreements with respect to, the Subject Property upon such terms
and conditions as Mortgagee deems proper; and to make repairs, alterations and
improvements to the Subject Property deemed necessary, in Mortgagee's judgment,
to protect or enhance the security hereof.
(f)    To resort to and realize upon the security hereunder and any other
security now or




--------------------------------------------------------------------------------




later held by Mortgagee concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken non-judicial
proceedings, or both, and to apply the proceeds received in accordance with the
Section hereof entitled application of Foreclosure Sale Proceeds, all in such
order and manner as Mortgagee shall determine in its sole discretion.


(g)    Upon sale of the Subject Property at any judicial foreclosure, Mortgagee
may credit bid (as determined by Mortgagee in its sole discretion) all or any
portion of the Secured Obligations. In determining such credit bid, Mortgagee
may, but is not obligated to, take into account all or any of the following: (i)
appraisals of the Subject Property as such appraisals may be discounted or
adjusted by Mortgagee in its sole underwriting discretion; (ii) expenses and
costs incurred by Mortgagee with respect to the Subject Property prior to
foreclosure; (iii) expenses and costs which Mortgagee anticipates will be
incurred with respect to the Subject Property after foreclosure, but prior to
resale, including without limitation, costs of structural reports and other due
diligence, costs to carry the Subject Property prior to resale, costs of resale
(e.g., commissions, attorneys' fees, and taxes), Hazardous Materials clean-up
and monitoring, deferred maintenance, repair, refurbishment and retrofit, and
costs of defending or settling litigation affecting the Subject Property; (iv)
declining trends in real property values generally and with respect to
properties similar to the Subject Property; (v) anticipated discounts upon
resale of the Subject Property as a distressed or foreclosed property; (vi) the
existence of additional collateral, if any, for the Secured Obligations; and
(vii) such other factors or matters that Mortgagee deems appropriate. Mortgagor
acknowledges and agrees that: (A) Mortgagee is not required to use any or all of
the foregoing factors to determine the amount of its credit bid; (B) this
Section does not impose upon Mortgagee any additional obligations that are not
imposed by law at the time the credit bid is made; (C) the amount of Mortgagee's
credit bid need not have any relation to any loan-to-value ratios specified in
any agreement between Mortgagor and Mortgagee or previously discussed by
Mortgagor and Mortgagee; and (D) Mortgagee's credit bid may be, at Mortgagee's
sole discretion, higher or lower than any appraised value of the Subject
Property.


(h)    Mortgagor hereby covenants that it shall pay any and all amounts of the
Secured Obligations and any and all amounts owed under this Mortgage without
relief from applicable valuation and appraisement laws.


7.3    Application of Foreclosure Sale Proceeds. After deducting all costs, fees
and expenses of sale, including costs of evidence of title and attorneys' fees
in connection with a sale, all proceeds of any foreclosure sale shall be applied
first, to payment of all Secured Obligations (including without limitation, all
sums expended by Mortgagee under the terms hereof and not then repaid, with
accrued interest at the highest rate per annum payable under any Secured
Obligation), in such order and amounts as Mortgagee in its sole discretion shall
determine; and the remainder, if any, to the Person or Persons legally entitled
thereto.


7.4    Application of Other Sums. All Rents or other sums received by Mortgagee
or any agent or receiver hereunder, less all costs and expenses incurred by
Mortgagee or such agent or receiver, including reasonable attorneys' fees, shall
be applied to payment of the Secured Obligations in such order as Mortgagee
shall determine in its sole discretion; provided however, that Mortgagee shall
have no liability for funds not actually received by Mortgagee.


7.5    No Cure or Waiver. Neither Mortgagee's or any receiver's entry upon and
taking possession of the Subject Property, nor any collection of Rents,
insurance proceeds, Condemnation proceeds or damages, other security or proceeds
of other security, or other sums, nor the application of any collected sum to
any Secured Obligation, nor the exercise of any other right or remedy by
Mortgagee or any receiver shall impair the status of the security of this
Mortgage, or cure or waive any breach, Event of Default or notice of default
under this Mortgage, or nullify the effect of any notice of default or sale
(unless all Secured Obligations and any other sums then due hereunder have been
paid in full and Mortgagor has cured all other Events of Default),




--------------------------------------------------------------------------------




or prejudice Mortgagee in the exercise of any right or remedy, or be construed
as an affirmation by Mortgagee of any tenancy, lease or option of the Subject
Property or a subordination of the lien of this Mortgage.


7.6    Costs, Expenses and Attorneys' Fees. Mortgagor agrees to pay to Mortgagee
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including court costs and reasonable attorneys' fees (to
include outside counsel fees and all allocated costs of Mortgagee's in-house
counsel), expended or incurred by Mortgagee pursuant to this Section 7, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Mortgagee or any other Person) relating to
Mortgagor or in any way affecting any of the Subject Property or Mortgagee's
ability to exercise any of its rights or remedies with respect thereto. All of
the foregoing shall be paid by Mortgagor with interest from the date of demand
until paid in full at the highest rate per annum payable under any Secured
Obligation.


7.7    Power to File Notices and Cure Defaults. Mortgagor hereby irrevocably
appoints Mortgagee and its successors and assigns as Mortgagor's true
attorney-in-fact to perform any of the following powers, which agency is coupled
with an interest: (a) to execute and/or record any notices of completion,
cessation of labor, or any other notices that Mortgagee deems appropriate to
protect Mortgagee's interest; and (b) upon the occurrence of any event, act or
omission which with the giving of notice or the passage of time, or both, would
constitute an Event of Default, to perform any obligation of Mortgagor
hereunder; provided, however, that Mortgagee, as such attorney-in-fact, shall
only be accountable for such funds as are actually received by Mortgagee, and
Mortgagee shall not be liable to Mortgagor or any other person or entity for any
failure to act under this Section.


7.8    Remedies Cumulative; No Waiver. All rights, powers and remedies of
Mortgagee hereunder are cumulative and are in addition to all rights, powers and
remedies provided by law or in any other agreements between Mortgagor and
Mortgagee. No delay, failure or discontinuance of Mortgagee in exercising any
right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy.
8.    Miscellaneous Provisions.


8.1    No Merger. No merger shall occur as a result of Mortgagee's acquiring any
other estate in, or any other lien on, the Subject Property unless Mortgagee
specifically consents to a merger in writing.


8.2    Execution of Documents. Mortgagor agrees, upon demand by Mortgagee, to
execute any and all documents and instruments required to effectuate the
provisions hereof.


8.3    Notices. Any notice or other communication hereunder to any party hereto
shall be by hand delivery, overnight delivery via nationally recognized
overnight delivery service, telegram, or registered or certified United States
mail with return receipt and unless otherwise provided herein shall be deemed to
have been given or made when delivered, telegraphed or, if sent via United
States mail, when receipt signed by the receiver, postage prepaid, addressed to
the party at its address specified below (or at any other address that the party
may hereafter specify to the other parties in writing):






--------------------------------------------------------------------------------




If to the Mortgagor:
c/o DriveTime Automotive Group, Inc.
Attn.: General Counsel
4020 E. Indian School Road
Phoenix, AZ 85018
With a copy to:
Snell & Wilmer L.L.P.
Attn: Brian Burke, Esq.
One Arizona Center
Phoenix, AZ 85004-2202
If to the Mortgagee:
Wells Fargo Bank, N.A.
Commercial Lending Services
Attn: Loan Administration Manager
MAC - D1644-018
1451 Thomas Langston Road
Winterville, NC 28590
With copies to:
Wells Fargo Dealer Services
100 North Main Street (MAC D4001-08A)
Winston-Salem, NC 27150
Attn.: National Accounts Director


                     - and -


Marcus, Brody, Ford & Kessler, L.L.C.
5 Becker Farm Road
Roseland, NJ 07068
Attn.: Jane L. Brody, Esq.

8.4Successors; Assignment. This Mortgage shall be binding upon and inure to the
benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties hereto; provided, however, that this
Section does not waive the provisions of the Section hereof entitled Due on Sale
or Encumbrance. Mortgagee reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Mortgagee's rights and benefits under the Note, any and all other Secured
Obligations and this Mortgage. In connection therewith, Mortgagee may disclose
all documents and information which Mortgagee now has or hereafter acquires
relating to the Subject Property, all or any of the Secured Obligations and/or
Mortgagor and, as applicable, any partners, joint venturers or members of
Mortgagor, whether furnished by any Mortgagor or otherwise.


8.5    Rules of Construction. (a) When appropriate based on the identity of the
parties or other circumstances, the masculine gender includes the feminine or
neuter or both, and the singular number includes the plural; (b) the term
“Subject Property” means all and any part of or interest in the Subject
Property; (c) all Section headings herein are for convenience of reference only,
are not a part of this Mortgage, and shall be disregarded in the interpretation
of any portion of this Mortgage; (d) if more than one Person has executed this
Mortgage as “Mortgagor,” the obligations of all such Mortgagors hereunder shall
be joint and several; and (e) all terms of Exhibit A, and each other exhibit
and/or rider attached hereto and recorded herewith, are hereby incorporated into
this Mortgage by this reference.


8.6    Severability of Provisions. If any provision of this Mortgage shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Mortgage.


8.7    Governing Law. This Mortgage shall be governed by and construed in
accordance with the laws of the State of _______________.


8.8    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,




--------------------------------------------------------------------------------




EACH OF THE PARTIES HERETO, INCLUDING MORTGAGEE BY ACCEPTANCE HEREOF, HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO EACH PARTY TO ACCEPT THIS
MORTGAGE. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS AGREEMENT.


[signatures on following page]


IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
set forth above.


Signed in the presence of two
WITNESSES:


_____________________________________


Print Name:____________________________




_____________________________________


Print Name:____________________________
MORTGAGOR:
DT-WF SPE I, LLC


By:DRIVETIME CAR SALES COMPANY, LLC, its Manager
  


By:_____________________________
     Name: Jon D. Ehlinger
     Title: Manager and Secretary


 
 





STATE OF __________________    )
) ss:
COUNTY OF ________________    )


The foregoing instrument was acknowledged before me this ____ day of
_______________, 2012, by Jon D. Ehlinger, as Manager and Secretary of DriveTime
Car Sales Company, LLC, an Arizona limited liability company, as Manager of
DT-WF SPE I, LLC, a Delaware limited liability company, who is personally known
to me or who has produced a _________________ drivers' license as identification
or who produced _____________________________ as identification.


Seal
_____________________________________
Notary Public Print Name: _____________________________
My Commission Expires:___________________


My County of Residence: ________________











--------------------------------------------------------------------------------




EXHIBIT A
(Description of Property)




Exhibit A to Mortgage, Assignment of Rents and Leases and Security Agreement
executed by DT-WF SPE I, LLC, as Mortgagor, to WELLS FARGO BANK, N.A., as
Mortgagee, dated as of __________________.




Description of Property












EXHIBIT A-3
FORM OF DEED OF TRUST
See attached.






--------------------------------------------------------------------------------








Record and Return to:




 



DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES
AND SECURITY AGREEMENT


THIS DEED OF TRUST, ASSIGNMENT AND SECURITY AGREEMENT (this “Deed of Trust”) is
executed as of ____________ by DT-WF SPE I, LLC (“Trustor”), having an address
at 4020 East Indian School Road, Suite 685, Phoenix, Arizona 85018, to
____________________ (“Trustee”), having an address at
______________________________________, for the benefit of WELLS FARGO BANK,
N.A.(“Beneficiary”), having an address at 1451 Thomas Langston Road,
Winterville, North Carolina 28590.
1.    Loan Agreement. This Deed of Trust is subject to the provisions of that
certain Master Loan Agreement between Beneficiary and Trustor dated as of April
24, 2012, as modified from time to time (the “Loan Agreement”). The terms and
provisions of the Loan Agreement and the Note (as hereinafter defined) are
hereby incorporated by reference in this Deed of Trust. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Loan Agreement.
2.    Grant in Trust.
2.1    Grant of Security Interest. For the purposes and upon the terms and
conditions in this Deed of Trust, Trustor irrevocably grants, conveys and
assigns to Trustee, in trust for the benefit of Beneficiary, with power of sale
and right of entry and possession, Trustor's interest in: (a) all real property
located in ______________ County, _______________, and described on Exhibit A
attached hereto (the “Land”); (b) all easements, rights-of-way and rights used
in connection with or as a means of access to any portion of the Land; (c) all
tenements, hereditaments and appurtenances thereof and thereto; (d) all right,
title and interest of Trustor, now owned or hereafter acquired, in and to any
land lying within the right-of-way of any street, open or proposed, adjoining
said real property, and any and all sidewalks, alleys and strips and gores of
land adjacent to or used in connection with the Land; (e) all buildings,
improvements and landscaping now or hereafter erected or located on the Land;
(f) all fixtures, machinery, equipment and other articles of real, personal or
mixed property now owned or hereafter acquired by Trustor and attached to,
situated or installed in or upon, or used in the operation or maintenance of,
the Land or any buildings or improvements situated thereon, whether or not such
real, personal or mixed property is or shall be affixed to the Land; (g) all
building materials, building machinery and building equipment now owned or
hereafter acquired by Trustor and delivered on site to the Land during the
course of, or in connection with, any construction, repair or renovation of the
buildings and improvements situated or to be situated thereon; (h) all leases,
licenses or occupancy agreements of all or any part of the Land and all
extensions, renewals, and modifications thereof, and any options, rights of
first refusal or guarantees relating thereto; all rents, income, revenues,
security deposits, issues, profits, awards and payments of any kind payable
under the leases or otherwise arising from the Land; (i) all contract rights,
accounts receivable and general intangibles now owned or hereafter acquired by




--------------------------------------------------------------------------------




Trustor relating to the Land or the use, occupancy, maintenance, construction,
repair or operation thereof; all management agreements, franchise agreements,
utility agreements and deposits now owned or hereafter acquired by Trustor; all
maps, plans, surveys and specifications now owned or hereafter acquired by
Trustor; all warranties and guaranties now owned or hereafter acquired by
Trustor; all permits, licenses and approvals now owned or hereafter acquired by
Trustor; and all insurance policies now owned or hereafter acquired by Trustor;
(j) all development rights, governmental or quasi-governmental licenses, permits
or approvals, zoning rights and other similar rights or interests which relate
to the development, use or operation of, or that benefit or are appurtenant to,
the Land; (k) all mineral rights, oil and gas rights, air rights, water or water
rights, including without limitation, all wells, canals, ditches and reservoirs
of any nature and all rights thereto, appurtenant to or associated with the
Land, whether decreed or undecreed, tributary or non-tributary, surface or
underground, appropriated or unappropriated, and all shares of stock in any
water, canal, ditch or reservoir company, and all well permits, water service
contracts, drainage rights and other evidences of any such rights; and (l) all
interest or estate which Trustor now has or may hereafter acquire in the Land
and all additions and accretions thereto, and all awards or payments made for
the taking of all or any portion of the Land by eminent domain or any proceeding
or purchase in lieu thereof, or any damage to any portion of said real property
(collectively, the “Subject Property”). The listing of specific rights or
property shall not be interpreted as a limitation of general terms.
2.2    Address. The address of the Subject Property is:
__________________________________. Neither the failure to designate an address
nor any inaccuracy in the address designated shall affect the validity or
priority of the lien of this Deed of Trust on the Subject Property as described
on Exhibit A. In the event of any conflict between the provisions of Exhibit A
and said address, Exhibit A shall control.
3.    Obligations Secured.
3.1    Obligations Secured. Trustor makes this grant and assignment for the
purpose of securing the following obligations (each, a “Secured Obligation” and
collectively, the “Secured Obligations”):
(a)    payment to Beneficiary of all sums at any time owing and performance of
all other Obligations arising under or in connection with that certain
promissory note (“Note”) dated as of ________________, in the maximum principal
amount of _________________________ Dollars ($__________), with interest as
provided therein, executed by Trustor and payable to Beneficiary or its order,
together with the payment and performance of any other Obligations of Trustor
under the Loan Documents, whether or not specifically referenced therein; and
(b)    payment and performance of all obligations of Trustor under this Deed of
Trust, together with all advances, payments or other expenditures made by
Beneficiary or Trustee as or for the payment or performance of any such
obligations of Trustor; and
(c)    payment and performance of all obligations, if any, and the contracts
under which they arise, which any rider attached to and recorded with this Deed
of Trust recites are secured hereby; and
(d)    payment to Beneficiary of all liability, whether liquidated or
unliquidated, defined, contingent, conditional or of any other nature
whatsoever, and performance of all other obligations, arising under any Swap
Agreement at any time entered into with Beneficiary in connection with




--------------------------------------------------------------------------------




any Secured Obligation; and
(e)    payment and performance of all future advances and other obligations that
the then record owner of the Subject Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Beneficiary, when
any such advance or other obligation is evidenced by a writing which recites
that it is secured by this Deed of Trust; and
(f)    all modifications, extensions and renewals of any of the Secured
Obligations (including without limitation, (i) modifications, extensions or
renewals at a different rate of interest, or (ii) deferrals or accelerations of
the required principal payment dates or interest payment dates or both, in whole
or in part), however evidenced, whether or not any such modification, extension
or renewal is evidenced by a new or additional promissory note or notes.
3.2    Incorporation. All terms of the Secured Obligations are incorporated
herein by this reference. All persons who may have or acquire an interest in the
Subject Property are hereby deemed to have notice of the terms of the Secured
Obligations and to have notice, if provided therein, that: (a) the Note or any
other Secured Obligation may permit borrowing, repayment and reborrowing; and
(b) the rate of interest on one or more of the Secured Obligations may vary from
time to time.
3.3    Future Advances. All parties acknowledge and agree that there may be
future advances under the Note or any other Secured Obligation, and that absent
an Event of Default under the Secured Obligations, such advances are obligatory
advances, subject to the terms of the Note or such Secured Obligation, and that
the repayment of such future advances shall be secured by the lien of this Deed
of Trust and have the same priority as the funds initially advanced under the
Note or any other such Secured Obligation.
4.    Assignment of Rents.
4.1    Assignment. For the purposes and upon the terms and conditions set forth
herein, Trustor irrevocably assigns to Beneficiary all of Trustor's right, title
and interest in, to and under all leases, licenses, rental agreements and other
agreements of any kind relating to the use or occupancy of any of the Subject
Property, whether existing as of the date hereof or at any time hereafter
entered into, together with all guarantees of and security for any tenant's or
lessee's performance thereunder, and all amendments, extensions, renewals and
modifications thereto (each, a “Lease” and collectively, the “Leases”), together
with any and all other rents, issues and profits of the Subject Property
(collectively, “Rents”). This assignment shall not impose upon Beneficiary any
duty to produce Rents from the Subject Property, nor cause Beneficiary to be:
(a) a “mortgagee in possession” for any purpose; (b) responsible for performing
any of the obligations of the lessor or landlord under any Lease; or
(c) responsible for any waste committed by any Person at any time in possession
of the Subject Property or any part thereof, or for any dangerous or defective
condition of the Subject Property, or for any negligence in the management,
upkeep, repair or control of the Subject Property. This is an absolute
assignment, not an assignment for security only, and Beneficiary's right to
Rents is not contingent upon and may be exercised without taking possession of
the Subject Property. Trustor agrees to execute and deliver to Beneficiary,
within five (5) days of Beneficiary's written request, such additional documents
as Beneficiary or Trustee may reasonably request to further evidence the
assignment to Beneficiary of any and all Leases and Rents. Beneficiary or
Trustee, at Beneficiary's option and without notice, may notify any lessee or
tenant of this assignment of the Leases and Rents.




--------------------------------------------------------------------------------




4.2    Protection of Security. To protect the security of this assignment,
Trustor has agreed under the Loan Agreement (the terms of which are governed by
the laws of the Jurisdiction) and hereby acknowledges its agreement (subject to
the terms of the Loan Agreement, including, without limitation, Section 9.4
thereof) as to the following:


(a)    At Trustor's sole cost and expense: (i) to perform each obligation to be
performed by the lessor or landlord under each Lease and to enforce or secure
the performance of each obligation to be performed by the lessee or tenant under
each Lease; (ii) not to modify any Lease in any material respect, nor accept
surrender under or terminate the term of any Lease; (iii) not to anticipate the
Rents under any Lease; and (iv) not to waive or release any lessee or tenant of
or from any Lease obligations. Trustor assigns to Beneficiary all of Trustor's
right and power to modify the terms of any Lease, to accept a surrender under or
terminate the term of or anticipate the Rents under any Lease, and to waive or
release any lessee or tenant of or from any Lease obligations, and any attempt
on the part of Trustor to exercise any such rights or powers without
Beneficiary's prior written consent shall be a breach of the terms hereof.
(b)    At Trustor's sole cost and expense, to defend any action in any manner
connected with any Lease or the obligations thereunder, and to pay all costs of
Beneficiary or Trustee, including reasonable attorneys' fees, in any such action
in which Beneficiary or Trustee may appear.
(c)    That, should Trustor fail to do any act required to be done by Trustor
under a Lease, then Beneficiary or Trustee, but without obligation to do so and
without notice to Trustor and without releasing Trustor from any obligation
hereunder, may make or do the same in such manner and to such extent as
Beneficiary or Trustee reasonably deems necessary to protect the security
hereof, and, in exercising such powers, Beneficiary or Trustee may employ
attorneys and other agents, and Trustor shall pay necessary costs and reasonable
attorneys' fees incurred by Beneficiary or Trustee, or their agents, in the
exercise of the powers granted herein. Trustor shall give prompt notice to
Beneficiary of any default by any lessee or tenant under any Lease, and of any
notice of default on the part of Trustor under any Lease received from a lessee
or tenant thereunder, together with an accurate and complete copy thereof.
(d)    To pay to Beneficiary immediately upon demand all sums expended under the
authority hereof, including reasonable attorneys' fees, together with interest
thereon at the highest rate per annum payable under any Secured Obligation, and
the same, at Beneficiary's option, may be added to any Secured Obligation and
shall be secured hereby.
4.3    License. Beneficiary confers upon Trustor a license (“License”) to
collect and retain the Rents as, but not before, they come due and payable,
until the occurrence of any Event of Default. Upon the occurrence of any Event
of Default, the License shall be automatically revoked, and Beneficiary or
Trustee may, at Beneficiary's option and without notice, either in person or by
agent, with or without bringing any action, or by a receiver to be appointed by
a court: (a) enter, take possession of, manage and operate the Subject Property
or any part thereof; (b) make, cancel, enforce or modify any Lease; (c) obtain
and evict tenants, fix or modify Rents, and do any acts which Beneficiary or
Trustee deems proper to protect the security hereof; and (d) either with or
without taking possession of the Subject Property, in its own name, sue for or
otherwise collect and receive all Rents, including those past due and unpaid,
and apply the same in accordance with the provisions of this Deed of Trust. The
entering and taking possession of the Subject Property, the collection of Rents
and the application thereof as aforesaid, shall not cure or waive any Event of




--------------------------------------------------------------------------------




Default, nor waive, modify or affect any notice of default hereunder, nor
invalidate any act done pursuant to any such notice. The License shall not grant
to Beneficiary or Trustee the right to possession, except as provided in this
Deed of Trust.
5.    Security Interest. This Deed of Trust constitutes a security agreement
under the UCC and shall be deemed to constitute a Fixture financing statement.
Trustor hereby grants a security interest in any personal property included in
the Subject Property. On request of Beneficiary, Trustor will execute one or
more financing statements in form satisfactory to Beneficiary and will pay all
costs and expenses of filing the same in all public filing offices, where filing
is deemed desirable by Beneficiary. Beneficiary is authorized to file financing
statements relating to the Subject Property without Trustor's signature where
permitted by law. Trustor appoints Beneficiary as its attorney-in-fact to
execute such documents necessary to perfect Beneficiary's security interest on
Trustor's behalf. The appointment is coupled with an interest and shall be
irrevocable as long as any Secured Obligations remain outstanding.
6.    Rights and Duties of the Parties.
6.1    Title. Trustor warrants that, except as disclosed to Beneficiary prior to
the date hereof in a writing which refers to this warranty, Trustor lawfully
possesses and holds fee simple title to, or if permitted by Beneficiary in
writing a leasehold interest in, the Subject Property without limitation on the
right to encumber, as herein provided, and that this Deed of Trust is a valid
lien on the Subject Property and all of Trustor's interest therein.
6.2    Performance of Secured Obligations. Trustor has agreed under the Loan
Agreement (subject to the terms thereof, including, without limitation, Section
9.4) and hereby acknowledges that the Loan Agreement requires that it shall
promptly pay and perform each Secured Obligation when due.
6.3    Liens, Encumbrances and Charges. As agreed to under the Loan Agreement
and subject to the terms thereof, including, without limitation, Section 5.26
and Section 9.4, Trustor hereby acknowledges that it shall immediately discharge
any Lien (other than Permitted Liens) on the Subject Property not approved by
Beneficiary in writing. Except as otherwise provided in any Secured Obligation
or other agreement with Beneficiary, Trustor shall pay when due all obligations
secured by or reducible to Liens which shall now or hereafter encumber the
Subject Property, whether senior or subordinate hereto, including without
limitation, any mechanics' liens.
6.4    Insurance. Trustor has agreed under the Loan Agreement to maintain
insurance in full force and effect at all times with respect to the Subject
Property (subject to the terms of the Loan Agreement, including, without
limitation, Section 9.4 thereof).
6.5    Damages; Insurance and Condemnation Proceeds. In the event of any
casualty to the Property or Condemnation of the Property, the provisions of
Section 5.9 or Section 5.22 of the Loan Agreement(the terms of which are
governed by the laws of the Jurisdiction), as the case may be, shall govern.
6.6    Use of Property. Trustor has agreed under the Loan Agreement to use and
operate, and require its lessees, tenants or licensees to use and operate, the
Subject Property in accordance with the terms of the Loan Agreement (the terms
of which are governed by the laws of the Jurisdiction).




--------------------------------------------------------------------------------




6.7    Protection of Security. Trustor has agreed under the Loan Agreement (the
terms of which are governed by the laws of the Jurisdiction), and Trustor
acknowledges that it shall, at Trustor's sole expense: (a) protect, preserve and
defend the Subject Property and Trustor's title and right to possession of the
Subject Property against all adverse claims; and (b) protect, preserve and
defend the security of this Deed of Trust and the rights and powers of
Beneficiary and Trustee under this Deed of Trust against all adverse claims.
Trustor shall give Beneficiary and Trustee prompt notice in writing of the
assertion of any claim, the filing of any action or proceeding, or the
occurrence of any damage, Condemnation offer or other action relating to or
affecting the Subject Property.
6.8    Other Covenants. All of the covenants in the Loan Agreement (the terms of
which are governed by the laws of the Jurisdiction) are incorporated herein by
reference and hereby made a part of this Deed of Trust and, together with the
covenants in this Deed of Trust shall be covenants running with the Land. The
covenants set forth in the Loan Agreement (the terms of which are governed by
the laws of the Jurisdiction) include, among other provisions: (a) subject to
the terms of the Loan Agreement, Trustor shall be prohibited from further
selling, transferring or encumbering any of the Subject Property, (b) Trustor
shall be obligated to pay or to cause to be paid when due all Impositions on the
Subject Property and any taxes assessed against Lender with respect to the Loan
in accordance with the terms of the Loan Agreement, (c) Beneficiary shall have
the right to inspect the Subject Property in accordance with the terms of the
Loan Agreement, (d) Trustor shall be obligated to keep the Subject Property
insured as Beneficiary may require and in accordance with the terms of the Loan
Agreement, (e) subject to the terms of the Loan Agreement, Trustor shall be
obligated to comply and to cause each Tenant to comply with all legal
requirements (including Environmental Laws), maintain the Subject Property in
good condition, and promptly repair any damage or casualty, and (f) except as
otherwise permitted under the Loan Agreement, Trustor shall be obligated to
obtain Beneficiary's consent prior to entering into, modifying or taking other
actions with respect to the Leases.
6.9    Acceptance of Trust; Powers and Duties of Trustee. Trustee accepts this
trust when this Deed of Trust is executed. From time to time, upon written
request of Beneficiary and, to the extent required by applicable law,
presentation of this Deed of Trust for endorsement, and without affecting the
personal liability of any Person for payment of any Indebtedness or performance
of any of the Secured Obligations, Beneficiary, or Trustee at Beneficiary's
direction, may, without obligation to do so or liability therefor and without
notice: (a) reconvey all or any part of the Subject Property from the lien of
this Deed of Trust; (b) consent to the making of any map or plat of the Subject
Property; and (c) join in any grant of easement or declaration of covenants and
restrictions with respect to the Subject Property, or any extension agreement or
any agreement subordinating the lien or charge of this Deed of Trust. Trustee or
Beneficiary may from time to time apply to any court of competent jurisdiction
for aid and direction in the execution of the trusts and the enforcement of its
rights and remedies available under this Deed of Trust, and may obtain orders or
decrees directing, confirming or approving acts in the execution of said trusts
and the enforcement of said rights and remedies. Trustee has no obligation to
notify any party of any pending sale or any action or proceeding (including, but
not limited to, actions in which Trustor, Beneficiary or Trustee shall be a
party) unless held or commenced and maintained by Trustee under this Deed of
Trust. Trustee shall not be obligated to perform any act required of it under
this Deed of Trust unless the performance of the act is requested in writing and
Trustee is reasonably indemnified against all losses, costs, liabilities and
expenses in connection therewith.
6.10    Compensation; Exculpation; Indemnification.




--------------------------------------------------------------------------------




(a)    Trustor shall pay all Trustee's fees and reimburse Trustee for all
expenses in the administration of this trust, including reasonable attorneys'
fees. Trustor shall pay Beneficiary reasonable compensation for services
rendered concerning this Deed of Trust, including without limitation, the
providing of any statement of amounts owing under any Secured Obligation.
Beneficiary shall not directly or indirectly be liable to Trustor or any other
person as a consequence of: (i) the exercise of any rights, remedies or powers
granted to Beneficiary in this Deed of Trust; (ii) the failure or refusal of
Beneficiary to perform or discharge any obligation or liability of Trustor under
this Deed of Trust or any Lease or other agreement related to the Subject
Property; or (iii) any loss sustained by Trustor or any third party as a result
of Beneficiary's failure to lease the Subject Property after any Event of
Default or from any other act or omission of Beneficiary in managing the Subject
Property after any Event of Default unless such loss is caused by the willful
misconduct or gross negligence of Beneficiary; and no such liability shall be
asserted or enforced against Beneficiary, and all such liability is hereby
expressly waived and released by Trustor.
(b)    Trustor shall indemnify Trustee and Beneficiary against, and hold them
harmless from, any and all losses, damages, liabilities, claims, causes of
action, judgments, court costs, attorneys' fees and other legal expenses, costs
of evidence of title, costs of evidence of value, and other expenses which
either may suffer or incur: (i) by reason of this Deed of Trust; (ii) by reason
of the execution of this trust or the performance of any act required or
permitted hereunder or by law; (iii) as a result of any failure of Trustor to
perform Trustor's Obligations; or (iv) by reason of any alleged obligation or
undertaking of Beneficiary to perform or discharge any of the representations,
warranties, conditions, covenants or other obligations contained in any other
document related to the Subject Property, including without limitation, the
payment of any taxes, Impositions, rents or other lease obligations, Liens or
other obligations of Trustor under this Deed of Trust. Trustor's duty to
indemnify Trustee and Beneficiary shall survive the payment, discharge or
cancellation of the Secured Obligations and the release or reconveyance, in
whole or in part, of this Deed of Trust.
(c)    Trustor shall pay all indebtedness arising under this Section immediately
upon demand by Trustee or Beneficiary, together with interest thereon from the
date such indebtedness arises at the highest rate per annum payable under any
Secured Obligation. Beneficiary may, at its option, add any such indebtedness to
any Secured Obligation.
6.11    Substitution of Trustees. From time to time, by a writing signed and
acknowledged by Beneficiary and recorded in each Office in which this Deed of
Trust is recorded, Beneficiary may appoint another trustee to act in the place
and stead of Trustee or any successor. Such writing shall set forth any
information required by law, and Beneficiary shall give such additional notice
as may be required by law. Such instrument of substitution and the compliance
with any other requirements of applicable law shall discharge Trustee herein
named and shall appoint the new trustee as the trustee hereunder with the same
effect as if originally named Trustee herein.
6.12    Due on Sale or Encumbrance. Except as permitted under the Loan Agreement
(the terms of which are governed by the laws of the Jurisdiction) or with the
prior written consent of Beneficiary in each instance, Trustor shall not (a)
sell, convey, transfer or encumber the Subject Property, or any part thereof or
interest therein, whether legal or equitable, (b) cause or permit any transfer
of the Subject Property or any part thereof, whether voluntarily, involuntarily
or by operation of law, or (c) enter into any agreement or transaction to
transfer, or accomplish in form or substance a transfer, of the Subject
Property. A “transfer” of the Subject Property includes: (i) the direct or
indirect sale, transfer or conveyance of the Subject Property or any portion
thereof or interest




--------------------------------------------------------------------------------




therein; (ii) the execution of an installment sale contract or similar
instrument affecting all or any portion of the Subject Property; (iii) a Change
of Control (as defined in the Loan Agreement) shall have occurred without the
prior consent of Beneficiary; (iv) except as permitted under the Loan Agreement,
a sale, transfer or assignment of any limited liability company interests in
Trustor; and (v) an agreement by Trustor leasing all or a substantial part of
the Subject Property for other than actual occupancy by a space tenant
thereunder or a sale, assignment or other transfer of or the grant of a security
interest in and to any Leases.
6.13    Releases, Extensions, Modifications and Additional Security. Without
notice to or the consent, approval or agreement of any Persons having any
interest at any time in the Subject Property or in any manner obligated under
any Secured Obligation (each, an “Interested Party”), Beneficiary may, from time
to time, release any Interested Party from liability for the payment of any
Secured Obligation, take any action or make any agreement extending the maturity
or otherwise altering the terms or increasing the amount of any Secured
Obligation, accept additional security, and enforce, waive, subordinate or
release all or a portion of the Subject Property or any other security for any
Secured Obligation. None of the foregoing actions shall release or reduce the
personal liability of any Interested Party, nor release or impair the priority
of the lien of this Deed of Trust upon the Subject Property.
6.14    Reconveyance. Upon Beneficiary's written request, and solely to the
extent required by applicable law upon surrender of this Deed of Trust and every
note or other instrument setting forth any Secured Obligations to Trustee for
cancellation, Trustee shall reconvey, without warranty, the Subject Property, or
that portion thereof then covered hereby, from the lien of this Deed of Trust.
The recitals of any matters or facts in any reconveyance executed hereunder
shall be conclusive proof of the truthfulness thereof. To the extent permitted
by law, the reconveyance may describe the grantee as “the person or persons
legally entitled thereto.” Neither Beneficiary nor Trustee shall have any duty
to determine the rights of Persons claiming to be rightful grantees of any
reconveyance. When the Subject Property has been fully reconveyed, the last such
reconveyance shall operate as a reassignment of all future Rents to the Person
or Persons legally entitled thereto. Upon Beneficiary's demand, Trustor shall
pay all costs and expenses incurred by Beneficiary in connection with any
reconveyance.
6.15    Subrogation. Beneficiary shall be subrogated to the lien of all
encumbrances, whether or not released of record, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or by the proceeds of any Secured
Obligation.
6.16    Trustor Different From Obligor (“Third Party Trustor”). As used in this
Section, the term “Obligor” shall mean each Person obligated in any manner under
any of the Secured Obligations; and the term “Third Party Trustor” shall mean
(1) each Person included in the definition of Trustor herein and which is not an
Obligor under all of the Secured Obligations, and (2) each Person included in
the definition of Trustor herein if any Obligor is not included in said
definition.
(a)    Representations and Warranties. Each Third Party Trustor represents and
warrants to Beneficiary that: (i) this Deed of Trust is executed at an Obligor's
request; (ii)  this Deed of Trust complies with all agreements between each
Third Party Trustor and any Obligor regarding such Third Party Trustor's
execution hereof; (iii) Beneficiary has made no representation to any Third
Party Trustor as to the creditworthiness of any Obligor; and (iv) each Third
Party Trustor has established adequate means of obtaining from each Obligor on a
continuing basis financial and other information pertaining to such Obligor's
financial condition. Each Third Party Trustor agrees to keep adequately informed
from such means of any facts, events or circumstances which might




--------------------------------------------------------------------------------




in any way affect such Third Party Trustor's risks hereunder. Each Third Party
Trustor further agrees that Beneficiary shall have no obligation to disclose to
any Third Party Trustor any information or material about any Obligor which is
acquired by Beneficiary in any manner. The liability of each Third Party Trustor
hereunder shall be reinstated and revived, and the rights of Beneficiary shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Secured Obligation is rescinded or must otherwise be restored by
Beneficiary, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Beneficiary in its sole discretion; provided however, that if
Beneficiary chooses to contest any such matter at the request of any Third Party
Trustor, each Third Party Trustor agrees to indemnify and hold Beneficiary
harmless from and against all costs and expenses, including reasonable
attorneys' fees, expended or incurred by Beneficiary in connection therewith,
including without limitation, in any litigation with respect thereto.
(b)    Waivers.
(i)    Each Third Party Trustor waives any right to require Beneficiary to:
(A) proceed against any Obligor or any other Person; (B) marshal assets or
proceed against or exhaust any security held from any Obligor or any other
Person; (C) give notice of the terms, time and place of any public or private
sale or other disposition of personal property security held from any Obligor or
any other Person; (D) take any other action or pursue any other remedy in
Beneficiary's power; or (E) make any presentment or demand for performance, or
give any notice of nonperformance, protest, notice of protest or notice of
dishonor hereunder or in connection with any Obligations or evidences of
Indebtedness held by Beneficiary as security for or which constitute in whole or
in part the Secured Obligations, or in connection with the creation of new or
additional obligations.
(ii)    Each Third Party Trustor waives any defense to its obligations hereunder
based upon or arising by reason of: (A) any disability or other defense of any
Obligor or any other Person; (B) the cessation or limitation from any cause
whatsoever, other than payment in full, of any Secured Obligation; (C) any lack
of authority of any officer, director, partner, agent or any other person acting
or purporting to act on behalf of any Obligor which is a corporation,
partnership or other type of entity, or any defect in the formation of any such
Obligor; (D) the application by any Obligor of the proceeds of any Secured
Obligation for purposes other than the purposes represented by any Obligor to,
or intended or understood by, Beneficiary or any Third Party Trustor; (E) any
act or omission by Beneficiary which directly or indirectly results in or aids
the discharge of any Obligor or any portion of any Secured Obligation by
operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies of Beneficiary against any Obligor; (F) any impairment of the
value of any interest in any security for the Secured Obligations or any portion
thereof, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security; (G) any
modification of any Secured Obligation, in any form whatsoever, including
without limitation the renewal, extension, acceleration or other change in time
for payment of, or other change in the terms of, any Secured Obligation or any
portion thereof, including increase or decrease of the rate of interest thereon;
or (H) any requirement that Beneficiary give any notice of acceptance of this
Deed of Trust. Until all Secured Obligations shall have been paid in full, no
Third Party Trustor shall have any right of subrogation, and each Third Party
Trustor waives any right to enforce any remedy which Beneficiary now has or may
hereafter have against any Obligor or any other Person, and waives any benefit
of, or any right to participate in, any security now or hereafter held by
Beneficiary. Each Third Party Trustor further waives all rights and defenses




--------------------------------------------------------------------------------




it may have arising out of: (1) any election of remedies by Beneficiary, even
though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Secured Obligations, destroys
such Third Party Trustor's rights of subrogation or such Third Party Trustor's
rights to proceed against any Obligor for reimbursement; or (2) any loss of
rights any Third Party Trustor may suffer by reason of any rights, powers or
remedies of any Obligor in connection with any anti-deficiency laws or any other
laws limiting, qualifying or discharging any Obligor's obligations, whether by
operation of law or otherwise, including any rights any Third Party Trustor may
have to a fair market value hearing to determine the size of a deficiency
following any trustee's foreclosure sale or other disposition of any security
for any portion of the Secured Obligations.
(iii)    If any of said waivers is determined to be contrary to any applicable
law or public policy, such waiver shall be effective to the extent permitted by
applicable law or public policy.
7.    Default Provisions.
7.1    Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Deed of Trust: (a) Trustor shall fail to observe
or perform any obligation or agreement contained herein; (b) any representation
or warranty of Trustor herein shall prove to be incorrect, false or misleading
in any material respect when made; (c) any default in the payment or performance
of the Obligations, or any defined Event of Default, under any provisions of the
Loan Agreement, the Note or any other Loan Document executed in connection with,
or with respect to, any Secured Obligation; or (d) any notice by Trustor that
this Deed of Trust no longer secures future advances.
7.2    Rights and Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, Beneficiary and Trustee shall have all the following rights
and remedies:
(a)    With or without notice, to declare all Secured Obligations immediately
due and payable in full.
(b)    With or without notice, without releasing Trustor from any Secured
Obligation and without becoming a mortgagee in possession, to cure any Event of
Default of Trustor and, in connection therewith: (i) to enter upon the Subject
Property and to do such acts and things as Beneficiary or Trustee deems
necessary or desirable to protect the security of this Deed of Trust, including
without limitation, to appear in and defend any action or proceeding purporting
to affect the security of this Deed of Trust or the rights or powers of
Beneficiary or Trustee hereunder; (ii) to pay, purchase, contest or compromise
any Lien or claim of Lien which, in the judgment of either Beneficiary or
Trustee, is senior in priority to this Deed of Trust, the judgment of
Beneficiary or Trustee being conclusive as between the parties hereto; (iii) to
obtain, and to pay any premiums or charges with respect to, any insurance
required to be carried hereunder; and (iv) to employ counsel, accountants,
contractors and other appropriate persons to assist them.
(c)    To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this Deed of Trust as a mortgage or to obtain specific
enforcement of the covenants of Trustor under this Deed of Trust, and Trustor
agrees that such covenants shall be specifically enforceable by injunction or
any other appropriate equitable remedy. For the purposes of any suit brought
under this subsection, Trustor waives the defenses of laches and any applicable
statute of limitations




--------------------------------------------------------------------------------




(d)    To apply to a court of competent jurisdiction for and obtain appointment
of a receiver of the Subject Property as a matter of strict right, and without
regard to: (i) the adequacy of the security for the repayment of the Secured
Obligations; (ii) the existence of a declaration that the Secured Obligations
are immediately due and payable; or (iii) the filing of a notice of default; and
Trustor consents to such appointment.
(e)    To take and possess all documents, books, records, papers and accounts of
Trustor or the then owner of the Subject Property; to make or modify Leases of,
and other agreements with respect to, the Subject Property upon such terms and
conditions as Beneficiary deems proper; and to make repairs, alterations and
improvements to the Subject Property deemed necessary, in Trustee's or
Beneficiary's judgment, to protect or enhance the security hereof.
(f)    To give such notice of such Default and of election to cause the Subject
Property to be sold as may be required by law or as may be necessary to cause
Trustee to exercise the power of sale granted herein. Trustee shall give and
record such notice as the law then requires as a condition precedent to a
trustee's sale. When the minimum period of time required by law after such
notice has elapsed, Trustee, without notice to or demand upon Trustor, except as
otherwise required by law, shall sell the Subject Property at the time and place
of sale fixed by it in the notice of sale, at one or several sales, either as a
whole or in separate parcels and in such manner and order, all as directed by
Beneficiary in its sole discretion, or by Trustor to the extent required by law,
at public auction to the highest bidder for cash, in lawful money of the United
States, payable at the time of sale. Except as required by law, neither Trustor
nor any other person or entity shall have the right to direct the order in which
the Subject Property is sold. Subject to requirements and limits imposed by law,
Trustee may postpone any sale of the Subject Property by public announcement at
such time and place of sale, and from time to time may postpone such sale by
public announcement at the time and place fixed by the preceding postponement.
Trustee shall deliver to the purchaser at such sale a deed conveying the Subject
Property or portion thereof so sold, but without any covenant or warranty,
express or implied. The recitals in said deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including Trustee,
Trustor or Beneficiary, may purchase at such sale;
(g)    To resort to and realize upon the security hereunder and any other
security now or later held by Beneficiary concurrently or successively and in
one or several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, and to apply the proceeds received in
accordance with the Section hereof entitled Application of Foreclosure Sale
Proceeds, all in such order and manner as Beneficiary shall determine in its
sole discretion.
(h)    Upon sale of the Subject Property at any judicial or non-judicial
foreclosure, Beneficiary may credit bid (as determined by Beneficiary in its
sole discretion) all or any portion of the Secured Obligations. In determining
such credit bid, Beneficiary may, but is not obligated to, take into account all
or any of the following: (i) appraisals of the Subject Property as such
appraisals may be discounted or adjusted by Beneficiary in its sole underwriting
discretion; (ii) expenses and costs incurred by Beneficiary with respect to the
Subject Property prior to foreclosure; (iii) expenses and costs which
Beneficiary anticipates will be incurred with respect to the Subject Property
after foreclosure, but prior to resale, including without limitation, costs of
structural reports and other due diligence, costs to carry the Subject Property
prior to resale, costs of resale (e.g., commissions, attorneys' fees, and
taxes), Hazardous Materials clean-up and monitoring, deferred maintenance,
repair, refurbishment and retrofit, and costs of defending or settling
litigation affecting the Subject Property; (iv) declining trends in real
property values generally and with respect to properties similar to the Subject
Property; (v) anticipated discounts upon resale of the Subject Property as a
distressed




--------------------------------------------------------------------------------




or foreclosed property; (vi) the existence of additional collateral, if any, for
the Secured Obligations; and (vii) such other factors or matters that
Beneficiary deems appropriate. Trustor acknowledges and agrees that:
(A) Beneficiary is not required to use any or all of the foregoing factors to
determine the amount of its credit bid; (B) this Section does not impose upon
Beneficiary any additional obligations that are not imposed by law at the time
the credit bid is made; (C) the amount of Beneficiary's credit bid need not have
any relation to any loan-to-value ratios specified in any agreement between
Trustor and Beneficiary or previously discussed by Trustor and Beneficiary; and
(D) Beneficiary's credit bid may be, at Beneficiary's sole discretion, higher or
lower than any appraised value of the Subject Property.
(i)    Upon the completion of any foreclosure or trustee's sale of all or a
portion of the Subject Property, commence an action to recover any of the
Secured Obligations that remains unpaid or unsatisfied.
7.3    Application of Foreclosure Sale Proceeds. Except as otherwise may be
required by applicable law, after deducting all costs, fees and expenses of
Trustee, and of this trust, including costs of evidence of title and attorneys'
fees in connection with a sale, all proceeds of any foreclosure sale shall be
applied first, to payment of all Secured Obligations (including without
limitation, all sums expended by Beneficiary under the terms hereof and not then
repaid, with accrued interest at the highest rate per annum payable under any
Secured Obligation), in such order and amounts as Beneficiary in its sole
discretion shall determine; and the remainder, if any, to the Person or Persons
legally entitled thereto.
7.4    Application of Other Sums. All Rents or other sums received by
Beneficiary or any agent or receiver hereunder, less all costs and expenses
incurred by Beneficiary or such agent or receiver, including reasonable
attorneys' fees, shall be applied to payment of the Secured Obligations in such
order as Beneficiary shall determine in its sole discretion; provided however,
that Beneficiary shall have no liability for funds not actually received by
Beneficiary.
7.5    No Cure or Waiver. Neither Beneficiary's, Trustee's or any receiver's
entry upon and taking possession of the Subject Property, nor any collection of
Rents, insurance proceeds, Condemnation proceeds or damages, other security or
proceeds of other security, or other sums, nor the application of any collected
sum to any Secured Obligation, nor the exercise of any other right or remedy by
Beneficiary, Trustee or any receiver shall impair the status of the security of
this Deed of Trust, or cure or waive any breach, Event of Default or notice of
default under this Deed of Trust, or nullify the effect of any notice of default
or sale (unless all Secured Obligations and any other sums then due hereunder
have been paid in full and Trustor has cured all other Events of Default), or
prejudice Beneficiary or Trustee in the exercise of any right or remedy, or be
construed as an affirmation by Beneficiary of any tenancy, lease or option of
the Subject Property or a subordination of the lien of this Deed of Trust.
7.6    Costs, Expenses and Attorneys' Fees. Trustor agrees to pay to Beneficiary
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including court costs and reasonable attorneys' fees (to
include outside counsel fees and all allocated costs of Beneficiary's in-house
counsel), expended or incurred by Trustee or Beneficiary pursuant to this
Section 7, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Beneficiary or any
other Person) relating to Trustor or in any way affecting any of the Subject
Property or Beneficiary's ability to exercise any of its rights or remedies with
respect thereto. All of the foregoing shall be paid by Trustor with interest
from the date of demand until paid in full at the highest rate per annum payable
under any Secured Obligation.
7.7    Power to File Notices and Cure Defaults. Trustor hereby irrevocably
appoints Beneficiary and its successors and assigns as Trustor's true
attorney-in-fact to perform any of the following powers, which




--------------------------------------------------------------------------------




agency is coupled with an interest: (a) to execute and/or record any notices of
completion, cessation of labor, or any other notices that Beneficiary deems
appropriate to protect Beneficiary's interest; and (b) upon the occurrence of
any event, act or omission which with the giving of notice or the passage of
time, or both, would constitute an Event of Default, to perform any obligation
of Trustor hereunder; provided however, that Beneficiary, as such
attorney-in-fact, shall only be accountable for such funds as are actually
received by Beneficiary, and Beneficiary shall not be liable to Trustor or any
other person or entity for any failure to act under this Section.
7.8    Remedies Cumulative; No Waiver. All rights, powers and remedies of
Beneficiary and Trustee hereunder are cumulative and are in addition to all
rights, powers and remedies provided by law or in any other agreements between
Trustor and Beneficiary. No delay, failure or discontinuance of Beneficiary in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or remedy.
8.    Miscellaneous Provisions.
8.1    No Merger. No merger shall occur as a result of Beneficiary's acquiring
any other estate in, or any other lien on, the Subject Property unless
Beneficiary specifically consents to a merger in writing.
8.2    Execution of Documents. Trustor agrees, upon demand by Beneficiary or
Trustee, to execute any and all documents and instruments required to effectuate
the provisions hereof.
8.3    Notices. Any notice or other communication hereunder to any party hereto
shall be by hand delivery, overnight delivery via nationally recognized
overnight delivery service, telegram, or registered or certified United States
mail with return receipt and unless otherwise provided herein shall be deemed to
have been given or made when delivered, telegraphed or, if sent via United
States mail, when receipt signed by the receiver, postage prepaid, addressed to
the party at its address specified below (or at any other address that the party
may hereafter specify to the other parties in writing):






--------------------------------------------------------------------------------




If to the Trustor:
c/o DriveTime Automotive Group, Inc.
Attn.: General Counsel
4020 E. Indian School Road
Phoenix, AZ 85018
With a copy to:
Snell & Wilmer L.L.P.
Attn: Brian Burke, Esq.
One Arizona Center
Phoenix, AZ 85004-2202
If to the Beneficiary:
Wells Fargo Bank, N.A.
Commercial Lending Services
Attn: Loan Administration Manager
MAC - D1644-018
1451 Thomas Langston Road
Winterville, NC 28590
With copies to:






















If to the Trustee:
Wells Fargo Dealer Services
100 North Main Street (MAC D4001-08A)
Winston-Salem, NC 27150
Attn.: National Accounts Director


                     - and -


Marcus, Brody, Ford & Kessler, L.L.C.
5 Becker Farm Road
Roseland, NJ 07068
Attn.: Jane L. Brody, Esq.













8.4Successors; Assignment. This Deed of Trust shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties hereto; provided, however, that this
Section does not waive the provisions of the Section hereof entitled Due on Sale
or Encumbrance. Beneficiary reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Beneficiary's rights and benefits under the Note, any and all other Secured
Obligations and this Deed of Trust. In connection therewith, Beneficiary may
disclose all documents and information which Beneficiary now has or hereafter
acquires relating to the Subject Property, all or any of the Secured Obligations
and/or Trustor and, as applicable, any partners, joint venturers or members of
Trustor, whether furnished by any Trustor or otherwise.
8.5    Rules of Construction. (a) When appropriate based on the identity of the
parties or other circumstances, the masculine gender includes the feminine or
neuter or both, and the singular number includes the plural; (b) the term
“Subject Property” means all and any part of or interest in the Subject
Property; (c) all Section headings herein are for convenience of reference only,
are not a part of this Deed of Trust, and shall be disregarded in the
interpretation of any portion of this Deed of Trust; (d) if more than one Person
has executed this Deed of Trust as “Trustor,” the obligations of all such
Trustors hereunder shall be joint and several; and (e) all terms of Exhibit A,
and each other exhibit and/or rider attached hereto and recorded herewith, are
hereby incorporated into this Deed of Trust by this reference.
8.6    Severability of Provisions. If any provision of this Deed of Trust shall
be held to be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Deed of Trust.




--------------------------------------------------------------------------------




8.7    Recourse to Separate Property. Any married person who executes this Deed
of Trust as a Trustor and who is obligated under any Secured Obligation agrees
that any money judgment which Beneficiary or Trustee obtains pursuant to the
terms of this Deed of Trust or any other obligation of that married person
secured by this Deed of Trust may be collected by execution upon that person's
separate property, as well as all marital property.
8.8    Governing Law. This Deed of Trust shall be governed by and construed in
accordance with the laws of the State of ______________.
8.9    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
THE PARTIES HERETO, INCLUDING TRUSTEE AND BENEFICIARY BY ACCEPTANCE HEREOF,
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO EACH PARTY TO ACCEPT
THIS DEED OF TRUST. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL
SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES
BETWEEN THE PARTIES CONTAINED IN ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE
EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED,
EXTENDED OR MODIFIED BY, THIS AGREEMENT.


[signatures on following page]


IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the date first
set forth above.


TRUSTOR
DT-WF SPE I, LLC    


By:    DRIVETIME CAR SALES COMPANY, LLC,
its Manager


                            
By:_____________________________
Name:
Title:






STATE OF             )
)
County of ________         )


On this, the _____ day of __________, 2012, before me, the undersigned Notary
Public, personally appeared Jon D. Ehlinger, who acknowledged himself to be the
Manager and Secretary of DriveTime Car Sales Company, LLC, an Arizona limited
liability company, as the Manager of DT-WF SPE I, LLC, a Delaware limited
liability company, and that he, being authorized so to do, executed the
foregoing instrument in such




--------------------------------------------------------------------------------




capacity for the purposes therein contained.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




                            
Notary Public
My Commission Expires:
                






EXHIBIT A
(Description of Property)
Exhibit A to Deed of Trust, Assignment of Rents and Leases and Security
Agreement executed by DT-WF SPE I, LLC, as Trustor, to ____________________ as
Trustee, for the benefit of WELLS FARGO BANK, N.A., as Beneficiary, dated as of
__________________.








EXHIBIT A-4
LOAN AMOUNTS AND PROPERTIES
Property
Loan Amount
2143 W. Camelback Road, Phoenix, Arizona
$840,000
6728 Randolph Boulevard, Live Oak, Texas
$525,000
3300 Mechanicsville Turnpike, Richmond, Virginia
$717,500
6520 Independence, Charlotte, North Carolina
$315,000
2177 Covington Pike, Memphis, Tennessee
$1,400,000
3030 E. Sahara, Las Vegas, Nevada
$2,380,000
11205 Gulf Freeway, Houston, Texas
$2,310,000
4090 Lafayette Road, Indianapolis, Indiana
$2,520,000
63 Pierce Road, Winder Georgia
$1,960,000





EXHIBIT 4.1
PLACES OF BUSINESS; JURISDICTION OF ORGANIZATION
1.    Jurisdiction
Delaware




--------------------------------------------------------------------------------




2.    Principal Place of Business and Chief Executive Office
4020 E. Indian School Rd., Suite 685
Phoenix, AZ 85018


3.    Trade or Fictitious Names


None.
















EXHIBIT 4.6
LITIGATION; OTHER PROCEEDINGS


1.
On August 27, 1999, DT Finance Corporation, Car Sales, DTCC and Champion
Financial Services, Inc. were served with a subpoena duces tecum from the State
of Arizona office of the Attorney General Consumer Protection and Advocacy
Section requesting information in connection with an investigation under the
Consumer Fraud Act (A.R.S. §§ 44-1521 et. seq.).

2.On December 7, 2001, the office of the Arizona Attorney General presented DTAG
with a Civil Investigative Demand seeking certain information about DTAG and its
business practices.
3.In August 2008, DTAG received a Civil Investigative Demand (the Demand) from
the State of Texas, Office of Attorney General, Consumer Protection Division,
asking for the production of certain materials.  The Demand indicates it is the
subject of an investigation of possible violations of the Texas Deceptive Trade
Practices Act, Sections 17.46(a) and (b) in the marketing, advertising,
financing and selling of used cars.  DTAG met with the Texas Attorney General's
Office to provide them with an overview of DTAG and discuss the requested
materials.  At the meeting, DTAG agreed on some minor changes in the requested
materials.  In addition, the Attorney General's Office indicated that: (1) it
was not their intent to file an action against DTAG; (2) they would review the
materials DTAG provided to them; and (3) if there were any concerns they would
contact us to meet, discuss and resolve the concerns.  Their goal is simply to
ensure DTAG is or will become compliant with Texas laws.  Since that time, DTAG
has responded to two additional requests for information, the AG's office
inspected an Inspection Center in San Antonio and spoke with several employees,
and DTAG has not heard from the AG's office since early 2010.  DTAG expects to
fully cooperate with the Texas Attorney General's Office in responding to the
demand and any follow up discussions with them.  DTAG believes it is in
compliance with all applicable Texas laws and regulations. 
On February 24, 2011, the Nevada Supreme Court denied DTAG's appeal regarding an
adverse administrative ruling related to the efficacy of certain sales tax
refunds DTAG had requested for the 2002 and 2003 tax years. Prior to this
adverse ruling, the Department of Taxation of the State of Nevada had, in an
audit for tax years 1998-2001, allowed such refunds. The Department is now
taking the position that DTAG does not qualify to claim such refunds under the
State's statute. DTAG also files for and receives sales tax refunds in states
other than Nevada related to sales taxes paid on retail installment sales of the
amount related to that portion of the sales price ultimately not collected from
DTAG customers. To our knowledge, this decision by the State of Nevada should
not affect DTAG's position regarding sales tax refunds in states other than
Nevada. On March 14, 2011, DTAG filed a motion for reconsideration with the
Nevada Supreme Court as




--------------------------------------------------------------------------------




DTAG maintains its belief that it is entitled to these sales tax refunds. On
March 28, 2011, DTAG received notice that the Department of Taxation had denied
DTAG's motion. In April 2011, the Nevada Supreme Court denied DTAG's petition to
rehear its appeal regarding certain sales tax refunds from the 2002 and 2003 tax
years. As a result, in the fourth quarter of 2010, DTAG accrued a liability
related to this matter. As of March 31, 2011, the amount accrued is $5.7
million.
4.    On April 12, 2012, the Consumer Financial Protection Bureau (the “CFPB”)
delivered a Civil Investigative Demand to DTAG requesting that DTAG produce
certain documents and information and answer questions relating to certain
components of the business of DTAG and its affiliates. The CFPB has not alleged
a violation by DTAG of any law and DTAG is cooperating with the CFPB's requests
for information.




EXHIBIT 4.18


TITLE EXCEPTIONS


Listed exceptions to coverage referenced in the following Title Insurance Policy
Proformas as continued and completed to date:
Address of Property
First American Title Insurance Company Loan Proforma
2143 W. Camelback Road, Phoenix, AZ
Loan Proforma File No. 02-04010151-711-VE1
63 Pierce Road, Winder, GA
Loan Proforma File No. NCS-523251-ATL
4080 Lafayette Road, Indianapolis, IN
Loan Proforma File No. NCS-522246-INDY
6520 E. Independence Boulevard, Charlotte, NC
Loan Proforma File No. 2012010205
3036 E. Sahara Avenue, Las Vegas, NV
Loan Proforma File No. NCS-522478-HHLV
2177 Covington Pike, Memphis, TN
Loan Proforma File No. 2040-2669937
11205 Gulf Freeway, Houston, TX
Loan Proforma File No. 1652615-H089
6728 Randolph Boulevard, Live Oak, TX
Loan Proforma File No. 1652628-H089
3300 Mechanicsville Turnpike, Richmond, VA
Loan Proforma File No. NCS-433695A-DC72







EXHIBIT 4.20


ENVIRONMENTAL DISCLOSURES


On the real property located at 63 Pierce Road, Winder, Georgia certain debris
and soiled waste is being removed, impacted areas are being restored, the pond
on the property is being refilled and waste is being disposed of from the
property. Such removal/remediation project on this property is described in the
Letter Agreement dated as of the date of the Loan Agreement, by and among the
Borrower and the Lender.




EXHIBIT 4.23


USES AND POSSESSION


The Property is used and occupied by Car Sales as the tenant under the following
Lease Agreements and the landlord for each Property is DT-WF SPE I, LLC:




--------------------------------------------------------------------------------






1.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 2143 W. Camelback Road, Phoenix, Arizona



2.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 6728 Randolph Blvd., Live Oak, Texas



3.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 3300 Mechanicsville Turnpike, Richmond, Virginia



4.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 6520 Independence, Charlotte, North Carolina



5.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 2177 Covington Pike, Memphis, Tennessee



6.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 3030 E. Sahara, Las Vegas, Nevada



7.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 11205 Gulf Freeway, Houston, Texas



8.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 4090 Lafayette Road, Indianapolis, Indiana



9.
Lease Agreement between Borrower and Tenant dated as of April 24, 2012 for the
Property located at 63 Pierce Road, Winder, Georgia



If the Property is used by Car Sales in whole or in part for vehicle
reconditioning then a limited portion of the Property may be used by a national
parts vendor that provides on-site parts sales exclusively to DriveTime pursuant
to a written Service Agreement with DriveTime.




EXHIBIT 4.24


CERTIFICATES OF OCCUPANCY; LICENSES


None.
EXHIBIT 4.26


PHYSICAL CONDITION DISCLOSURES


None.
EXHIBIT 5.4
COMPLIANCE CERTIFICATE


To:    Wells Fargo Bank, N.A.
Commercial Lending Services
Attn: Loan Administration Manager
MAC - D1644-018




--------------------------------------------------------------------------------




1451 Thomas Langston Road
Winterville, NC 28590


Re:
Master Loan Agreement dated April 24, 2012 (the “Loan Agreement”), by and
between DT-WF SPE I, LLC (“Borrower”) and Wells Fargo Bank, N.A. (“Lender”)



The undersigned duly authorized officers of the Borrower certifies for purposes
of Section 5.4 of the Loan Agreement that:


1.
the enclosed consolidated financial statements fairly present the financial
condition and results of operations of DTCG in accordance with GAAP,
consistently applied, as at the end of, and for such fiscal period [year].

2.
to the best of the undersigned's knowledge, during such fiscal period [year]
Borrower has observed and performed all of its covenants and other agreements,
and satisfied every material condition, contained in the Loan Agreement and the
other Loan Documents to be observed, performed or satisfied by it.

3.
the undersigned has obtained no knowledge that any Pre-Default Event or Event of
Default has occurred and is continuing [except as set forth in reasonable detail
on the attached Exhibit A hereto, which describes the action the Borrower has
taken or propose to take with respect thereto].

4.
set forth on Schedule 1 attached hereto are detailed calculations as of
____________, 20____ for each financial covenant required pursuant to Section
5.7 of the Loan Agreement.

Capitalized terms used herein and not specifically herein defined shall have the
meanings ascribed to them in the Loan Agreement.
IN WITNESS WHEREOF, the undersigned have[has] hereto set their[his] hand the __
day of ________, 20_____.
DT-WF SPE I, LLC
By: DRIVETIME CAR SALES COMPANY, LLC,
its Manager


By:                         
Name:
Title:
SCHEDULE 1
COVENANT COMPLIANCE CERTIFICATE


EXHIBIT 5.30


CREDIT FACILITY AGREEMENTS


1.Loan and Servicing Agreement, dated December 28, 2011, by and among DT
Warehouse, LLC, DTCC, Wells Fargo Bank, National Association, the commercial
paper conduits from time to time party thereto, the financial institutions from
time to time party thereto, as Committed Lenders, the financial institutions
from time to time party thereto, as Managing Agents, and Deutsche Bank AG, New
York Branch, as amended, restated, supplemented, or otherwise modified from time
to time through the date hereof.


2.Fourth Amended and Restated Loan and Security Agreement dated as of October
28, 2011, by and among the DTAG, DriveTime Sales, Car Sales, DriveTime Ohio
Company, LLC, an Arizona limited liability company, Wells Fargo Bank, N.A., a
national banking association, as the




--------------------------------------------------------------------------------




lead lender and as the agent for the lenders, Santander Consumer USA Inc., an
Illinois corporation, as a lender and Manheim Automotive Financial Services,
Inc., a Delaware corporation, as a lender, as amended, restated, supplemented,
or otherwise modified from time to time through the date hereof.


3.Loan and Servicing Agreement, dated May 10, 2010, by and among DT Warehouse
II, LLC, DTCC, Santander Consumer USA Inc., an Illinois corporation and Wells
Fargo Bank, National Association, as amended, restated, supplemented, or
otherwise modified from time to time through the date hereof.


4.Loan and Servicing Agreement, dated April 1, 2010, by and among DT Warehouse
III, LLC, DTCC, Wells Fargo Bank, National Association, the commercial paper
conduits from time to time party thereto, the financial institutions from time
to time party thereto, as Committed Lenders, the financial institutions from
time to time party thereto, as Managing Agents, and UBS Real Estate Securities
Inc., as amended, restated, supplemented, or otherwise modified from time to
time through the date hereof.


5.    Indenture, dated as of June 4, 2010, among DTAC and DTAG, the Guarantors
party thereto and Wells Fargo Bank, National Association, a national banking
association, as trustee and collateral agent, as amended, restated,
supplemented, or otherwise modified from time to time through the date hereof.


6. Loan and Servicing Agreement dated July 23, 2010 by and among DT Warehouse
IV, LLC, DTCC, Wells Fargo Bank, National Association, the commercial paper
conduits from time to time party thereto, the financial institutions from time
to time party thereto, as Committed Lenders, the financial institutions from
time to time party thereto, as Managing Agents, and The Royal Bank of Scotland
PLC, as amended, restated, supplemented, or otherwise modified from time to time
through the date hereof.


7.    Loan and Security Agreement, dated December 23, 2011, among DT Warehouse
V, LLC, DTCC, Wells Fargo Bank, N.A., a national banking association, as Lender,
Wells Fargo Securities, LLC, a Delaware limited liability company, as
administrative agent for the Lender and Wells Fargo Bank, N.A., a national
banking association, as collateral custodian and as the backup servicer, as
amended, restated, supplemented, or otherwise modified from time to time through
the date hereof.














